Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 1 of 318. PageID #: 30963



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION               MDL No. 2804
OPIATE LITIGATION
                                          Case No. 17-md-2804
This document relates to
Case No. 18-op-45090                      Judge Dan Aaron Polster

THE COUNTY OF SUMMIT, OHIO;
SUMMIT COUNTY PUBLIC HEALTH; THE
CITY OF AKRON; THE CITY OF
BARBERTON; THE VILLAGE OF BOSTON          AMERISOURCEBERGEN DRUG
HEIGHTS; BOSTON TOWNSHIP; THE             CORPORATION’S ANSWER TO
VILLAGE OF CLINTON; COPLEY                PLAINTIFFS’ CORRECTED
TOWNSHIP; COVENTRY TOWNSHIP; THE          SECOND AMENDED COMPLAINT
CITY OF CUYAHOGA FALLS; THE CITY          WITH AFFIRMATIVE
OF FAIRLAWN; THE CITY OF GREEN;           DEFENSES
THE VILLAGE OF LAKEMORE; THE
VILLAGE OF MOGADORE; THE CITY OF
MUNROE FALLS; THE CITY OF NEW
FRANKLIN; THE CITY OF NORTON; THE
VILLAGE OF PENINSULA; THE VILLAGE
OF RICHFIELD; THE VILLAGE OF
SILVER LAKE; SPRINGFIELD TOWNSHIP;
THE CITY OF STOW; THE CITY OF
TALLMADGE; VALLEY FIRE DISTRICT;
STATE OF OHIO EX REL., PROSECUTING
ATTORNEY FOR SUMMIT COUNTY,
SHERRI BEVAN WALSH, THE DIRECTOR
OF LAW FOR THE CITY OF AKRON, EVE
BELFANCE, THE DIRECTOR OF LAW
FOR THE CITY OF BARBERTON, LISA
MILLER, THE DIRECTOR OF LAW FOR
THE CITY OF TALLMADGE, MEGAN
RABER; THE LAW DIRECTOR FOR THE
CITY OF CUYAHOGA FALLS, RUSS
BALTHIS, THE LAW DIRECTOR FOR THE
CITY OF FAIRLAWN, BRYAN NACE, THE
LAW DIRECTOR FOR THE CITY OF
GREEN, INTERIM LAW DIRECTOR BILL
CHRIS, THE LAW DIRECTOR FOR THE
CITY OF MOGADORE, MARSHAL M.
PITCHFORD, THE LAW DIRECTOR FOR
THE CITY OF MUNROE FALLS, TOM
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 2 of 318. PageID #: 30964



KOSTOFF, THE LAW DIRECTOR FOR
THE CITY OF NEW FRANKLIN, THOMAS
MUSARRA, THE LAW DIRECTOR FOR
THE CITY OF NORTON, JUSTIN
MARKEY; THE LAW DIRECTOR FOR THE
CITY OF STOW, AMBER ZIBRITOSKY;
THE VILLAGE SOLICITOR FOR THE
VILLAGE OF BOSTON HEIGHTS,
MARSHAL PITCHFORD), THE SOLICITOR
FOR BOSTON TOWNSHIP, ED
PULLEKINS), SOLICITOR FOR THE
VILLAGE OF CLINTON, MARSHAL
PITCHFORD, THE LAW SOLICITOR FOR
COPLEY TOWNSHIP, IRV SUGARMAN,
THE LAW SOLICITOR FOR COVENTRY
TOWNSHIP, IRV SUGARMAN, THE LAW
SOLICITOR FOR THE VILLAGE OF
LAKEMORE, IRV SUGARMAN, THE
SOLICITOR FOR THE VILLAGE OF
PENINSULA, BRAD BRYAN, THE LAW
SOLICITOR FOR THE VILLAGE OF
RICHFIELD, WILLIAM HANNA, THE
SOLICITOR THE VILLAGE OF SILVER
LAKE, BOB HEYDORN, AND THE
ADMINISTRATOR & LEGAL COUNSEL
FOR SPRINGFIELD TOWNSHIP, WARREN
PRICE,

                       Plaintiffs,

      vs.

PURDUE PHARMA, L.P.; PURDUE
PHARMA, INC.; THE PURDUE
FREDERICK COMPANY, INC.; ENDO
HEALTH SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.; PAR
PHARMACEUTICAL, INC.; PAR
PHARMACEUTICAL COMPANIES, INC.
F/K/A PAR PHARMACEUTICAL
HOLDINGS, INC.; JANSSEN
PHARMACEUTICALS, INC.; ORTHO-
MCNEIL-JANSSEN PHARMACEUTICALS,
INC. N/K/A JANSSEN
PHARMACEUTICALS, INC.; / JANSSEN
PHARMACEUTICA, INC. N/K/A JANSSEN
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 3 of 318. PageID #: 30965



PHARMACEUTICALS, INC.; JOHNSON &
JOHNSON; NORAMCO, INC.; TEVA
PHARMACEUTICAL INDUSTRIES, LTD.;
TEVA PHARMACEUTICALS USA, INC.;
CEPHALON, INC.; ALLERGAN PLC F/K/A
ACTAVIS PLC; ALLERGAN FINANCE
LLC, F/K/A/ ACTAVIS, INC., F/K/A
WATSON PHARMACEUTICALS, INC.;
WATSON LABORATORIES, INC.;
ACTAVIS LLC; ACTAVIS PHARMA, INC.
F/K/A WATSON PHARMA, INC; INSYS
THERAPEUTICS, INC., MALLINCKRODT
PLC; MALLINCKRODT LLC; SPECGX
LLC, AMERISOURCEBERGEN DRUG
CORPORATION; ANDA, INC.; CARDINAL
HEALTH, INC.; CVS HEALTH
CORPORATION; DISCOUNT DRUG
MART, INC.; HBC SERVICE COMPANY;
HENRY SCHEIN, INC.; HENRY SCHEIN
MEDICAL SYSTEMS, INC.; MCKESSON
CORPORATION; MIAMI-LUKEN, INC.;
PRESCRIPTION SUPPLY, INC.; RITE AID
CORPORATION.; RITE AID OF
MARYLAND, INC.; D/B/A RITE-AID MID-
ATLANTIC CUSTOMER SUPPORT
CENTER, INC; WALGREENS BOOTS
ALLIANCE, INC. A/K/A WALGREEN CO.,
AND WALMART INC. F/K/A WAL-MART
STORES, INC.,

                       Defendants.
    Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 4 of 318. PageID #: 30966



         Defendant AmerisourceBergen Drug Corporation (“Defendant”) hereby responds to the

Corrected Second Amended Complaint and Jury Demand (the “Complaint”) of Plaintiffs Summit

County and City of Akron1 (“Plaintiffs”) as follows:

                                                 COMPLAINT2

         1.       Defendant only admits that Plaintiffs purport to bring the Complaint against the

defendants identified in the caption and listed in Paragraph 1 of the Complaint, but specifically

denies any liability or wrongdoing whatsoever and denies that Plaintiffs are entitled to any relief

that they seek. Defendant denies the allegations contained in Paragraph 1 of the Complaint to the

extent they are directed at Defendant. To the extent they are directed at other parties, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 1 of the Complaint, and on that basis denies those allegations. By way of

further response, Defendant states that Defendant has complied and continues to comply with its

legal obligations in connection with the distribution of controlled substances, including but not

limited to, its obligations to identify and report suspicious orders to the appropriate federal and

state government entities, including the DEA.




1
     On May 25, 2018, the Court directed Plaintiffs in the above-captioned action to file by May 31, 2018 an Amended
     Complaint with only Summit County as Plaintiff or the case would be withdrawn from the Track One cases
     heading to trial. See Dkt. No. 492. On May 31, 2018, certain Plaintiffs in the above-captioned action moved to
     voluntarily dismiss without prejudice their claims. See Dkt No. 534. On May 31, 2018, the Court granted this
     motion and dismissed without prejudice all claims brought by the following Plaintiffs against all Defendants:
     Summit County Public Health, the City of Barberton, the Village of Boston Heights, Boston Township, the
     Village of Clinton, Copley Township, Coventry Township, the City of Cuyahoga Falls, the City of Fairlawn, the
     City of Green, the Village of Lakemore, the Village of Mogadore, the City of Munroe Falls, the City of New
     Franklin, the City of Norton, the Village of Peninsula, the Village of Richfield, the Village of Silver Lake,
     Springfield Township, the City of Stow, the City of Tallmadge, and Valley Fire District, as well as, for purposes
     of the statutory public nuisance claim, the State of Ohio to the extent the claim is asserted by the chief legal
     officers of the foregoing entities acting in their official capacity. See Dkt. No. 538. Any use of the term
     “Plaintiffs” in Defendant’s Answer with Affirmative Defenses will refer only to the two remaining Plaintiffs,
     Summit County and City of Akron.
2
     Defendant includes the headings from the Complaint only for ease and convenience of the Court and the parties.
     Defendant neither admits nor endorses the content of any such heading.
 Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 5 of 318. PageID #: 30967



                                        INTRODUCTION
       2.      The allegations in Paragraph 2 of the Complaint set forth an opinion to which no

response is required. Further answering, while Defendant does not deny the existence of an opioid

epidemic that raises many complex issues, as a wholesale distributor of prescription medications,

Defendant has a limited role in the healthcare supply chain and does not control how medications

that it distributes are prescribed, dispensed, or ultimately used. Nor does Defendant promote the

prescribing or use of medications, including opioids, to doctors or patients, or determine the

appropriate supply of opioids. Defendant has and continues to comply with its legal obligations

in connection with the distribution of controlled substances, including but not limited to, its

obligations to identify and report suspicious orders to the appropriate federal and state government

entities, including the DEA. Defendant denies the remaining allegations in Paragraph of the

Complaint.

       3.      Defendant denies the allegations contained in Paragraph 3 of the Complaint to the

extent they are directed at Defendant. To the extent they are directed at other parties, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 3 of the Complaint, and on that basis denies those allegations. The

allegations in Paragraph 3 of the Complaint set forth legal arguments and legal conclusions to

which no response is required. By way of further response, Defendant states that Defendant has

complied and continues to comply with its legal obligations in connection with the distribution of

controlled substances, including but not limited to, its obligations to identify and report suspicious

orders to the appropriate federal and state government entities, including the DEA.

       4.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 4 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 4 of the Complaint purports to be based on reference


                                                -2-
 Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 6 of 318. PageID #: 30968



documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       5.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 5 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 5 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       6.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 6 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 6 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       7.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 7 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 7 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       8.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 8 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 8 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.




                                               -3-
 Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 7 of 318. PageID #: 30969



       9.      The allegations in Paragraph 9 of the Complaint set forth legal arguments and legal

conclusions to which no response is required. To the extent a response is required, Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 9 of the Complaint, and on that basis, denies those allegations. Defendant denies the

allegations contained in Paragraph 9 of the Complaint to the extent that they are directed to

Defendant. By way of further response, Defendant states that Defendant has complied and

continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       10.     Defendant denies the allegations contained in Paragraph 10 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed to other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 10 of the Complaint and on that basis denies those allegations.

       11.     Defendant denies the allegations contained in Paragraph 11 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 11 of the Complaint and on that basis denies those allegations.

       12.     Defendant denies the allegations contained in Paragraph 12 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 12 of the Complaint, and on that basis denies those allegations.

       13.     Defendant denies the allegations contained in Paragraph 13 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,




                                                -4-
 Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 8 of 318. PageID #: 30970



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 13 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 13 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       14.     Defendant denies the allegations contained in Paragraph 14 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 14 of the Complaint, and on that basis denies those allegations.

       15.     Defendant denies the allegations contained in Paragraph 15 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 15 of the Complaint, and on that basis denies those allegations.

       16.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 16 of the Complaint, and on that basis, denies those

allegations. To the extent Paragraph 16 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       17.     Defendant denies the allegations contained in Paragraph 17 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 17 of the Complaint, and on that basis denies those allegations.

The remaining allegations in Paragraph 17 of the Complaint set forth legal arguments and legal




                                               -5-
 Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 9 of 318. PageID #: 30971



conclusions to which no response is required. By way of further response, Defendant states that

Defendant has complied and continues to comply with its legal obligations in connection with the

distribution of controlled substances, including but not limited to, its obligations to identify and

report suspicious orders to the appropriate federal and state government entities, including the

DEA.

       18.     The allegations in Paragraph 18 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 18 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 18 of the Complaint to the extent that they are

directed to Defendant. To the extent Paragraph 18 of the Complaint purports to be based on

reference documents or websites, those documents or websites speak for themselves, and

Defendant denies any characterizations of the same. By way of further response, Defendant states

that Defendant has complied and continues to comply with its legal obligations in connection with

the distribution of controlled substances, including but not limited to, its obligations to identify

and report suspicious orders to the appropriate federal and state government entities, including the

DEA.

       19.     The allegations in Paragraph 19 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 19 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 19 of the Complaint to the extent that they are

directed to Defendant. To the extent Paragraph 19 of the Complaint purports to be based on




                                               -6-
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 10 of 318. PageID #: 30972



reference documents or websites, those documents or websites speak for themselves, and

Defendant denies any characterizations of the same. By way of further response, Defendant states

that Defendant has complied and continues to comply with its legal obligations in connection with

the distribution of controlled substances, including but not limited to, its obligations to identify

and report suspicious orders to the appropriate federal and state government entities, including the

DEA.

       20.     The allegations in Paragraph 20 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 20 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 20 of the Complaint to the extent that they are

directed to Defendant. By way of further response, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       21.     The allegations in Paragraph 21 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 21 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 21 of the Complaint to the extent that they are

directed to Defendant. By way of further response, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled




                                                -7-
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 11 of 318. PageID #: 30973



substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       22.     The allegations in Paragraph 22 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 22 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 22 of the Complaint to the extent that they are

directed to Defendant. By way of further response, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       23.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 23 of the Complaint, and on that basis, denies those

allegations. Defendant denies the allegations contained in Paragraph 23 of the Complaint to the

extent that they are directed to Defendant. To the extent Paragraph 23 of the Complaint purports

to be based on reference documents or websites, those documents or websites speak for

themselves, and Defendant denies any characterizations of the same.

       24.     The allegations in Paragraph 24 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 24 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 24 of the Complaint to the extent that they are

directed to Defendant. By way of further response, Defendant states that Defendant has complied




                                                -8-
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 12 of 318. PageID #: 30974



and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

                                 JURISDICTION AND VENUE
       25.     The allegations in Paragraph 25 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 25 of the Complaint, and on that basis, denies those allegations.

       26.     The allegations in Paragraph 26 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 26 of the Complaint, and on that basis, denies those allegations.

       27.     The allegations in Paragraph 27 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 27 of the Complaint, and on that basis, denies those allegations.

                                            PARTIES
I.     PLAINTIFFS

       28.     Defendant only admits that County of Summit purports to bring the Complaint by

and through its County Executive Illene Shapiro and County Prosecutor Sherri Bevan Walsh.

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 28 of the Complaint, and, on that basis, denies those

allegations.




                                                -9-
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 13 of 318. PageID #: 30975



       29.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 29 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted Summit County

Combined General Health District’s motion to voluntarily dismiss without prejudice all of its

claims against Defendant and, as a result, Summit County Combined General Health District no

longer brings this action by and through Prosecutor Sherri Bevan Walsh.

       30.     Defendant only admits that the City of Akron purports to bring the Complaint by

and through Eve Belfance, its Director of Law and Assistant to the Mayor. Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in Paragraph 30 of the Complaint, and, on that basis, denies those allegations.

       31.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 31 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the City of

Barberton’s motion to voluntarily dismiss without prejudice all of its claims against Defendant

and, as a result, the City of Barberton no longer brings this action by and through its Director of

Law, Lisa Miller.

       32.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 32 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the Village of Boston

Heights’ motion to voluntarily dismiss without prejudice all of its claims against Defendant and,

as a result, the Village of Boston Heights no longer brings this action by and through its Village

Solicitor, Marshal Pitchford.




                                              - 10 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 14 of 318. PageID #: 30976



       33.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 33 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted Boston Township’s

motion to voluntarily dismiss without prejudice all of its claims against Defendant and, as a result,

Boston Township no longer brings this action by and through its duly elected Board of Trustees

and its Solicitor, Ed Pullekins.

       34.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 34 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the Village of

Clinton’s motion to voluntarily dismiss without prejudice all of its claims against Defendant and,

as a result, the Village of Clinton no longer brings this action by and through its Village Solicitor,

Marshal Pitchford.

       35.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 35 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted Copley Township’s

motion to voluntarily dismiss without prejudice all of its claims against Defendant and, as a result,

Copley Township no longer brings this action by and through its duly elected Board of Trustees

and its Law Solicitor, Irv Sugarman.

       36.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 36 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted Coventry Township’s

motion to voluntarily dismiss without prejudice all of its claims against Defendant and, as a result,




                                                - 11 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 15 of 318. PageID #: 30977



Coventry Township no longer brings this action by and through its duly elected Board of Trustees

and its Law Solicitor, Irv Sugarman..

       37.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 37 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the City of Cuyahoga

Falls’ motion to voluntarily dismiss without prejudice all of its claims against Defendant and, as a

result, Cuyahoga Falls no longer brings this action by and through its Law Director, Russ Balthis.

       38.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 38 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the City of Fairlawn’s

motion to voluntarily dismiss without prejudice all of its claims against Defendant and, as a result,

the City of Fairlawn no longer brings this action by and through its Law Director, Bryan Nace.

       39.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 39 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the City of Green’s

motion to voluntarily dismiss without prejudice all of its claims against Defendant and, as a result,

the City of Green no longer brings this action by and through its Interim Law Director, Bill Chris.

       40.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 40 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the Village of

Lakemore’s motion to voluntarily dismiss without prejudice all of its claims against Defendant

and, as a result, the Village of Lakemore no longer brings this action by and through its Law

Solicitor, Irv Sugarman.




                                               - 12 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 16 of 318. PageID #: 30978



       41.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 41 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the Village of

Mogadore’s motion to voluntarily dismiss without prejudice all of its claims against Defendant

and, as a result, the Village of Mogadore no longer brings this action by and through its Law

Director, Marshal M. Pitchford.

       42.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 42 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the City of Munroe

Falls’ motion to voluntarily dismiss without prejudice all of its claims against Defendant and, as a

result, the City of Munroe Falls no longer brings this action by and through its Law Director, Tom

Kostoff.

       43.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 43 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the City of New

Franklin’s motion to voluntarily dismiss without prejudice all of its claims against Defendant and,

as a result, City of New Franklin no longer brings this action by and through its Law Director,

Thomas Musarra.

       44.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 44 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the City of Norton’s

motion to voluntarily dismiss without prejudice all of its claims against Defendant and, as a result,

the City of Norton no longer brings this action by and through Law Director, Justin Markey.




                                               - 13 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 17 of 318. PageID #: 30979



       45.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 45 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the Village of

Peninsula’s motion to voluntarily dismiss without prejudice all of its claims against Defendant

and, as a result, the Village of Peninsula no longer brings this action by and through its Solicitor,

Brad Bryan.

       46.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 46 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the Village of

Ridgefield’s motion to voluntarily dismiss without prejudice all of its claims against Defendant

and, as a result, Summit County Combine General Health District no longer brings this action by

and through its Law Solicitor, William Hanna.

       47.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 47 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the Village of Silver

Lake’s motion to voluntarily dismiss without prejudice all of its claims against Defendant and, as

a result, the Village of Silver Lake no longer brings this action by and through its Solicitor, Bob

Heydorn.

       48.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 48 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted Springfield

Township’s motion to voluntarily dismiss without prejudice all of its claims against Defendant




                                               - 14 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 18 of 318. PageID #: 30980



and, as a result, Springfield Township no longer brings this action by and through its Township

Administrator and Legal Counsel, Warren Price.

       49.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 49 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the City of Stow’s

motion to voluntarily dismiss without prejudice all of its claims against Defendant and, as a result,

the City of Stow no longer brings this action by and through its Law Director, Amber Zibritosky.

       50.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 50 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the City of

Tallmadge’s motion to voluntarily dismiss without prejudice all of its claims against Defendant

and, as a result, the City of Tallmadge no longer brings this action by and through its Director of

Law, Megan Raber.

       51.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 51 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the City of Barberton,

the Village of Boston Heights, Boston Township, the Village of Clinton, Copley Township,

Coventry Township, the City of Cuyahoga Falls, the City of Fairlawn, the City of Green, the

Village of Lakemore, the Village of Mogadore, the City of Munroe Falls, the City of New Franklin,

the City of Norton, the Village of Peninsula, the Village of Richfield, the Village of Silver Lake,

Springfield Township, the City of Stow, and the City of Tallmadge’s motion to voluntarily dismiss

without prejudice all of their claims against Defendant.




                                               - 15 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 19 of 318. PageID #: 30981



        52.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 52 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted Valley Fire District’s

motion to voluntarily dismiss without prejudice all of its claims against Defendant and, as a result,

Valley Fire District no longer brings this action by and through its Fire Chief, Chief Criedel.

        53.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 53 of the Complaint, and, on that basis, denies those

allegations. By way of further response, on May 31, 2018, the Court granted the State of Ohio’s

motion to voluntarily dismiss without prejudice its statutory public nuisance claim against

Defendant to the extent the claim is asserted by the chief legal officers of the Directors of Law for

the Cities of Akron, Barberton, and Tallmadge; the law directors for the Cities of Cuyahoga Falls,

Fairlawn, Green, Mogadore, Munroe Falls, New Franklin, Norton, and Stow; the Village Solicitor

for the Village of Boston Heights, and the chief legal officers for Boston Township, the Village of

Clinton, Copley Township, Coventry Township, the Village of Lakemore, the Village of

Peninsula, the Village of Richfield, the Village of Silver Lake, and Springfield Township acting

in their official capacity.

        54.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 54 of the Complaint, and, on that basis, denies those

allegations.

        55.     Defendant denies the allegations contained in Paragraph 55. Further answering,

Defendant incorporates by reference footnote 1 and Defendant’s response to Paragraphs 28 to 53.

        56.     The allegations in Paragraph 56 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant




                                               - 16 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 20 of 318. PageID #: 30982



lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 56 of the Complaint, and, on that basis, denies those allegations.

       57.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 57 of the Complaint, and, on that basis, denies those

allegations.

       58.     The allegations in Paragraph 58 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 58 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 58 of the Complaint to the extent that they are

directed to Defendant. By way of further response, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       59.     The allegations in Paragraph 59 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 59 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 59 of the Complaint to the extent that they are

directed to Defendant. By way of further response, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.




                                               - 17 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 21 of 318. PageID #: 30983



       60.     The allegations in Paragraph 60 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 60 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 60 of the Complaint to the extent that they are

directed to Defendant. By way of further response, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       61.     The allegations in Paragraph 61 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 61 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 61 of the Complaint to the extent that they are

directed to Defendant. By way of further response, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       62.     The allegations in Paragraph 62 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 62 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 62 of the Complaint to the extent that they are




                                               - 18 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 22 of 318. PageID #: 30984



directed to Defendant. By way of further response, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

II.    DEFENDANTS

       A.      Marketing Defendants

       63.     The allegations in Paragraph 63 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 63 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 63 of the Complaint to the extent that they are

directed to Defendant. To the extent they are directed at other parties, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

63 of the Complaint, and on that basis denies those allegations.

               1.      Purdue Entities

       64.     Defendant denies the allegations contained in Paragraph 64 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 64 of the Complaint, and on that basis denies those allegations.

       65.     Defendant denies the allegations contained in Paragraph 65 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 65 of the Complaint, and on that basis denies those allegations.




                                               - 19 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 23 of 318. PageID #: 30985



       66.     Defendant denies the allegations contained in Paragraph 66 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 66 of the Complaint, and on that basis denies those allegations.

       67.     Defendant denies the allegations contained in Paragraph 67 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 67 of the Complaint, and on that basis denies those allegations.

       68.     Defendant denies the allegations contained in Paragraph 68 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 68 of the Complaint, and on that basis denies those allegations.

       69.     Defendant denies the allegations contained in Paragraph 69 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 69 of the Complaint, and on that basis denies those allegations.

       70.     Defendant denies the allegations contained in Paragraph 70 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 70 of the Complaint, and on that basis denies those allegations.

               2.     Actavis Entities

       71.     Defendant denies the allegations contained in Paragraph 71 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,




                                              - 20 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 24 of 318. PageID #: 30986



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 71 of the Complaint, and on that basis denies those allegations.

       72.     Defendant denies the allegations contained in Paragraph 72 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 72 of the Complaint, and on that basis denies those allegations.

       73.     Defendant denies the allegations contained in Paragraph 73 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 73 of the Complaint, and on that basis denies those allegations.

               3.     Cephalon Entities

       74.     Defendant denies the allegations contained in Paragraph 74 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 74 of the Complaint, and on that basis denies those allegations.

       75.     Defendant denies the allegations contained in Paragraph 75 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 75 of the Complaint, and on that basis denies those allegations.

       76.     Defendant denies the allegations contained in Paragraph 76 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 76 of the Complaint, and on that basis denies those allegations.




                                              - 21 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 25 of 318. PageID #: 30987



       77.     Defendant denies the allegations contained in Paragraph 77 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 77 of the Complaint, and on that basis denies those allegations.

               4.     Janssen Entities

       78.     Defendant denies the allegations contained in Paragraph 78 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 78 of the Complaint, and on that basis denies those allegations.

       79.     Defendant denies the allegations contained in Paragraph 79 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 79 of the Complaint, and on that basis denies those allegations.

       80.     Defendant denies the allegations contained in Paragraph 80 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 80 of the Complaint, and on that basis denies those allegations.

       81.     Defendant denies the allegations contained in Paragraph 81 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 81 of the Complaint, and on that basis denies those allegations.

       82.     Defendant denies the allegations contained in Paragraph 82 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,




                                              - 22 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 26 of 318. PageID #: 30988



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 82 of the Complaint, and on that basis denies those allegations.

       83.     Defendant denies the allegations contained in Paragraph 83 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 83 of the Complaint, and on that basis denies those allegations.

       84.     Defendant denies the allegations contained in Paragraph 84 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 84 of the Complaint, and on that basis denies those allegations.

       85.     Defendant denies the allegations contained in Paragraph 85 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 85 of the Complaint, and on that basis denies those allegations.

       86.     Defendant denies the allegations contained in Paragraph 86 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 86 of the Complaint, and on that basis denies those allegations.

       87.     Defendant denies the allegations contained in Paragraph 87 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 87 of the Complaint, and on that basis denies those allegations.




                                              - 23 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 27 of 318. PageID #: 30989



       88.     Defendant denies the allegations contained in Paragraph 88 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 88 of the Complaint, and on that basis denies those allegations.

               5.     Endo Entities

       89.     Defendant denies the allegations contained in Paragraph 89 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 89 of the Complaint, and on that basis denies those allegations.

       90.     Defendant denies the allegations contained in Paragraph 90 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 90 of the Complaint, and on that basis denies those allegations.

       91.     Defendant denies the allegations contained in Paragraph 91 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 91 of the Complaint, and on that basis denies those allegations.

       92.     Defendant denies the allegations contained in Paragraph 92 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 92 of the Complaint, and on that basis denies those allegations.

       93.     Defendant denies the allegations contained in Paragraph 93 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,




                                              - 24 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 28 of 318. PageID #: 30990



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 93 of the Complaint, and on that basis denies those allegations.

       94.     Defendant denies the allegations contained in Paragraph 94 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 94 of the Complaint, and on that basis denies those allegations.

               6.     Insys Therapeutics, Inc.

       95.     Defendant denies the allegations contained in Paragraph 95 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 95 of the Complaint, and on that basis denies those allegations.

       96.     Defendant denies the allegations contained in Paragraph 96 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 96 of the Complaint, and on that basis denies those allegations.

       97.     Defendant denies the allegations contained in Paragraph 97 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 97 of the Complaint, and on that basis denies those allegations.

       98.     Defendant denies the allegations contained in Paragraph 98 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 98 of the Complaint, and on that basis denies those allegations.




                                              - 25 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 29 of 318. PageID #: 30991



       99.     Defendant denies the allegations contained in Paragraph 99 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 99 of the Complaint, and on that basis denies those allegations.

               7.      Mallinckrodt Entities

       100.    Defendant denies the allegations contained in Paragraph 100 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 100 of the Complaint, and on that basis denies those allegations.

       101.    Defendant denies the allegations contained in Paragraph 101 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 101 of the Complaint, and on that basis denies those allegations.

       102.    Defendant denies the allegations contained in Paragraph 102 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 102 of the Complaint, and on that basis denies those allegations.

       103.    Defendant denies the allegations contained in Paragraph 103 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 103 of the Complaint, and on that basis denies those allegations.

       104.    Defendant denies the allegations contained in Paragraph 104 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,




                                               - 26 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 30 of 318. PageID #: 30992



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 104 of the Complaint, and on that basis denies those allegations.

       105.    Defendant denies the allegations contained in Paragraph 105 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 105 of the Complaint, and on that basis denies those allegations.

       106.    Defendant denies the allegations contained in Paragraph 106 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 106 of the Complaint, and on that basis denies those allegations.

       B.      Distributor Defendants

       107.    The allegations in Paragraph 107 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 107 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 107 of the Complaint to the extent that they are

directed to Defendant. To the extent they are directed at other parties, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

107 of the Complaint, and on that basis denies those allegations.

               1.      AmerisourceBergen Drug Corporation

       108.    Defendant admits that it is a wholesale distributor of various prescription

medications (as well as over-the-counter medications) and that Defendant has distributed

controlled substances, including opioids, to retail pharmacies in all 50 states, only to the extent

that those pharmacies are registered with the DEA and licensed in their specific state. Defendant


                                               - 27 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 31 of 318. PageID #: 30993



also admits that it is a Delaware corporation with a principal place of business in Chesterbrook,

Pennsylvania. Defendant denies the remaining allegations in Paragraph 108 of the Complaint.

               2.      Anda, Inc.

       109.    Defendant denies the allegations contained in Paragraph 109 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 109 of the Complaint, and on that basis denies those allegations.

               3.      Cardinal Health, Inc.

       110.    Defendant denies the allegations contained in Paragraph 110 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 110 of the Complaint, and on that basis denies those allegations.

               4.      CVS Health Corporation

       111.    Defendant denies the allegations contained in Paragraph 111 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 111 of the Complaint, and on that basis denies those allegations.

               5.      Discount Drug Mart, Inc.

       112.    Defendant denies the allegations contained in Paragraph 112 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 112 of the Complaint, and on that basis denies those allegations.




                                               - 28 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 32 of 318. PageID #: 30994



               6.      HBC Service Company

       113.    Defendant denies the allegations contained in Paragraph 113 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 113 of the Complaint, and on that basis denies those allegations.

               7.      Henry Schein Entities

       114.    Defendant denies the allegations contained in Paragraph 114 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 114 of the Complaint, and on that basis denies those allegations.

       115.    Defendant denies the allegations contained in Paragraph 115 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 115 of the Complaint, and on that basis denies those allegations.

       116.    Defendant denies the allegations contained in Paragraph 116 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 116 of the Complaint, and on that basis denies those allegations.

       117.    Defendant denies the allegations contained in Paragraph 117 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 117 of the Complaint, and on that basis denies those allegations.

       118.    Defendant denies the allegations contained in Paragraph 118 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,


                                               - 29 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 33 of 318. PageID #: 30995



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 118 of the Complaint, and on that basis denies those allegations.

       119.    Defendant denies the allegations contained in Paragraph 119 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 119 of the Complaint, and on that basis denies those allegations.

               8.      McKesson Corporation

       120.    Defendant denies the allegations contained in Paragraph 120 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 120 of the Complaint, and on that basis denies those allegations.

       121.    Defendant denies the allegations contained in Paragraph 121 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 121 of the Complaint, and on that basis denies those allegations.

               9.      Miami-Luken, Inc.

       122.    Defendant denies the allegations contained in Paragraph 122 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 122 of the Complaint, and on that basis denies those allegations.

               10.     Prescription Supply, Inc.

       123.    Defendant denies the allegations contained in Paragraph 123 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,




                                               - 30 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 34 of 318. PageID #: 30996



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 123 of the Complaint, and on that basis denies those allegations.

                 11.      Rite Aid Corporation Entities3

        124.     Defendant denies the allegations contained in Paragraph 124 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 124 of the Complaint, and on that basis denies those allegations.

                 12.      Walgreens Boots Alliance, Inc.

        125.     Defendant denies the allegations contained in Paragraph 125 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 125 of the Complaint, and on that basis denies those allegations.

                 13.      Walmart Inc.

        126.     Defendant denies the allegations contained in Paragraph 126 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 126 of the Complaint, and on that basis denies those allegations.

        127.     Defendant denies the allegations contained in Paragraph 127 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 127 of the Complaint, and on that basis denies those allegations.




3
    Certain allegations throughout the Complaint have been stricken by Plaintiffs at the direction of the Court. Any
    headings containing stricken language have been left unaltered for the convenience of the Court and the parties.
    As stated above, Defendant neither admits nor endorses the content of any such heading.


                                                      - 31 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 35 of 318. PageID #: 30997



         128.     Defendant denies the allegations contained in Paragraph 128 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 128 of the Complaint, and on that basis denies those allegations.

         C.       Agency and Authority

         129.     The allegations in Paragraph 129 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 129 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 129 of the Complaint to the extent that they are

directed to Defendant. By way of further response, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

                                        FACTUAL ALLEGATIONS

I.       FACTS COMMON TO ALL CLAIMS4

         A.       Opioids and Their Effects

         130.     The allegations in Paragraph 130 of the Complaint set forth purported medical

and/or expert opinions to which no response is required. To the extent a response is required,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 130 of the Complaint, and on that basis denies those allegations.




4
     In Footnote 11 of Plaintiffs’ Complaint, Plaintiffs purport to reserve the right to further amend or correct the
     Complaint. Defendant disputes that any such amendment would be permissible or appropriate.


                                                       - 32 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 36 of 318. PageID #: 30998



       131.    The allegations in Paragraph 131 of the Complaint set forth purported medical

and/or expert opinions to which no response is required. To the extent a response is required,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 131 of the Complaint, and on that basis denies those allegations.

       132.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 132 of the Complaint and on that basis denies those

allegations. To the extent Paragraph 132 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       133.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 133 of the Complaint and on that basis denies those

allegations. To the extent Paragraph 133 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       134.    The allegations in Paragraph 134 of the Complaint set forth purported medical

and/or expert opinions to which no response is required. To the extent a response is required,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 134 of the Complaint, and on that basis denies those allegations.

       135.    Defendant admits that branded and generic prescription opioids are narcotics and

are regulated as controlled substances. To the extent Paragraph 135 of the Complaint purports to

be based on state or federal laws or regulations, those laws and regulations speak for themselves,

and Defendant denies any characterizations of the same. Defendant denies the remaining

allegations in Paragraph 135 of the Complaint.




                                               - 33 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 37 of 318. PageID #: 30999



       136.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 136 of the Complaint, and on that basis denies those

allegations. Defendant denies the allegations contained in Paragraph 136 of the Complaint to the

extent that they are directed to Defendant.

       137.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 137 of the Complaint, and on that basis denies those

allegations. Defendant denies the allegations contained in Paragraph 137 of the Complaint to the

extent that they are directed to Defendant.

       138.    The allegations in Paragraph 138 of the Complaint set forth purported medical

and/or expert opinions to which no response is required. To the extent a response is required,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 138 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 138 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       139.    The allegations in Paragraph 139 of the Complaint set forth purported medical

and/or expert opinions to which no response is required. To the extent a response is required,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 139 of the Complaint, and on that basis denies those allegations.

Defendant denies the allegations contained in Paragraph 139 of the Complaint to the extent that

they are directed to Defendant.

       140.    Defendant denies the allegations contained in Paragraph 140 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,




                                               - 34 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 38 of 318. PageID #: 31000



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 140 of the Complaint, and on that basis denies those allegations.

       141.    The allegations in Paragraph 141 of the Complaint set forth purported medical

and/or expert opinions to which no response is required. To the extent a response is required,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 141 of the Complaint, and on that basis denies those allegations.

Defendant denies the allegations contained in Paragraph 141 of the Complaint to the extent that

they are directed to Defendant.

       142.    The allegations in Paragraph 142 of the Complaint set forth purported medical

and/or expert opinions to which no response is required. To the extent a response is required,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 142 of the Complaint, and on that basis denies those allegations.

       143.    The allegations in Paragraph 143 of the Complaint set forth purported medical

and/or expert opinions to which no response is required. To the extent a response is required,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 143 of the Complaint, and on that basis denies those allegations.

       144.    The allegations in Paragraph 144 of the Complaint set forth purported medical

and/or expert opinions to which no response is required. To the extent a response is required,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 144 of the Complaint, and on that basis denies those allegations.

       145.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 145 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 145 of the Complaint purports to be based on reference




                                               - 35 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 39 of 318. PageID #: 31001



documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       B.      The Resurgence of Opioid Use in the United States

               1.      The Sackler Family Integrated Advertising and Medicine

       146.    Defendant denies the allegations contained in Paragraph 146 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 146 of the Complaint, and on that basis denies those allegations.

       147.    Defendant denies the allegations contained in Paragraph 147 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 147 of the Complaint, and on that basis denies those allegations.

       148.    Defendant denies the allegations contained in Paragraph 148 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 148 of the Complaint, and on that basis denies those allegations.

       149.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 149 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 149 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       150.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 150 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 150 of the Complaint purports to be based on reference


                                               - 36 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 40 of 318. PageID #: 31002



documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       151.    Defendant denies the allegations contained in Paragraph 151 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 151 of the Complaint, and on that basis denies those allegations.

               2.      Purdue and the Development of Developed and Aggressively
                       Promoted OxyContin

       152.    Defendant denies the allegations contained in Paragraph 152 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 152 of the Complaint, and on that basis denies those allegations.

       153.    Defendant denies the allegations contained in Paragraph 153 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 153 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 153 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       154.    Defendant denies the allegations contained in Paragraph 154 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 154 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 154 of the Complaint purports to be based on reference documents or



                                               - 37 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 41 of 318. PageID #: 31003



websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       155.    Defendant denies the allegations contained in Paragraph 155 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 155 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 155 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       156.    Defendant denies the allegations contained in Paragraph 156 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 156 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 156 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       157.    Defendant denies the allegations contained in Paragraph 157 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 157 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 157 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.




                                               - 38 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 42 of 318. PageID #: 31004



       158.    Defendant denies the allegations contained in Paragraph 158 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 158 of the Complaint, and on that basis denies those allegations.

       159.    Defendant denies the allegations contained in Paragraph 159 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 159 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 159 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       160.    Defendant denies the allegations contained in Paragraph 160 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 160 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 160 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       161.    Defendant denies the allegations contained in Paragraph 161 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 161 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 161 of the Complaint purports to be based on reference documents or




                                               - 39 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 43 of 318. PageID #: 31005



websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       162.    Defendant denies the allegations contained in Paragraph 162 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 162 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 162 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       163.    Defendant denies the allegations contained in Paragraph 163 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 163 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 163 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

               3.      Other Marketing Defendants Leapt at the Opioid Opportunity

       164.    Defendant denies the allegations contained in Paragraph 164 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 164 of the Complaint, and on that basis denies those allegations.

       165.    Defendant denies the allegations contained in Paragraph 165 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the


                                               - 40 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 44 of 318. PageID #: 31006



allegations contained in Paragraph 165 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 165 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       166.    Defendant denies the allegations contained in Paragraph 166 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 166 of the Complaint, and on that basis denies those allegations.

       167.    Defendant denies the allegations contained in Paragraph 167 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 167 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 167 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       168.    Defendant denies the allegations contained in Paragraph 168 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 168 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 168 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.




                                               - 41 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 45 of 318. PageID #: 31007



       169.    Defendant denies the allegations contained in Paragraph 169 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 169 of the Complaint, and on that basis denies those allegations.

       170.    Defendant denies the allegations contained in Paragraph 170 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 170 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 170 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       C.      Defendants’ Conduct Created an Abatable Public Nuisance

       171.    Defendant denies the allegations contained in Paragraph 171 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 171 of the Complaint, and on that basis denies those allegations.

The remaining allegations in Paragraph 171 of the Complaint set forth legal arguments and legal

conclusions to which no response is required. By way of further response, Defendant states that

Defendant has complied and continues to comply with its legal obligations in connection with the

distribution of controlled substances, including but not limited to, its obligations to identify and

report suspicious orders to the appropriate federal and state government entities, including the

DEA.

       172.    Defendant denies the allegations contained in Paragraph 172 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,


                                               - 42 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 46 of 318. PageID #: 31008



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 172 of the Complaint, and on that basis denies those allegations.

The remaining allegations in Paragraph 172 of the Complaint set forth legal arguments and legal

conclusions to which no response is required. By way of further response, Defendant states that

Defendant has complied and continues to comply with its legal obligations in connection with the

distribution of controlled substances, including but not limited to, its obligations to identify and

report suspicious orders to the appropriate federal and state government entities, including the

DEA.

       173.    Defendant denies the allegations contained in Paragraph 173 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 173 of the Complaint, and on that basis denies those allegations.

The remaining allegations in Paragraph 173 of the Complaint set forth legal arguments and legal

conclusions to which no response is required. To the extent Paragraph 684 of the Complaint

purports to be based on state or federal laws and regulations, those laws and regulations speak for

themselves, and Defendant denies any characterizations of the same. By way of further response,

Defendant states that Defendant has complied and continues to comply with its legal obligations

in connection with the distribution of controlled substances, including but not limited to, its

obligations to identify and report suspicious orders to the appropriate federal and state government

entities, including the DEA.

       D.      The Marketing Defendants’ Multi-Pronged Scheme to Change Prescriber
               Habits and Public Perception and Increase Demand for Opioids

       174.    Defendant denies the allegations contained in Paragraph 174 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,



                                               - 43 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 47 of 318. PageID #: 31009



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 174 of the Complaint, and on that basis denies those allegations.

       175.    Defendant denies the allegations contained in Paragraph 175 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 175 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 175 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       176.    Defendant denies the allegations contained in Paragraph 176 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 176 of the Complaint, and on that basis denies those allegations.

               1.      The Marketing Defendants Promoted Multiple Falsehoods About
                       Opioids

       177.    Defendant denies the allegations contained in Paragraph 177 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 177 of the Complaint, and on that basis denies those allegations.

       178.    Defendant denies the allegations contained in Paragraph 178 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 178 of the Complaint, and on that basis denies those allegations.




                                               - 44 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 48 of 318. PageID #: 31010



       179.    Defendant denies the allegations contained in Paragraph 179 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 179 of the Complaint, and on that basis denies those allegations.

                       a.     Falsehood #1: The risk of addiction from chronic opioid
                              therapy is low

       180.    Defendant denies the allegations contained in Paragraph 180 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 180 of the Complaint, and on that basis denies those allegations.

       181.    Defendant denies the allegations contained in Paragraph 181 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 181 of the Complaint, and on that basis denies those allegations.

       182.    Defendant denies the allegations contained in Paragraph 182 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 182 of the Complaint, and on that basis denies those allegations.

                              i.      Purdue’s misrepresentation regarding addiction risk

       183.    Defendant denies the allegations contained in Paragraph 183 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 183 of the Complaint, and on that basis denies those allegations.




                                               - 45 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 49 of 318. PageID #: 31011



       184.    Defendant denies the allegations contained in Paragraph 184 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 184 of the Complaint, and on that basis denies those allegations.

       185.    Defendant denies the allegations contained in Paragraph 185 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 185 of the Complaint, and on that basis denies those allegations.

       186.    Defendant denies the allegations contained in Paragraph 186 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 186 of the Complaint, and on that basis denies those allegations.

       187.    Defendant denies the allegations contained in Paragraph 187 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 187 of the Complaint, and on that basis denies those allegations.

       188.    Defendant denies the allegations contained in Paragraph 188 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 188 of the Complaint, and on that basis denies those allegations.

       189.    Defendant denies the allegations contained in Paragraph 189 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 46 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 50 of 318. PageID #: 31012



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 189 of the Complaint, and on that basis denies those allegations.

       190.    Defendant denies the allegations contained in Paragraph 190 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 190 of the Complaint, and on that basis denies those allegations.

       191.    Defendant denies the allegations contained in Paragraph 191 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 191 of the Complaint, and on that basis denies those allegations.

       192.    Defendant denies the allegations contained in Paragraph 192 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 192 of the Complaint, and on that basis denies those allegations.

       193.    Defendant denies the allegations contained in Paragraph 193 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 193 of the Complaint, and on that basis denies those allegations.

       194.    Defendant denies the allegations contained in Paragraph 194 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 194 of the Complaint, and on that basis denies those allegations.




                                               - 47 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 51 of 318. PageID #: 31013



       195.    Defendant denies the allegations contained in Paragraph 195 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 195 of the Complaint, and on that basis denies those allegations.

       196.    Defendant denies the allegations contained in Paragraph 196 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 196 of the Complaint, and on that basis denies those allegations.

       197.    Defendant denies the allegations contained in Paragraph 197 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 197 of the Complaint, and on that basis denies those allegations.

       198.    Defendant denies the allegations contained in Paragraph 198 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 198 of the Complaint, and on that basis denies those allegations.

       199.    Defendant denies the allegations contained in Paragraph 199 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 199 of the Complaint, and on that basis denies those allegations.

       200.    Defendant denies the allegations contained in Paragraph 200 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 48 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 52 of 318. PageID #: 31014



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 200 of the Complaint, and on that basis denies those allegations.

       201.    Defendant denies the allegations contained in Paragraph 201 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 201 of the Complaint, and on that basis denies those allegations.

       202.    Defendant denies the allegations contained in Paragraph 202 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 202 of the Complaint, and on that basis denies those allegations.

                              ii.     Endo’s misrepresentation regarding addiction risk

       203.    Defendant denies the allegations contained in Paragraph 203 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 203 of the Complaint, and on that basis denies those allegations.

       204.    Defendant denies the allegations contained in Paragraph 204 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 204 of the Complaint, and on that basis denies those allegations.

       205.    Defendant denies the allegations contained in Paragraph 205 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 205 of the Complaint, and on that basis denies those allegations.




                                               - 49 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 53 of 318. PageID #: 31015



       206.    Defendant denies the allegations contained in Paragraph 206 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 206 of the Complaint, and on that basis denies those allegations.

       207.    Defendant denies the allegations contained in Paragraph 207 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 207 of the Complaint, and on that basis denies those allegations.

       208.    Defendant denies the allegations contained in Paragraph 208 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 208 of the Complaint, and on that basis denies those allegations.

       209.    Defendant denies the allegations contained in Paragraph 209 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 209 of the Complaint, and on that basis denies those allegations.

       210.    Defendant denies the allegations contained in Paragraph 210 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 210 of the Complaint, and on that basis denies those allegations.

       211.    Defendant denies the allegations contained in Paragraph 211 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 50 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 54 of 318. PageID #: 31016



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 211 of the Complaint, and on that basis denies those allegations.

                              iii.    Janssen’s misrepresentation regarding addiction risk

       212.    Defendant denies the allegations contained in Paragraph 212 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 212 of the Complaint, and on that basis denies those allegations.

       213.    Defendant denies the allegations contained in Paragraph 213 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 213 of the Complaint, and on that basis denies those allegations.

       214.    Defendant denies the allegations contained in Paragraph 214 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 214 of the Complaint, and on that basis denies those allegations.

       215.    Defendant denies the allegations contained in Paragraph 215 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 215 of the Complaint, and on that basis denies those allegations.

       216.    Defendant denies the allegations contained in Paragraph 216 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 216 of the Complaint, and on that basis denies those allegations.




                                               - 51 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 55 of 318. PageID #: 31017



       217.    Defendant denies the allegations contained in Paragraph 217 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 217 of the Complaint, and on that basis denies those allegations.

       218.    Defendant denies the allegations contained in Paragraph 218 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 218 of the Complaint, and on that basis denies those allegations.

       219.    Defendant denies the allegations contained in Paragraph 219 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 219 of the Complaint, and on that basis denies those allegations.

       220.    Defendant denies the allegations contained in Paragraph 220 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 220 of the Complaint, and on that basis denies those allegations.

                              iv.     Cephalon’s misrepresentations regarding addiction risk

       221.    Defendant denies the allegations contained in Paragraph 221 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 221 of the Complaint, and on that basis denies those allegations.

       222.    Defendant denies the allegations contained in Paragraph 222 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 52 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 56 of 318. PageID #: 31018



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 222 of the Complaint, and on that basis denies those allegations.

       223.    Defendant denies the allegations contained in Paragraph 223 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 223 of the Complaint, and on that basis denies those allegations.

                              v.      Actavis’s misrepresentation regarding addiction risk

       224.    Defendant denies the allegations contained in Paragraph 224 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 224 of the Complaint, and on that basis denies those allegations.

       225.    Defendant denies the allegations contained in Paragraph 225 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 225 of the Complaint, and on that basis denies those allegations.

       226.    Defendant denies the allegations contained in Paragraph 226 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 226 of the Complaint, and on that basis denies those allegations.

       227.    Defendant denies the allegations contained in Paragraph 227 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 227 of the Complaint, and on that basis denies those allegations.




                                               - 53 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 57 of 318. PageID #: 31019



                              vi.     Mallinckrodt’s misrepresentation regarding addiction
                                      risk

       228.    Defendant denies the allegations contained in Paragraph 228 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 228 of the Complaint, and on that basis denies those allegations.

       229.    Defendant denies the allegations contained in Paragraph 229 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 229 of the Complaint, and on that basis denies those allegations.

       230.    Defendant denies the allegations contained in Paragraph 230 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 230 of the Complaint, and on that basis denies those allegations.

       231.    Defendant denies the allegations contained in Paragraph 231 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 231 of the Complaint, and on that basis denies those allegations.

       232.    Defendant denies the allegations contained in Paragraph 232 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 232 of the Complaint, and on that basis denies those allegations.




                                               - 54 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 58 of 318. PageID #: 31020



                       b.     Falsehood #2: To the extent there is a risk of addiction, it can
                              be easily identified and managed

       233.    Defendant denies the allegations contained in Paragraph 233 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 233 of the Complaint, and on that basis denies those allegations.

       234.    Defendant denies the allegations contained in Paragraph 234 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 234 of the Complaint, and on that basis denies those allegations.

       235.    Defendant denies the allegations contained in Paragraph 235 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 235 of the Complaint, and on that basis denies those allegations.

       236.    Defendant denies the allegations contained in Paragraph 236 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 236 of the Complaint, and on that basis denies those allegations.

       237.    Defendant denies the allegations contained in Paragraph 237 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 237 of the Complaint, and on that basis denies those allegations.

       238.    Defendant denies the allegations contained in Paragraph 238 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,



                                               - 55 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 59 of 318. PageID #: 31021



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 238 of the Complaint, and on that basis denies those allegations.

       239.    Defendant denies the allegations contained in Paragraph 239 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 239 of the Complaint, and on that basis denies those allegations.

       240.    Defendant denies the allegations contained in Paragraph 240 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 240 of the Complaint, and on that basis denies those allegations.

                       c.     Falsehood #3: Signs of addictive behavior are
                              “pseudoaddiction,” requiring more opioids

       241.    Defendant denies the allegations contained in Paragraph 241 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 241 of the Complaint, and on that basis denies those allegations.

       242.    Defendant denies the allegations contained in Paragraph 242 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 242 of the Complaint, and on that basis denies those allegations.

       243.    Defendant denies the allegations contained in Paragraph 243 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 243 of the Complaint, and on that basis denies those allegations.



                                               - 56 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 60 of 318. PageID #: 31022



       244.    Defendant denies the allegations contained in Paragraph 244 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 244 of the Complaint, and on that basis denies those allegations.

       245.    Defendant denies the allegations contained in Paragraph 245 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 245 of the Complaint, and on that basis denies those allegations.

       246.    Defendant denies the allegations contained in Paragraph 246 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 246 of the Complaint, and on that basis denies those allegations.

       247.    Defendant denies the allegations contained in Paragraph 247 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 247 of the Complaint, and on that basis denies those allegations.

       248.    Defendant denies the allegations contained in Paragraph 248 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 248 of the Complaint, and on that basis denies those allegations.

       249.    Defendant denies the allegations contained in Paragraph 249 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 57 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 61 of 318. PageID #: 31023



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 249 of the Complaint, and on that basis denies those allegations.

       250.    Defendant denies the allegations contained in Paragraph 250 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 250 of the Complaint, and on that basis denies those allegations.

       251.    Defendant denies the allegations contained in Paragraph 251 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 251 of the Complaint, and on that basis denies those allegations.

                       d.     Falsehood #4: Opioid withdrawal can be avoided by tapering

       252.    Defendant denies the allegations contained in Paragraph 252 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 252 of the Complaint, and on that basis denies those allegations.

       253.    Defendant denies the allegations contained in Paragraph 253 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 253 of the Complaint, and on that basis denies those allegations.

       254.    Defendant denies the allegations contained in Paragraph 254 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 254 of the Complaint, and on that basis denies those allegations.




                                               - 58 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 62 of 318. PageID #: 31024



       255.    Defendant denies the allegations contained in Paragraph 255 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 255 of the Complaint, and on that basis denies those allegations.

                       e.     Falsehood #5: Opioid doses can be increased without limit or
                              greater risks

       256.    Defendant denies the allegations contained in Paragraph 256 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 256 of the Complaint, and on that basis denies those allegations.

       257.    Defendant denies the allegations contained in Paragraph 257 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 257 of the Complaint, and on that basis denies those allegations.

       258.    Defendant denies the allegations contained in Paragraph 258 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 258 of the Complaint, and on that basis denies those allegations.

       259.    Defendant denies the allegations contained in Paragraph 259 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 259 of the Complaint, and on that basis denies those allegations.

       260.    Defendant denies the allegations contained in Paragraph 260 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,



                                               - 59 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 63 of 318. PageID #: 31025



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 260 of the Complaint, and on that basis denies those allegations.

       261.    Defendant denies the allegations contained in Paragraph 261 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 261 of the Complaint, and on that basis denies those allegations.

       262.    Defendant denies the allegations contained in Paragraph 262 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 262 of the Complaint, and on that basis denies those allegations.

       263.    Defendant denies the allegations contained in Paragraph 263 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 263 of the Complaint, and on that basis denies those allegations.

       264.    Defendant denies the allegations contained in Paragraph 264 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 264 of the Complaint, and on that basis denies those allegations.

       265.    Defendant denies the allegations contained in Paragraph 265 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 265 of the Complaint, and on that basis denies those allegations.




                                               - 60 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 64 of 318. PageID #: 31026



       266.    Defendant denies the allegations contained in Paragraph 266 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 266 of the Complaint, and on that basis denies those allegations.

       267.    Defendant denies the allegations contained in Paragraph 267 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 267 of the Complaint, and on that basis denies those allegations.

                       f.     Falsehood #6: Long-term opioid use improves functioning

       268.    Defendant denies the allegations contained in Paragraph 268 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 268 of the Complaint, and on that basis denies those allegations.

       269.    Defendant denies the allegations contained in Paragraph 269 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 269 of the Complaint, and on that basis denies those allegations.

       270.    Defendant denies the allegations contained in Paragraph 270 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 270 of the Complaint, and on that basis denies those allegations.

       271.    Defendant denies the allegations contained in Paragraph 271 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 61 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 65 of 318. PageID #: 31027



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 271 of the Complaint, and on that basis denies those allegations.

       272.    Defendant denies the allegations contained in Paragraph 272 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 272 of the Complaint, and on that basis denies those allegations.

       273.    Defendant denies the allegations contained in Paragraph 273 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 273 of the Complaint, and on that basis denies those allegations.

       274.    Defendant denies the allegations contained in Paragraph 274 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 274 of the Complaint, and on that basis denies those allegations.

       275.    Defendant denies the allegations contained in Paragraph 275 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 275 of the Complaint, and on that basis denies those allegations.

       276.    Defendant denies the allegations contained in Paragraph 276 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 276 of the Complaint, and on that basis denies those allegations.




                                               - 62 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 66 of 318. PageID #: 31028



       277.    Defendant denies the allegations contained in Paragraph 277 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 277 of the Complaint, and on that basis denies those allegations.

       278.    Defendant denies the allegations contained in Paragraph 278 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 278 of the Complaint, and on that basis denies those allegations.

       279.    Defendant denies the allegations contained in Paragraph 279 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 279 of the Complaint, and on that basis denies those allegations.

       280.    Defendant denies the allegations contained in Paragraph 280 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 280 of the Complaint, and on that basis denies those allegations.

       281.    Defendant denies the allegations contained in Paragraph 281 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 281 of the Complaint, and on that basis denies those allegations.

       282.    Defendant denies the allegations contained in Paragraph 282 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 63 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 67 of 318. PageID #: 31029



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 282 of the Complaint, and on that basis denies those allegations.

       283.    Defendant denies the allegations contained in Paragraph 283 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 283 of the Complaint, and on that basis denies those allegations.

       284.    Defendant denies the allegations contained in Paragraph 284 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 284 of the Complaint, and on that basis denies those allegations.

                       g.     Falsehood #7: Alternative forms of pain relief pose greater
                              risks than opioids

       285.    Defendant denies the allegations contained in Paragraph 285 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 285 of the Complaint, and on that basis denies those allegations.

       286.    Defendant denies the allegations contained in Paragraph 286 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 286 of the Complaint, and on that basis denies those allegations.

       287.    Defendant denies the allegations contained in Paragraph 287 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 287 of the Complaint, and on that basis denies those allegations.



                                               - 64 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 68 of 318. PageID #: 31030



       288.    Defendant denies the allegations contained in Paragraph 288 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 288 of the Complaint, and on that basis denies those allegations.

       289.    Defendant denies the allegations contained in Paragraph 289 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 289 of the Complaint, and on that basis denies those allegations.

       290.    Defendant denies the allegations contained in Paragraph 290 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 290 of the Complaint, and on that basis denies those allegations.

       291.    Defendant denies the allegations contained in Paragraph 291 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 291 of the Complaint, and on that basis denies those allegations.

       292.    Defendant denies the allegations contained in Paragraph 292 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 292 of the Complaint, and on that basis denies those allegations.

       293.    Defendant denies the allegations contained in Paragraph 293 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 65 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 69 of 318. PageID #: 31031



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 293 of the Complaint, and on that basis denies those allegations.

       294.    Defendant denies the allegations contained in Paragraph 294 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 294 of the Complaint, and on that basis denies those allegations.

                       h.     Falsehood #8: OxyContin provides twelve hours of pain relief

       295.    Defendant denies the allegations contained in Paragraph 295 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 295 of the Complaint, and on that basis denies those allegations.

       296.    Defendant denies the allegations contained in Paragraph 296 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 296 of the Complaint, and on that basis denies those allegations.

       297.    Defendant denies the allegations contained in Paragraph 297 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 297 of the Complaint, and on that basis denies those allegations.

       298.    Defendant denies the allegations contained in Paragraph 298 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 298 of the Complaint, and on that basis denies those allegations.




                                               - 66 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 70 of 318. PageID #: 31032



       299.    Defendant denies the allegations contained in Paragraph 299 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 299 of the Complaint, and on that basis denies those allegations.

       300.    Defendant denies the allegations contained in Paragraph 300 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 300 of the Complaint, and on that basis denies those allegations.

       301.    Defendant denies the allegations contained in Paragraph 301 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 301 of the Complaint, and on that basis denies those allegations.

       302.    Defendant denies the allegations contained in Paragraph 302 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 302 of the Complaint, and on that basis denies those allegations.

       303.    Defendant denies the allegations contained in Paragraph 303 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 303 of the Complaint, and on that basis denies those allegations.

       304.    Defendant denies the allegations contained in Paragraph 304 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 67 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 71 of 318. PageID #: 31033



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 304 of the Complaint, and on that basis denies those allegations.

       305.    Defendant denies the allegations contained in Paragraph 305 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 305 of the Complaint, and on that basis denies those allegations.

       306.    Defendant denies the allegations contained in Paragraph 306 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 306 of the Complaint, and on that basis denies those allegations.

       307.    Defendant denies the allegations contained in Paragraph 307 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 307 of the Complaint, and on that basis denies those allegations.

                       i.     Falsehood #9: New formulations of certain opioids successfully
                              deter abuse

       308.    Defendant denies the allegations contained in Paragraph 308 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 308 of the Complaint, and on that basis denies those allegations.

       309.    Defendant denies the allegations contained in Paragraph 309 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 309 of the Complaint, and on that basis denies those allegations.



                                               - 68 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 72 of 318. PageID #: 31034



                              i.      Purdue’s deceptive marketing of reformulated
                                      OxyContin and Hysingla ER

       310.    Defendant denies the allegations contained in Paragraph 310 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 310 of the Complaint, and on that basis denies those allegations.

       311.    Defendant denies the allegations contained in Paragraph 311 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 311 of the Complaint, and on that basis denies those allegations.

       312.    Defendant denies the allegations contained in Paragraph 312 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 312 of the Complaint, and on that basis denies those allegations.

       313.    Defendant denies the allegations contained in Paragraph 313 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 313 of the Complaint, and on that basis denies those allegations.

       314.    Defendant denies the allegations contained in Paragraph 314 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 314 of the Complaint, and on that basis denies those allegations.

       315.    Defendant denies the allegations contained in Paragraph 315 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,



                                               - 69 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 73 of 318. PageID #: 31035



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 315 of the Complaint, and on that basis denies those allegations.

       316.    Defendant denies the allegations contained in Paragraph 316 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 316 of the Complaint, and on that basis denies those allegations.

       317.    Defendant denies the allegations contained in Paragraph 317 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 317 of the Complaint, and on that basis denies those allegations.

       318.    Defendant denies the allegations contained in Paragraph 318 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 318 of the Complaint, and on that basis denies those allegations.

       319.    Defendant denies the allegations contained in Paragraph 319 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 319 of the Complaint, and on that basis denies those allegations.

       320.    Defendant denies the allegations contained in Paragraph 320 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 320 of the Complaint, and on that basis denies those allegations.




                                               - 70 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 74 of 318. PageID #: 31036



       321.    Defendant denies the allegations contained in Paragraph 321 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 321 of the Complaint, and on that basis denies those allegations.

                              ii.     Endo’s deceptive marketing of reformulated Opana ER

       322.    Defendant denies the allegations contained in Paragraph 322 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 322 of the Complaint, and on that basis denies those allegations.

       323.    Defendant denies the allegations contained in Paragraph 323 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 323 of the Complaint, and on that basis denies those allegations.

       324.    Defendant denies the allegations contained in Paragraph 324 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 324 of the Complaint, and on that basis denies those allegations.

       325.    Defendant denies the allegations contained in Paragraph 325 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 325 of the Complaint, and on that basis denies those allegations.

       326.    Defendant denies the allegations contained in Paragraph 326 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 71 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 75 of 318. PageID #: 31037



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 326 of the Complaint, and on that basis denies those allegations.

       327.    Defendant denies the allegations contained in Paragraph 327 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 327 of the Complaint, and on that basis denies those allegations.

       328.    Defendant denies the allegations contained in Paragraph 328 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 328 of the Complaint, and on that basis denies those allegations.

       329.    Defendant denies the allegations contained in Paragraph 329 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 329 of the Complaint, and on that basis denies those allegations.

       330.    Defendant denies the allegations contained in Paragraph 330 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 330 of the Complaint, and on that basis denies those allegations.

       331.    Defendant denies the allegations contained in Paragraph 331 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 331 of the Complaint, and on that basis denies those allegations.




                                               - 72 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 76 of 318. PageID #: 31038



       332.    Defendant denies the allegations contained in Paragraph 332 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 332 of the Complaint, and on that basis denies those allegations.

       333.    Defendant denies the allegations contained in Paragraph 333 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 333 of the Complaint, and on that basis denies those allegations.

       334.    Defendant denies the allegations contained in Paragraph 334 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 334 of the Complaint, and on that basis denies those allegations.

       335.    Defendant denies the allegations contained in Paragraph 335 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 335 of the Complaint, and on that basis denies those allegations.

       336.    Defendant denies the allegations contained in Paragraph 336 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 336 of the Complaint, and on that basis denies those allegations.

       337.    Defendant denies the allegations contained in Paragraph 337 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 73 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 77 of 318. PageID #: 31039



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 337 of the Complaint, and on that basis denies those allegations.

       338.    Defendant denies the allegations contained in Paragraph 338 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 338 of the Complaint, and on that basis denies those allegations.

       339.    Defendant denies the allegations contained in Paragraph 339 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 339 of the Complaint, and on that basis denies those allegations.

       340.    Defendant denies the allegations contained in Paragraph 340 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 340 of the Complaint, and on that basis denies those allegations.

       341.    Defendant denies the allegations contained in Paragraph 341 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 341 of the Complaint, and on that basis denies those allegations.

       342.    Defendant denies the allegations contained in Paragraph 342 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 342 of the Complaint, and on that basis denies those allegations.




                                               - 74 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 78 of 318. PageID #: 31040



       343.    Defendant denies the allegations contained in Paragraph 343 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 343 of the Complaint, and on that basis denies those allegations.

       344.    Defendant denies the allegations contained in Paragraph 344 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 344 of the Complaint, and on that basis denies those allegations.

                              iii.    Other Marketing Defendants’ misrepresentations
                                      regarding abuse deterrence

       345.    Defendant denies the allegations contained in Paragraph 345 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 345 of the Complaint, and on that basis denies those allegations.

       346.    Defendant denies the allegations contained in Paragraph 346 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 346 of the Complaint, and on that basis denies those allegations.

       347.    Defendant denies the allegations contained in Paragraph 347 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 347 of the Complaint, and on that basis denies those allegations.

       348.    Defendant denies the allegations contained in Paragraph 348 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,



                                               - 75 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 79 of 318. PageID #: 31041



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 348 of the Complaint, and on that basis denies those allegations.

       349.    Defendant denies the allegations contained in Paragraph 349 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 349 of the Complaint, and on that basis denies those allegations.

               2.      The Marketing Defendants Disseminated Their Misleading Messages
                       About Opioids Through Multiple Channels

       350.    Defendant denies the allegations contained in Paragraph 350 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 350 of the Complaint, and on that basis denies those allegations.

       351.    Defendant denies the allegations contained in Paragraph 351 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 351 of the Complaint, and on that basis denies those allegations.

                       a.     The Marketing Defendants Directed Front Groups to
                              Deceptively Promote Opioid Use

       352.    Defendant denies the allegations contained in Paragraph 352 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 352 of the Complaint, and on that basis denies those allegations.

       353.    Defendant denies the allegations contained in Paragraph 353 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 76 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 80 of 318. PageID #: 31042



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 353 of the Complaint, and on that basis denies those allegations.

       354.    Defendant denies the allegations contained in Paragraph 354 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 354 of the Complaint, and on that basis denies those allegations.

       355.    Defendant denies the allegations contained in Paragraph 355 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 355 of the Complaint, and on that basis denies those allegations.

       356.    Defendant denies the allegations contained in Paragraph 356 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 356 of the Complaint, and on that basis denies those allegations.

                              i.      American Pain Foundation

       357.    Defendant denies the allegations contained in Paragraph 357 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 357 of the Complaint, and on that basis denies those allegations.

       358.    Defendant denies the allegations contained in Paragraph 358 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 358 of the Complaint, and on that basis denies those allegations.




                                               - 77 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 81 of 318. PageID #: 31043



       359.    Defendant denies the allegations contained in Paragraph 359 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 359 of the Complaint, and on that basis denies those allegations.

       360.    Defendant denies the allegations contained in Paragraph 360 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 360 of the Complaint, and on that basis denies those allegations.

       361.    Defendant denies the allegations contained in Paragraph 361 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 361 of the Complaint, and on that basis denies those allegations.

       362.    Defendant denies the allegations contained in Paragraph 362 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 362 of the Complaint, and on that basis denies those allegations.

       363.    Defendant denies the allegations contained in Paragraph 363 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 363 of the Complaint, and on that basis denies those allegations.

       364.    Defendant denies the allegations contained in Paragraph 364 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 78 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 82 of 318. PageID #: 31044



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 364 of the Complaint, and on that basis denies those allegations.

                              ii.     American Academy of Pain Medicine and the American
                                      Pain Society

       365.    Defendant denies the allegations contained in Paragraph 365 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 365 of the Complaint, and on that basis denies those allegations.

       366.    Defendant denies the allegations contained in Paragraph 366 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 366 of the Complaint, and on that basis denies those allegations.

       367.    Defendant denies the allegations contained in Paragraph 367 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 367 of the Complaint, and on that basis denies those allegations.

       368.    Defendant denies the allegations contained in Paragraph 368 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 368 of the Complaint, and on that basis denies those allegations.

       369.    Defendant denies the allegations contained in Paragraph 369 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 369 of the Complaint, and on that basis denies those allegations.



                                               - 79 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 83 of 318. PageID #: 31045



       370.    Defendant denies the allegations contained in Paragraph 370 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 370 of the Complaint, and on that basis denies those allegations.

       371.    Defendant denies the allegations contained in Paragraph 371 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 371 of the Complaint, and on that basis denies those allegations.

       372.    Defendant denies the allegations contained in Paragraph 372 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 372 of the Complaint, and on that basis denies those allegations.

       373.    Defendant denies the allegations contained in Paragraph 373 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 373 of the Complaint, and on that basis denies those allegations.

       374.    Defendant denies the allegations contained in Paragraph 374 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 374 of the Complaint, and on that basis denies those allegations.

       375.    Defendant denies the allegations contained in Paragraph 375 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 80 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 84 of 318. PageID #: 31046



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 375 of the Complaint, and on that basis denies those allegations.

       376.    Defendant denies the allegations contained in Paragraph 376 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 376 of the Complaint, and on that basis denies those allegations.

                              iii.    Federation of State Medical Boards

       377.    Defendant denies the allegations contained in Paragraph 377 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 377 of the Complaint, and on that basis denies those allegations.

       378.    Defendant denies the allegations contained in Paragraph 378 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 378 of the Complaint, and on that basis denies those allegations.

       379.    Defendant denies the allegations contained in Paragraph 379 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 379 of the Complaint, and on that basis denies those allegations.

       380.    Defendant denies the allegations contained in Paragraph 380 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 380 of the Complaint, and on that basis denies those allegations.




                                               - 81 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 85 of 318. PageID #: 31047



       381.    Defendant denies the allegations contained in Paragraph 381 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 381 of the Complaint, and on that basis denies those allegations.

       382.    Defendant denies the allegations contained in Paragraph 382 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 382 of the Complaint, and on that basis denies those allegations.

                              iv.     The Alliance for Patient Access

       383.    Defendant denies the allegations contained in Paragraph 383 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 383 of the Complaint, and on that basis denies those allegations.

       384.    Defendant denies the allegations contained in Paragraph 384 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 384 of the Complaint, and on that basis denies those allegations.

       385.    Defendant denies the allegations contained in Paragraph 385 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 385 of the Complaint, and on that basis denies those allegations.

       386.    Defendant denies the allegations contained in Paragraph 386 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 82 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 86 of 318. PageID #: 31048



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 386 of the Complaint, and on that basis denies those allegations.

       387.    Defendant denies the allegations contained in Paragraph 387 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 387 of the Complaint, and on that basis denies those allegations.

       388.    Defendant denies the allegations contained in Paragraph 388 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 388 of the Complaint, and on that basis denies those allegations.

       389.    Defendant denies the allegations contained in Paragraph 389 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 389 of the Complaint, and on that basis denies those allegations.

       390.    Defendant denies the allegations contained in Paragraph 390 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 390 of the Complaint, and on that basis denies those allegations.

                              v.      The U.S. Pain Foundation

       391.    Defendant denies the allegations contained in Paragraph 391 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 391 of the Complaint, and on that basis denies those allegations.




                                               - 83 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 87 of 318. PageID #: 31049



                              vi.     American Geriatrics Society

       392.    Defendant denies the allegations contained in Paragraph 392 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 392 of the Complaint, and on that basis denies those allegations.

       393.    Defendant denies the allegations contained in Paragraph 393 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 393 of the Complaint, and on that basis denies those allegations.

       394.    Defendant denies the allegations contained in Paragraph 394 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 394 of the Complaint, and on that basis denies those allegations.

       395.    Defendant denies the allegations contained in Paragraph 395 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 395 of the Complaint, and on that basis denies those allegations.

                       b.     The Marketing Defendants Paid Key Opinion Leaders to
                              Deceptively Promote Opioid Use

       396.    Defendant denies the allegations contained in Paragraph 396 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 396 of the Complaint, and on that basis denies those allegations.




                                               - 84 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 88 of 318. PageID #: 31050



       397.    Defendant denies the allegations contained in Paragraph 397 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 397 of the Complaint, and on that basis denies those allegations.

       398.    Defendant denies the allegations contained in Paragraph 398 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 398 of the Complaint, and on that basis denies those allegations.

       399.    Defendant denies the allegations contained in Paragraph 399 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 399 of the Complaint, and on that basis denies those allegations.

       400.    Defendant denies the allegations contained in Paragraph 400 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 400 of the Complaint, and on that basis denies those allegations.

       401.    Defendant denies the allegations contained in Paragraph 401 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 401 of the Complaint, and on that basis denies those allegations.

       402.    Defendant denies the allegations contained in Paragraph 402 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 85 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 89 of 318. PageID #: 31051



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 402 of the Complaint, and on that basis denies those allegations.

       403.    Defendant denies the allegations contained in Paragraph 403 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 403 of the Complaint, and on that basis denies those allegations.

                              i.      Dr. Russell Portenoy

       404.    Defendant denies the allegations contained in Paragraph 404 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 404 of the Complaint, and on that basis denies those allegations.

       405.    Defendant denies the allegations contained in Paragraph 405 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 405 of the Complaint, and on that basis denies those allegations.

       406.    Defendant denies the allegations contained in Paragraph 406 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 406 of the Complaint, and on that basis denies those allegations.

       407.    Defendant denies the allegations contained in Paragraph 407 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 407 of the Complaint, and on that basis denies those allegations.




                                               - 86 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 90 of 318. PageID #: 31052



       408.    Defendant denies the allegations contained in Paragraph 408 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 408 of the Complaint, and on that basis denies those allegations.

       409.    Defendant denies the allegations contained in Paragraph 409 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 409 of the Complaint, and on that basis denies those allegations.

       410.    Defendant denies the allegations contained in Paragraph 410 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 410 of the Complaint, and on that basis denies those allegations.

       411.    Defendant denies the allegations contained in Paragraph 411 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 411 of the Complaint, and on that basis denies those allegations.

                              ii.     Dr. Lynn Webster

       412.    Defendant denies the allegations contained in Paragraph 412 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 412 of the Complaint, and on that basis denies those allegations.

       413.    Defendant denies the allegations contained in Paragraph 413 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 87 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 91 of 318. PageID #: 31053



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 413 of the Complaint, and on that basis denies those allegations.

       414.    Defendant denies the allegations contained in Paragraph 414 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 414 of the Complaint, and on that basis denies those allegations.

       415.    Defendant denies the allegations contained in Paragraph 415 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 415 of the Complaint, and on that basis denies those allegations.

       416.    Defendant denies the allegations contained in Paragraph 416 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 416 of the Complaint, and on that basis denies those allegations.

                              iii.    Dr. Perry Fine

       417.    Defendant denies the allegations contained in Paragraph 417 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 417 of the Complaint, and on that basis denies those allegations.

       418.    Defendant denies the allegations contained in Paragraph 418 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 418 of the Complaint, and on that basis denies those allegations.




                                               - 88 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 92 of 318. PageID #: 31054



       419.    Defendant denies the allegations contained in Paragraph 419 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 419 of the Complaint, and on that basis denies those allegations.

       420.    Defendant denies the allegations contained in Paragraph 420 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 420 of the Complaint, and on that basis denies those allegations.

       421.    Defendant denies the allegations contained in Paragraph 421 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 421 of the Complaint, and on that basis denies those allegations.

       422.    Defendant denies the allegations contained in Paragraph 422 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 422 of the Complaint, and on that basis denies those allegations.

       423.    Defendant denies the allegations contained in Paragraph 423 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 423 of the Complaint, and on that basis denies those allegations.

                              iv.     Dr. Scott Fishman

       424.    Defendant denies the allegations contained in Paragraph 424 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 89 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 93 of 318. PageID #: 31055



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 424 of the Complaint, and on that basis denies those allegations.

       425.    Defendant denies the allegations contained in Paragraph 425 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 425 of the Complaint, and on that basis denies those allegations.

       426.    Defendant denies the allegations contained in Paragraph 426 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 426 of the Complaint, and on that basis denies those allegations.

       427.    Defendant denies the allegations contained in Paragraph 427 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 427 of the Complaint, and on that basis denies those allegations.

       428.    Defendant denies the allegations contained in Paragraph 428 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 428 of the Complaint, and on that basis denies those allegations.

                       c.     The Marketing Defendants Disseminated Their
                              Misrepresentations Through Continuing Medical Education
                              Programs

       429.    Defendant denies the allegations contained in Paragraph 429 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 429 of the Complaint, and on that basis denies those allegations.


                                               - 90 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 94 of 318. PageID #: 31056



       430.    Defendant denies the allegations contained in Paragraph 430 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 430 of the Complaint, and on that basis denies those allegations.

       431.    Defendant denies the allegations contained in Paragraph 431 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 431 of the Complaint, and on that basis denies those allegations.

       432.    Defendant denies the allegations contained in Paragraph 432 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 432 of the Complaint, and on that basis denies those allegations.

       433.    Defendant denies the allegations contained in Paragraph 433 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 433 of the Complaint, and on that basis denies those allegations.

       434.    Defendant denies the allegations contained in Paragraph 434 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 434 of the Complaint, and on that basis denies those allegations.

       435.    Defendant denies the allegations contained in Paragraph 435 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                               - 91 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 95 of 318. PageID #: 31057



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 435 of the Complaint, and on that basis denies those allegations.

       436.    Defendant denies the allegations contained in Paragraph 436 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 436 of the Complaint, and on that basis denies those allegations.

       437.    Defendant denies the allegations contained in Paragraph 437 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 437 of the Complaint, and on that basis denies those allegations.

       438.    Defendant denies the allegations contained in Paragraph 438 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 438 of the Complaint, and on that basis denies those allegations.

       439.    Defendant denies the allegations contained in Paragraph 439 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 439 of the Complaint, and on that basis denies those allegations.

       440.    Defendant denies the allegations contained in Paragraph 440 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 440 of the Complaint, and on that basis denies those allegations.




                                               - 92 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 96 of 318. PageID #: 31058



       441.    Defendant denies the allegations contained in Paragraph 441 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 441 of the Complaint, and on that basis denies those allegations.

                       d.     The Marketing Defendants Used “Branded” Advertising to
                              Promote their Products to Doctors and Consumers

       442.    Defendant denies the allegations contained in Paragraph 442 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 442 of the Complaint, and on that basis denies those allegations.

       443.    Defendant denies the allegations contained in Paragraph 443 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 443 of the Complaint, and on that basis denies those allegations.

                       e.     The Marketing Defendants Used “Unbranded” Advertising to
                              Promote Opioid Use for Chronic Pain Without FDA Review

       444.    Defendant denies the allegations contained in Paragraph 444 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 444 of the Complaint, and on that basis denies those allegations.

       445.    Defendant denies the allegations contained in Paragraph 445 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 445 of the Complaint, and on that basis denies those allegations.




                                               - 93 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 97 of 318. PageID #: 31059



                       f.     The Marketing Defendants Funded, Edited and Distributed
                              Publications That Supported Their Misrepresentations

       446.    Defendant denies the allegations contained in Paragraph 446 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 446 of the Complaint, and on that basis denies those allegations.

       447.    Defendant denies the allegations contained in Paragraph 447 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 447 of the Complaint, and on that basis denies those allegations.

       448.    Defendant denies the allegations contained in Paragraph 448 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 448 of the Complaint, and on that basis denies those allegations.

       449.    Defendant denies the allegations contained in Paragraph 449 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 449 of the Complaint, and on that basis denies those allegations.

       450.    Defendant denies the allegations contained in Paragraph 450 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 450 of the Complaint, and on that basis denies those allegations.

       451.    Defendant denies the allegations contained in Paragraph 451 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,



                                               - 94 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 98 of 318. PageID #: 31060



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 451 of the Complaint, and on that basis denies those allegations.

                       g.     The Marketing Defendants Used Detailing to Directly
                              Disseminate Their Misrepresentations to Prescribers

       452.    Defendant denies the allegations contained in Paragraph 452 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 452 of the Complaint, and on that basis denies those allegations.

       453.    Defendant denies the allegations contained in Paragraph 453 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 453 of the Complaint, and on that basis denies those allegations.

       454.    Defendant denies the allegations contained in Paragraph 454 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 454 of the Complaint, and on that basis denies those allegations.

       455.    Defendant denies the allegations contained in Paragraph 455 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 455 of the Complaint, and on that basis denies those allegations.

       456.    Defendant denies the allegations contained in Paragraph 456 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 456 of the Complaint, and on that basis denies those allegations.



                                               - 95 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 99 of 318. PageID #: 31061



       457.    Defendant denies the allegations contained in Paragraph 457 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 457 of the Complaint, and on that basis denies those allegations.

       458.    Defendant denies the allegations contained in Paragraph 458 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 458 of the Complaint, and on that basis denies those allegations.

       459.    Defendant denies the allegations contained in Paragraph 459 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 459 of the Complaint, and on that basis denies those allegations.

       460.    Defendant denies the allegations contained in Paragraph 460 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 460 of the Complaint, and on that basis denies those allegations.

       461.    Defendant denies the allegations contained in Paragraph 461 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 461 of the Complaint, and on that basis denies those allegations.

                       h.     Marketing Defendants Used Speakers’ Bureaus and Programs
                              to Spread Their Deceptive Messages

       462.    Defendant denies the allegations contained in Paragraph 462 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,



                                               - 96 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 100 of 318. PageID #: 31062



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 462 of the Complaint, and on that basis denies those allegations.

       463.    Defendant denies the allegations contained in Paragraph 463 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 463 of the Complaint, and on that basis denies those allegations.

       464.    Defendant denies the allegations contained in Paragraph 464 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 464 of the Complaint, and on that basis denies those allegations.

               3.      The Marketing Defendants Targeted Vulnerable Populations

       465.    Defendant denies the allegations contained in Paragraph 465 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 465 of the Complaint, and on that basis denies those allegations.

       466.    Defendant denies the allegations contained in Paragraph 466 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 466 of the Complaint, and on that basis denies those allegations.

       467.    Defendant denies the allegations contained in Paragraph 467 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 467 of the Complaint, and on that basis denies those allegations.




                                               - 97 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 101 of 318. PageID #: 31063



       468.    Defendant denies the allegations contained in Paragraph 468 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 468 of the Complaint, and on that basis denies those allegations.

       469.    Defendant denies the allegations contained in Paragraph 469 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 469 of the Complaint, and on that basis denies those allegations.

       470.    Defendant denies the allegations contained in Paragraph 470 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 470 of the Complaint, and on that basis denies those allegations.

       471.    Defendant denies the allegations contained in Paragraph 471 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 471 of the Complaint, and on that basis denies those allegations.

               4.      Insys Employed Fraudulent, Illegal, and Misleading Marketing
                       Schemes to Promote Subsys

       472.    Defendant denies the allegations contained in Paragraph 472 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 472 of the Complaint, and on that basis denies those allegations.

       473.    Defendant denies the allegations contained in Paragraph 473 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,



                                               - 98 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 102 of 318. PageID #: 31064



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 473 of the Complaint, and on that basis denies those allegations.

       474.    Defendant denies the allegations contained in Paragraph 474 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 474 of the Complaint, and on that basis denies those allegations.

       475.    Defendant denies the allegations contained in Paragraph 475 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 475 of the Complaint, and on that basis denies those allegations.

       476.    Defendant denies the allegations contained in Paragraph 476 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 476 of the Complaint, and on that basis denies those allegations.

       477.    Defendant denies the allegations contained in Paragraph 477 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 477 of the Complaint, and on that basis denies those allegations.

       478.    Defendant denies the allegations contained in Paragraph 478 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 478 of the Complaint, and on that basis denies those allegations.




                                               - 99 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 103 of 318. PageID #: 31065



       479.    Defendant denies the allegations contained in Paragraph 479 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 479 of the Complaint, and on that basis denies those allegations.

       480.    Defendant denies the allegations contained in Paragraph 480 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 480 of the Complaint, and on that basis denies those allegations.

       481.    Defendant denies the allegations contained in Paragraph 481 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 481 of the Complaint, and on that basis denies those allegations.

       482.    Defendant denies the allegations contained in Paragraph 482 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 482 of the Complaint, and on that basis denies those allegations.

       483.    Defendant denies the allegations contained in Paragraph 483 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 483 of the Complaint, and on that basis denies those allegations.

       484.    Defendant denies the allegations contained in Paragraph 484 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,




                                              - 100 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 104 of 318. PageID #: 31066



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 484 of the Complaint, and on that basis denies those allegations.

       485.    Defendant denies the allegations contained in Paragraph 485 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 485 of the Complaint, and on that basis denies those allegations.

       486.    Defendant denies the allegations contained in Paragraph 486 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 486 of the Complaint, and on that basis denies those allegations.

               5.      The Marketing Defendants’ Scheme Succeeded, Creating a Public
                       Health Epidemic

                       a.     Marketing Defendants Dramatically Expanded Opioid
                              Prescribing and Use

       487.    The allegations of Paragraph 487 have been stricken from the Complaint, and thus

no response is required. To the extent a response is required, Defendant denies the allegations

contained in Paragraph 487 of the Complaint.

       488.    Defendant denies the allegations contained in Paragraph 488 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 488 of the Complaint, and on that basis denies those allegations.

       489.    Defendant denies the allegations contained in Paragraph 489 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 489 of the Complaint, and on that basis denies those allegations.


                                              - 101 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 105 of 318. PageID #: 31067



       490.    Defendant denies the allegations contained in Paragraph 490 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 490 of the Complaint, and on that basis denies those allegations.

       491.    Defendant denies the allegations contained in Paragraph 491 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 491 of the Complaint, and on that basis denies those allegations.

       492.    Defendant denies the allegations contained in Paragraph 492 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 492 of the Complaint, and on that basis denies those allegations.

       493.    Defendant denies the allegations contained in Paragraph 493 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 493 of the Complaint, and on that basis denies those allegations.

       494.    Defendant denies the allegations contained in Paragraph 494 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 494 of the Complaint, and on that basis denies those allegations.

                       b.     Market Defendants’ Deception is Expanding Their Market
                              Created and Fueled the Opioid Epidemic

       495.    Defendant denies the allegations contained in Paragraph 495 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,



                                              - 102 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 106 of 318. PageID #: 31068



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 495 of the Complaint, and on that basis denies those allegations.

       496.    Defendant denies the allegations contained in Paragraph 496 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 496 of the Complaint, and on that basis denies those allegations.

       497.    The allegations of Paragraph 497 have been stricken from the Complaint, and thus

no response is required. To the extent a response is required, Defendant denies the allegations

contained in Paragraph 497 of the Complaint.

       E.      Defendants Throughout the Supply Chain Deliberately Disregarded Their
               Duties to Maintain Effective Controls and to Identify, Report, and Take
               Steps to Halt Suspicious Orders

       498.    The allegations in Paragraph 498 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 498 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 498 of the Complaint, and on that

basis denies those allegations.

       499.    The allegations in Paragraph 499 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 499 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 499 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 499 of the Complaint purports to be based




                                              - 103 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 107 of 318. PageID #: 31069



on reference regulations, those laws or regulations speak for themselves, and Defendant denies

any characterizations of the same.

       500.    Defendant denies the allegations contained in Paragraph 500 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 500 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 500 of the Complaint purports to be based on reference regulations, those

laws or regulations speak for themselves, and Defendant denies any characterizations of the same.

       487.    The allegations in Paragraph 487 set forth legal arguments and legal conclusions to

which no response is required. Defendant denies the allegations contained in Paragraph 487 of the

Complaint to the extent that they are directed to Defendant. To the extent they are directed at other

parties, Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 487 of the Complaint, and on that basis denies those allegations.

       497.    Defendant denies the allegations contained in Paragraph 497 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 497 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 497 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

               1.      All Defendants Have a Duty to Report Suspicious Orders and Not to
                       Ship Those Orders Unless Due Diligence Disproves Their Suspicions

       501.    The allegations in Paragraph 501 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 501 of the Complaint



                                               - 104 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 108 of 318. PageID #: 31070



purports to be based on state or federal laws or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same.            Further answering,

Defendant states that Defendant has complied and continues to comply with its legal obligations

in connection with the distribution of controlled substances, including but not limited to, its

obligations to identify and report suspicious orders to the appropriate federal and state government

entities, including the DEA. Defendant denies the remaining allegations in Paragraph 501 of the

Complaint.

       502.    The allegations in Paragraph 502 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Further answering, Defendant states that

Defendant has complied and continues to comply with its legal obligations in connection with the

distribution of controlled substances, including but not limited to, its obligations to identify and

report suspicious orders to the appropriate federal and state government entities, including the

DEA. Defendant denies the remaining allegations in Paragraph 502 of the Complaint.

       503.    The allegations in Paragraph 503 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Further answering, Defendant states that

Defendant has complied and continues to comply with its legal obligations in connection with the

distribution of controlled substances, including but not limited to, its obligations to identify and

report suspicious orders to the appropriate federal and state government entities, including the

DEA. Defendant denies the remaining allegations in Paragraph 503 of the Complaint.

       504.    The allegations in Paragraph 504 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 504 of the Complaint

purports to be based on state or federal laws or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same.            Further answering,




                                              - 105 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 109 of 318. PageID #: 31071



Defendant states that Defendant has complied and continues to comply with its legal obligations

in connection with the distribution of controlled substances, including but not limited to, its

obligations to identify and report suspicious orders to the appropriate federal and state government

entities, including the DEA. Defendant denies the remaining allegations in Paragraph 504 of the

Complaint.

       505.    The allegations in Paragraph 505 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 505 of the Complaint

purports to be based on state or federal laws or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same.              Further answering,

Defendant states that Defendant has complied and continues to comply with its legal obligations

in connection with the distribution of controlled substances, including but not limited to, its

obligations to identify and report suspicious orders to the appropriate federal and state government

entities, including the DEA. Defendant denies the remaining allegations in Paragraph 505 of the

Complaint.

       506.    The allegations in Paragraph 506 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 506 of the Complaint to the extent that they are

directed to Defendant. To the extent Paragraph 506 of the Complaint purports to be based on state

or federal laws or regulations, those laws or regulations speak for themselves, and Defendant

denies any characterizations of the same. Further answering, Defendant states that Defendant has

complied and continues to comply with its legal obligations in connection with the distribution of

controlled substances, including but not limited to, its obligations to identify and report suspicious




                                               - 106 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 110 of 318. PageID #: 31072



orders to the appropriate federal and state government entities, including the DEA. Defendant

denies the remaining allegations in Paragraph 505 of the Complaint.

       507.    The allegations in Paragraph 507 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 507 of the Complaint to the extent that they are

directed to Defendant. To the extent Paragraph 507 of the Complaint purports to be based on state

or federal laws or regulations, those laws or regulations speak for themselves, and Defendant

denies any characterizations of the same. Further answering, Defendant states that Defendant has

complied and continues to comply with its legal obligations in connection with the distribution of

controlled substances, including but not limited to, its obligations to identify and report suspicious

orders to the appropriate federal and state government entities, including the DEA. Defendant

denies the remaining allegations in Paragraph 505 of the Complaint.

       508.    The allegations in Paragraph 508 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 508 of the Complaint to the extent that they are

directed to Defendant. To the extent Paragraph 508 of the Complaint purports to be based on state

or federal laws or regulations, those laws or regulations speak for themselves, and Defendant

denies any characterizations of the same. Further answering, Defendant states that Defendant has

complied and continues to comply with its legal obligations in connection with the distribution of

controlled substances, including but not limited to, its obligations to identify and report suspicious

orders to the appropriate federal and state government entities, including the DEA. Defendant

denies the remaining allegations in Paragraph 505 of the Complaint.




                                               - 107 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 111 of 318. PageID #: 31073



       509.    The allegations in Paragraph 509 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 509 of the Complaint to the extent that they are

directed to Defendant. To the extent Paragraph 509 of the Complaint purports to be based on state

or federal laws or regulations, those laws or regulations speak for themselves, and Defendant

denies any characterizations of the same. Further answering, Defendant states that Defendant has

complied and continues to comply with its legal obligations in connection with the distribution of

controlled substances, including but not limited to, its obligations to identify and report suspicious

orders to the appropriate federal and state government entities, including the DEA. Defendant

denies the remaining allegations in Paragraph 505 of the Complaint.

       510.    The allegations in Paragraph 510 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 510 of the Complaint to the extent that they are

directed to Defendant. To the extent Paragraph 510 of the Complaint purports to be based on state

or federal laws or regulations, those laws or regulations speak for themselves, and Defendant

denies any characterizations of the same. Further answering, Defendant states that Defendant has

complied and continues to comply with its legal obligations in connection with the distribution of

controlled substances, including but not limited to, its obligations to identify and report suspicious

orders to the appropriate federal and state government entities, including the DEA. Defendant

denies the remaining allegations in Paragraph 505 of the Complaint.

       511.    The allegations in Paragraph 511 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 511 of the Complaint to the extent that they are




                                               - 108 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 112 of 318. PageID #: 31074



directed to Defendant. To the extent Paragraph 511 of the Complaint purports to be based on state

or federal laws or regulations, those laws or regulations speak for themselves, and Defendant

denies any characterizations of the same. Further answering, Defendant states that Defendant has

complied and continues to comply with its legal obligations in connection with the distribution of

controlled substances, including but not limited to, its obligations to identify and report suspicious

orders to the appropriate federal and state government entities, including the DEA. Defendant

denies the remaining allegations in Paragraph 505 of the Complaint.

       512.    The allegations in Paragraph 512 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 512 of the Complaint to the extent that they are

directed to Defendant. To the extent Paragraph 512 of the Complaint purports to be based on state

or federal laws or regulations, those laws or regulations speak for themselves, and Defendant

denies any characterizations of the same. Further answering, Defendant states that Defendant has

complied and continues to comply with its legal obligations in connection with the distribution of

controlled substances, including but not limited to, its obligations to identify and report suspicious

orders to the appropriate federal and state government entities, including the DEA. Defendant

denies the remaining allegations in Paragraph 505 of the Complaint.

       513.    The allegations in Paragraph 513 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 513 of the Complaint to the extent that they are

directed to Defendant. To the extent Paragraph 513 of the Complaint purports to be based on state

or federal laws or regulations, those laws or regulations speak for themselves, and Defendant

denies any characterizations of the same. Further answering, Defendant states that Defendant has




                                               - 109 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 113 of 318. PageID #: 31075



complied and continues to comply with its legal obligations in connection with the distribution of

controlled substances, including but not limited to, its obligations to identify and report suspicious

orders to the appropriate federal and state government entities, including the DEA. Defendant

denies the remaining allegations in Paragraph 505 of the Complaint.

       514.    The allegations in Paragraph 514 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 514 of the Complaint to the extent that they are

directed to Defendant. To the extent Paragraph 514 of the Complaint purports to be based on state

or federal laws or regulations, those laws or regulations speak for themselves, and Defendant

denies any characterizations of the same. Further answering, Defendant states that Defendant has

complied and continues to comply with its legal obligations in connection with the distribution of

controlled substances, including but not limited to, its obligations to identify and report suspicious

orders to the appropriate federal and state government entities, including the DEA. Defendant

denies the remaining allegations in Paragraph 505 of the Complaint.

       515.    To the extent Paragraph 515 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. To the extent a response is required, Defendant denies the

allegations contained in Paragraph 515 of the Complaint to the extent that they are directed to

Defendant.

       516.    To the extent a response is required, Defendant denies the allegations contained in

Paragraph 516 of the Complaint to the extent they are directed to Defendant. To the extent they

are directed at other parties, Defendant lacks knowledge or information sufficient to form a belief




                                               - 110 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 114 of 318. PageID #: 31076



as to the truth of the allegations contained in Paragraph 516 of the Complaint, and on that basis

denies those allegations.

       517.    The allegations in Paragraph 517 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 517 of the Complaint to the extent that they are

directed to Defendant. Further answering, Defendant states that Defendant has complied and

continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       518.    The allegations in Paragraph 518 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 518 of the Complaint to the extent that they are

directed to Defendant. Further answering, Defendant states that Defendant has complied and

continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

               2.      Defendants Were Aware of and Have Acknowledged Their
                       Obligations to Prevent Diversion and to Report and Take Steps to
                       Halt Suspicious Orders

       519.    The allegations in Paragraph 519 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 519 of the Complaint to the extent that they are directed to Defendant. Further

answering, Defendant states that Defendant has complied and continues to comply with its legal

obligations in connection with the distribution of controlled substances, including but not limited




                                               - 111 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 115 of 318. PageID #: 31077



to, its obligations to identify and report suspicious orders to the appropriate federal and state

government entities, including the DEA.

       520.    The allegations in Paragraph 520 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 520 of the Complaint to the extent that they are directed to Defendant. Further

answering, Defendant states that Defendant has complied and continues to comply with its legal

obligations in connection with the distribution of controlled substances, including but not limited

to, its obligations to identify and report suspicious orders to the appropriate federal and state

government entities, including the DEA.

       521.    Defendant denies the allegations contained in Paragraph 521 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 521 of the Complaint, and on that basis denies those allegations.

       522.    To the extent Paragraph 522 purports to be based on reference documents or

websites, those documents and website speak for themselves and Defendant denies any

characterization of the same. Defendant admits only that it is a member of the Healthcare

Distribution Alliance (“HDA”) and that HDA is a national organization whose members include

pharmaceutical distributors. To the extent they are directed at other parties, Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 522 of the Complaint, and on that basis denies those allegations. Except as specifically

admitted herein, Defendant denies the remaining allegations of Paragraph 522.

       523.    Defendant admits only that the DEA has previously hosted conferences for

registrants and that Defendant has attended one or more of these DEA conferences over the years.




                                              - 112 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 116 of 318. PageID #: 31078



Defendant denies the remaining allegations contained in Paragraph 523 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 523 of the Complaint, and on that basis denies those allegations.

Further answering, Defendant states that Defendant has complied and continues to comply with

its legal obligations in connection with the distribution of controlled substances, including but not

limited to, its obligations to identify and report suspicious orders to the appropriate federal and

state government entities, including the DEA.

       524.    To the extent Paragraph 524 purports to be based on reference documents or

websites, those documents and website speak for themselves and Defendant denies any

characterization of the same. To the extent a response is required, Defendant denies the allegations

contained in Paragraph 524 of the Complaint to the extent that they are directed to Defendant. To

the extent they are directed at other parties, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations contained in Paragraph 524 of the Complaint, and

on that basis denies those allegations.

       525.    To the extent Paragraph 525 purports to be based on reference documents or

websites, those documents and website speak for themselves and Defendant denies any

characterization of the same. To the extent a response is required, Defendant denies the allegations

contained in Paragraph 525 of the Complaint to the extent that they are directed to Defendant. To

the extent they are directed at other parties, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations contained in Paragraph 525 of the Complaint, and

on that basis denies those allegations.




                                               - 113 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 117 of 318. PageID #: 31079



               3.      Defendants Worked Together to Inflate the Quotas of Opioids They
                       Could Distribute

       526.    The allegations in Paragraph 526 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 526 of the Complaint to the extent that they are

directed to Defendant. To the extent they are directed at other parties, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

526 of the Complaint, and on that basis denies those allegations.

       527.    Defendant admits only that it provides a variety of services to its customers. Further

responding, as a wholesale distributor of prescription medications, Defendant has a limited role in

the healthcare supply chain and does not control how medications that it distributes are prescribed,

dispensed, or ultimately used. Nor does Defendant promote the prescribing or use of medications,

including opioids, to doctors or patients, or determine the appropriate supply of opioids. Defendant

has and continues to comply with its legal obligations in connection with the distribution of

controlled substances, including but not limited to, its obligations to identify and report suspicious

orders to the appropriate federal and state government entities, including the DEA. Defendant

denies the remaining allegations in Paragraph 527 of the Complaint.

       528.    Defendant admits only that Defendant has purchased pharmaceutical products,

including opioids, from drug manufacturers and has distributed them to retail pharmacies only to

the extent that those pharmacies are registered with the DEA and licensed in their respective states.

Further responding, as a wholesale distributor of prescription medications, Defendant has a limited

role in the healthcare supply chain and does not control how medications that it distributes are

prescribed, dispensed, or ultimately used. Nor does Defendant promote the prescribing or use of

medications, including opioids, to doctors or patients, or determine the appropriate supply of



                                               - 114 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 118 of 318. PageID #: 31080



opioids. Defendant has and continues to comply with its legal obligations in connection with the

distribution of controlled substances, including but not limited to, its obligations to identify and

report suspicious orders to the appropriate federal and state government entities, including the

DEA. Defendant denies the remaining allegations in Paragraph 528 of the Complaint.

       529.    To the extent Paragraph 529 of the Complaint purports to be based on reference

documents or websites, those documents and websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 529

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 529 of the Complaint, and on that basis denies those

allegations.

       530.    Defendant denies the allegations contained in Paragraph 530 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 530 of the Complaint, and on that basis denies those allegations.

       531.    Defendant admits only that it is a member of HDA and that HDA is a national

organization whose members include pharmaceutical distributors.          Defendant denies that it

“worked . . . through . . . the HDA” to achieve any illegal or otherwise improper “common

purpose.” Defendant denies the allegations contained in Paragraph 531 of the Complaint to the

extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 531 of the Complaint, and on that basis denies those allegations.




                                              - 115 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 119 of 318. PageID #: 31081



Except as specifically admitted herein, Defendant denies the remaining allegations of Paragraph

531.

       532.    Defendant denies the allegations contained in Paragraph 532 of the Complaint to

the extent they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 532 of the Complaint, and on that basis denies those allegations.

       533.    To the extent Paragraph 533 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves and Defendant denies

any characterization of the same. Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 533 of the Complaint, and on that

basis denies those allegations.

       534.    To the extent Paragraph 534 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves and Defendant denies

any characterization of the same. Defendant denies the allegations contained in Paragraph 534 of

the Complaint to the extent that they are directed to Defendant. To the extent they are directed at

other parties, Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 534 of the Complaint, and on that basis denies those

allegations.

       535.    To the extent Paragraph 535 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 535

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the




                                              - 116 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 120 of 318. PageID #: 31082



truth of the allegations contained in Paragraph 535 of the Complaint, and on that basis denies those

allegations.

       536.    To the extent Paragraph 536 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 536

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 536 of the Complaint, and on that basis denies those

allegations.

       537.    To the extent Paragraph 537 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 537

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 537 of the Complaint, and on that basis denies those

allegations.

       538.    To the extent Paragraph 538 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 538

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 538 of the Complaint, and on that basis denies those

allegations.




                                              - 117 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 121 of 318. PageID #: 31083



       539.    To the extent Paragraph 539 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 539

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 539 of the Complaint, and on that basis denies those

allegations.

       540.    To the extent Paragraph 540 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 540

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 540 of the Complaint, and on that basis denies those

allegations.

       541.    To the extent Paragraph 541 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 541

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 541 of the Complaint, and on that basis denies those

allegations.

       542.    To the extent Paragraph 542 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies




                                              - 118 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 122 of 318. PageID #: 31084



any characterizations of the same. Defendant denies the allegations contained in Paragraph 542

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 542 of the Complaint, and on that basis denies those

allegations.

       543.    To the extent Paragraph 543 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 543

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 543 of the Complaint, and on that basis denies those

allegations.

       544.    To the extent Paragraph 544 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 544

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 544 of the Complaint, and on that basis denies those

allegations.

       545.    To the extent Paragraph 545 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 545

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed




                                              - 119 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 123 of 318. PageID #: 31085



at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 545 of the Complaint, and on that basis denies those

allegations.

       546.    To the extent Paragraph 546 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 546

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 546 of the Complaint, and on that basis denies those

allegations. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA.

       547.    The allegations of Paragraph 547 have been stricken from the Complaint, and thus

no response is required. To the extent a response is required, Defendant denies the allegations

contained in Paragraph 547 of the Complaint.

       548.    To the extent the allegations in Paragraph 548 of the Complaint set forth legal

arguments and legal conclusions, no response is required. Defendant denies the allegations

contained in Paragraph 548 of the Complaint to the extent that they are directed to Defendant. To

the extent they are directed at other parties, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations contained in Paragraph 548 of the Complaint, and

on that basis denies those allegations. Further answering, Defendant denies that it has participated

in any “scheme” or “refus[ed] to maintain effective controls against diversion, and identify




                                              - 120 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 124 of 318. PageID #: 31086



suspicious orders and report them to the DEA.” To the contrary, Defendant has complied and

continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       549.    Defendant denies the allegations contained in Paragraph 549 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 549 of the Complaint, and on that basis denies those allegations.

       550.    Defendant denies the allegations contained in Paragraph 550 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 550 of the Complaint, and on that basis denies those allegations.

Further answering, Defendant states that Defendant has complied and continues to comply with

its legal obligations in connection with the distribution of controlled substances, including but not

limited to, its obligations to identify and report suspicious orders to the appropriate federal and

state government entities, including the DEA.

       551.    To the extent the allegations in Paragraph 551 of the Complaint set forth legal

arguments and legal conclusions, no response is required. Defendant denies the allegations

contained in Paragraph 551 of the Complaint to the extent that they are directed to Defendant.

Further answering, Defendant states that Defendant has complied and continues to comply with

its legal obligations in connection with the distribution of controlled substances, including but not

limited to, its obligations to identify and report suspicious orders to the appropriate federal and

state government entities, including the DEA.




                                               - 121 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 125 of 318. PageID #: 31087



       552.    To the extent the allegations in Paragraph 552 of the Complaint set forth legal

arguments and legal conclusions, no response is required. Defendant denies the allegations

contained in Paragraph 552 of the Complaint to the extent that they are directed to Defendant.

Further answering, Defendant states that Defendant has complied and continues to comply with

its legal obligations in connection with the distribution of controlled substances, including but not

limited to, its obligations to identify and report suspicious orders to the appropriate federal and

state government entities, including the DEA.

       553.    To the extent the allegations in Paragraph 553 of the Complaint set forth legal

arguments and legal conclusions, no response is required. Defendant denies the allegations

contained in Paragraph 553 of the Complaint to the extent that they are directed to Defendant.

Further answering, Defendant states that Defendant has complied and continues to comply with

its legal obligations in connection with the distribution of controlled substances, including but not

limited to, its obligations to identify and report suspicious orders to the appropriate federal and

state government entities, including the DEA.

                                          1. Defendants Kept Careful Track of Prescribing
                                             Data and Knew About Suspicious Orders and
                                             Prescribers

       554.    The allegations in Paragraph 554 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant admits only that ARCOS data

submitted to the DEA by wholesale distributors is treated as confidential by the DEA. Defendant

further states that, except through this litigation before this Court, as set forth pursuant to the

ARCOS Protective Order and any other relevant Orders of this Court, Defendant only has access

to the ARCOS data Defendant submits to the DEA and does not have access, in the normal course

or for non-litigation purposes, to the ARCOS data submitted to the DEA by any parties or entities

other than Defendant. Further answering, Defendant states that Defendant has complied and


                                               - 122 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 126 of 318. PageID #: 31088



continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       555.    The allegations in Paragraph 555 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 555 of the Complaint to the extent that they are directed to Defendant. Further

answering, Defendant states that Defendant has complied and continues to comply with its legal

obligations in connection with the distribution of controlled substances, including but not limited

to, its obligations to identify and report suspicious orders to the appropriate federal and state

government entities, including the DEA.

       556.    The allegations in Paragraph 556 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 556 of the Complaint to the extent that they are directed to Defendant. Further

answering, Defendant states that Defendant has complied and continues to comply with its legal

obligations in connection with the distribution of controlled substances, including but not limited

to, its obligations to identify and report suspicious orders to the appropriate federal and state

government entities, including the DEA.

       557.    The allegations in Paragraph 557 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 557 of the Complaint to the extent that they are directed to Defendant. Further

answering, Defendant states that Defendant has complied and continues to comply with its legal

obligations in connection with the distribution of controlled substances, including but not limited




                                               - 123 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 127 of 318. PageID #: 31089



to, its obligations to identify and report suspicious orders to the appropriate federal and state

government entities, including the DEA.

       558.    Defendant denies the allegations contained in Paragraph 558 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 558 of the Complaint, and on that basis denies those allegations.

       559.    To the extent the allegations contained in Paragraph 559 of the Complaint are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations, and on that basis denies those allegations. Further answering,

Defendant states that Defendant has complied and continues to comply with its legal obligations

in connection with the distribution of controlled substances, including but not limited to, its

obligations to identify and report suspicious orders to the appropriate federal and state government

entities, including the DEA. Defendant further states that it complies with the obligation of a

wholesale distributor to “know [its] customer,” including through robust new and ongoing

customer due diligence.

       560.    To the extent Paragraph 560 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 560

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 560 of the Complaint, and on that basis denies those

allegations.




                                              - 124 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 128 of 318. PageID #: 31090



       561.    To the extent Paragraph 561 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 561

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 561 of the Complaint, and on that basis denies those

allegations.

       562.    To the extent Paragraph 562 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 562

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 562 of the Complaint, and on that basis denies those

allegations.

       563.    To the extent Paragraph 563 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 563

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 563 of the Complaint, and on that basis denies those

allegations. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,




                                              - 125 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 129 of 318. PageID #: 31091



including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA.

       564.    The allegations of Paragraph 564 have been stricken from the Complaint, and thus

no response is required. To the extent a response is required, Defendant denies the allegations

contained in Paragraph 564 of the Complaint.

       565.    Defendant denies the allegations contained in Paragraph 565 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 565 of the Complaint, and on that basis denies those allegations.

Further answering, Defendant states that Defendant has complied and continues to comply with

its legal obligations in connection with the distribution of controlled substances, including but not

limited to, its obligations to identify and report suspicious orders to the appropriate federal and

state government entities, including the DEA.

       566.    The allegations in Paragraph 566 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 566 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 566 of the Complaint, and on that

basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.




                                               - 126 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 130 of 318. PageID #: 31092



       567.    To the extent Paragraph 567 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 567

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 567 of the Complaint, and on that basis denies those

allegations.

       568.    To the extent Paragraph 568 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 568

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 568 of the Complaint, and on that basis denies those

allegations.

       569.    To the extent Paragraph 569 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 569

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 569 of the Complaint, and on that basis denies those

allegations.

       570.    Defendant denies the allegations contained in Paragraph 570 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,




                                              - 127 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 131 of 318. PageID #: 31093



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 570 of the Complaint, and on that basis denies those allegations.

       571.    To the extent Paragraph 571 of the Complaint purports to be based on reference

documents or websites, those documents and websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 571

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 571 of the Complaint, and on that basis denies those

allegations.

       572.    To the extent Paragraph 572 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 572

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 572 of the Complaint, and on that basis denies those

allegations.

       573.    To the extent Paragraph 573 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 573

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 573 of the Complaint, and on that basis denies those

allegations.




                                              - 128 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 132 of 318. PageID #: 31094



       574.    To the extent Paragraph 574 sets forth legal arguments and conclusions, no

response is required. Further responding, Defendant denies the allegations contained in Paragraph

574 of the Complaint to the extent that they are directed to Defendant. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 574 of the Complaint, and on that basis denies

those allegations.

       575.    To the extent Paragraph 575 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 575

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 575 of the Complaint, and on that basis denies those

allegations.

       576.    To the extent Paragraph 576 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 576

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 576 of the Complaint, and on that basis denies those

allegations.

       577.    To the extent Paragraph 577 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 577




                                               - 129 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 133 of 318. PageID #: 31095



of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 577 of the Complaint, and on that basis denies those

allegations.

       578.    To the extent Paragraph 578 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 578

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 578 of the Complaint, and on that basis denies those

allegations.

                                          2. Defendants Failed to Report Suspicious Orders
                                             or Otherwise Act to Prevent Diversion

       579.    The allegations in Paragraph 579 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 579 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 579 of the Complaint, and on that

basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       580.    The allegations in Paragraph 598 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in



                                               - 130 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 134 of 318. PageID #: 31096



Paragraph 580 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 580 of the Complaint, and on that

basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       581.    To the extent Paragraph 581 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 581

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 581 of the Complaint, and on that basis denies those

allegations.

       582.    To the extent Paragraph 582 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 582

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 582 of the Complaint, and on that basis denies those

allegations.

       583.    To the extent Paragraph 583 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies




                                               - 131 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 135 of 318. PageID #: 31097



any characterizations of the same. Defendant denies the allegations contained in Paragraph 583

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 583 of the Complaint, and on that basis denies those

allegations.

       584.    To the extent Paragraph 584 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 584

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 584 of the Complaint, and on that basis denies those

allegations.

       585.    To the extent the allegations in Paragraph 585 of the Complaint set forth legal

arguments and legal conclusions, no response is required. To the extent Paragraph 585 of the

Complaint purports to be based on reference documents or websites, those documents or websites

speak for themselves, and Defendant denies any characterizations of the same. To the extent the

allegations contained in Paragraph 585 of the Complaint are directed at other parties, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 585 of the Complaint, and on that basis denies those allegations. Defendant

admits only that the State of West Virginia filed a lawsuit against it in 2012, that Defendant paid

$16 million to settle that lawsuit, and that Defendant specifically denied the allegations of that

lawsuit and made no admissions of any wrongdoing in connection with the settlement. Defendant

denies the remaining allegations in Paragraph 585 of the Complaint.




                                              - 132 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 136 of 318. PageID #: 31098



       586.    To the extent Paragraph 586 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 586

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 586 of the Complaint, and on that basis denies those

allegations.

       587.    To the extent Paragraph 587 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 587

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 587 of the Complaint, and on that basis denies those

allegations.

       588.    Defendant denies the allegations contained in Paragraph 588 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 588 of the Complaint, and on that basis denies those allegations.

       589.    To the extent Paragraph 589 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 589

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the




                                              - 133 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 137 of 318. PageID #: 31099



truth of the allegations contained in Paragraph 589 of the Complaint, and on that basis denies those

allegations.

       590.    To the extent Paragraph 590 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 590

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 590 of the Complaint, and on that basis denies those

allegations.

       591.    To the extent Paragraph 591 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 591

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 591 of the Complaint, and on that basis denies those

allegations.

       592.    To the extent Paragraph 592 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 592

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 592 of the Complaint, and on that basis denies those

allegations.




                                              - 134 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 138 of 318. PageID #: 31100



       593.    The allegations in Paragraph 593 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 593 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 593 of the Complaint, and on that

basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

                                          3. Defendants Delayed a Response to the Opioid
                                             Crisis by Pretending to Cooperate with Law
                                             Enforcement

       594.    The allegations in Paragraph 593 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 593 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 593 of the Complaint, and on that

basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       595.    To the extent Paragraph 595 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 595

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed


                                               - 135 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 139 of 318. PageID #: 31101



at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 595 of the Complaint, and on that basis denies those

allegations. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA.

       596.    To the extent Paragraph 596 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 596

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 596 of the Complaint, and on that basis denies those

allegations.

       597.    To the extent Paragraph 597 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 597

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 596 of the Complaint, and on that basis denies those

allegations.

       598.    To the extent Paragraph 598 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Further answering, Defendant states that Defendant has




                                              - 136 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 140 of 318. PageID #: 31102



complied and continues to comply with its legal obligations in connection with the distribution of

controlled substances, including but not limited to, its obligations to identify and report suspicious

orders to the appropriate federal and state government entities, including the DEA.

       599.    To the extent Paragraph 599 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 599

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 599 of the Complaint, and on that basis denies those

allegations. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA.

       600.    The allegations in Paragraph 600 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 600 of the Complaint

purports to be based on reference documents or websites, those documents or websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 600 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 600

of the Complaint, and on that basis denies those allegations. Further answering, Defendant states

that Defendant has complied and continues to comply with its legal obligations in connection with

the distribution of controlled substances, including but not limited to, its obligations to identify




                                               - 137 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 141 of 318. PageID #: 31103



and report suspicious orders to the appropriate federal and state government entities, including the

DEA.

       601.    To the extent Paragraph 601 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 601

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 601 of the Complaint, and on that basis denies those

allegations.

       602.    To the extent Paragraph 602 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 602

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 602 of the Complaint, and on that basis denies those

allegations.

       603.    To the extent Paragraph 603 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 603

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 603 of the Complaint, and on that basis denies those

allegations.




                                              - 138 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 142 of 318. PageID #: 31104



       604.    To the extent Paragraph 604 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 604

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 604 of the Complaint, and on that basis denies those

allegations.

       605.    To the extent Paragraph 605 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 605

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 605 of the Complaint, and on that basis denies those

allegations.

       606.    The allegations in Paragraph 606 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 606 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 606 of the Complaint, and on that

basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.




                                               - 139 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 143 of 318. PageID #: 31105



                                          4. The National Retail Pharmacies Were on Notice
                                             of and Contributed to Illegal Diversion of
                                             Prescription Opioids

       607.    To the extent Paragraph 607 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 607

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 605 of the Complaint, and on that basis denies those

allegations.

       608.    Defendant denies the allegations contained in Paragraph 608 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 608 of the Complaint, and on that basis denies those allegations.

       609.    To the extent Paragraph 609 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 609

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed

at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 609 of the Complaint, and on that basis denies those

allegations.

       610.    To the extent Paragraph 610 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant denies the allegations contained in Paragraph 610

of the Complaint to the extent that they are directed to Defendant. To the extent they are directed


                                              - 140 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 144 of 318. PageID #: 31106



at other parties, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 610 of the Complaint, and on that basis denies those

allegations. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA

                       a.      The National Retail Pharmacies Have a Duty to Prevent
                               Diversion

       611.    The allegations in Paragraph 611 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 611 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 611 of the Complaint, and on that

basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       612.    The allegations in Paragraph 612 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 612 of the Complaint to the extent that they are

directed to Defendant. To the extent they are directed at other parties, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

612 of the Complaint, and on that basis denies those allegations. To the extent Paragraph 612 of




                                               - 141 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 145 of 318. PageID #: 31107



the Complaint purports to be based on state or federal regulations, those laws or regulations speak

for themselves, and Defendant denies any characterizations of the same.

       613.    Defendant denies the allegations contained in Paragraph 613 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 613 of the Complaint, and on that basis denies those allegations.

       614.    Paragraph 614 of the Complaint purports to be based on state or federal regulations,

those laws or regulations speak for themselves, and Defendant denies any characterizations of the

same. To the extent a response is required, Defendant denies the allegations contained in

Paragraph 614 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 614 of the Complaint, and on that

basis denies those allegations.

       615.    The allegations in Paragraph 615 set forth legal arguments and legal conclusions to

which no response is required. To the extent Paragraph 615 of the Complaint purports to be based

on state or federal regulations, those laws or regulations speak for themselves, and Defendant

denies any characterizations of the same. To the extent a response is required, Defendant denies

the allegations contained in Paragraph 615 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 615

of the Complaint, and on that basis denies those allegations.

       616.    The allegations in Paragraph 616 set forth legal arguments and legal conclusions to

which no response is required. To the extent a response is required, Defendant denies the




                                               - 142 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 146 of 318. PageID #: 31108



allegations contained in Paragraph 616 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 616

of the Complaint, and on that basis denies those allegations.

       617.    Defendant denies the allegations contained in Paragraph 617 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 617 of the Complaint, and on that basis denies those allegations.

       618.    Defendant denies the allegations contained in Paragraph 618 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 618 of the Complaint, and on that basis denies those allegations.

       619.    The allegations in Paragraph 619 set forth legal arguments and legal conclusions to

which no response is required. To the extent a response is requited, Defendant denies the

allegations contained in Paragraph 619 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 619

of the Complaint, and on that basis denies those allegations.

       620.    The allegations in Paragraph 620 set forth legal arguments and legal conclusions to

which no response is required. To the extent a response is requited, Defendant denies the

allegations contained in Paragraph 620 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or




                                               - 143 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 147 of 318. PageID #: 31109



information sufficient to form a belief as to the truth of the allegations contained in Paragraph 620

of the Complaint, and on that basis denies those allegations.

       621.    The allegations in Paragraph 621 set forth legal arguments and legal conclusions to

which no response is required. To the extent a response is requited, Defendant denies the

allegations contained in Paragraph 621 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 621

of the Complaint, and on that basis denies those allegations.

       622.    Defendant denies the allegations contained in Paragraph 622 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 622 of the Complaint, and on that basis denies those allegations.

       623.    The allegations in Paragraph 623 set forth legal arguments and legal conclusions to

which no response is required. To the extent a response is requited, Defendant denies the

allegations contained in Paragraph 623 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 623

of the Complaint, and on that basis denies those allegations.

       624.    The allegations in Paragraph 624 set forth legal arguments and legal conclusions to

which no response is required. To the extent a response is requited, Defendant denies the

allegations contained in Paragraph 624 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or




                                               - 144 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 148 of 318. PageID #: 31110



information sufficient to form a belief as to the truth of the allegations contained in Paragraph 624

of the Complaint, and on that basis denies those allegations.

       625.    The allegations in Paragraph 625 set forth legal arguments and legal conclusions to

which no response is required. To the extent a response is requited, Defendant denies the

allegations contained in Paragraph 625 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 625

of the Complaint, and on that basis denies those allegations.

       626.    The allegations in Paragraph 626 set forth legal arguments and legal conclusions to

which no response is required. To the extent a response is requited, Defendant denies the

allegations contained in Paragraph 626 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 626

of the Complaint, and on that basis denies those allegations.

                       b.      Multiple Enforcement Actions Against the National Retail
                               Pharmacies Confirms their Compliance Failures

       627.    The allegations in Paragraph 627 set forth legal arguments and legal conclusions to

which no response is required. To the extent a response is requited, Defendant denies the

allegations contained in Paragraph 627 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 627

of the Complaint, and on that basis denies those allegations.




                                               - 145 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 149 of 318. PageID #: 31111



                                 i.   CVS

       628.    Defendant denies the allegations contained in Paragraph 628 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 628 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 628 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       629.    Defendant denies the allegations contained in Paragraph 629 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 629 of the Complaint, and on that basis denies those allegations.

       630.    Defendant denies the allegations contained in Paragraph 630 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 630 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 630 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       631.    Defendant denies the allegations contained in Paragraph 631 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 631 of the Complaint, and on that basis denies those allegations.




                                              - 146 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 150 of 318. PageID #: 31112



       632.    Defendant denies the allegations contained in Paragraph 632 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 632 of the Complaint, and on that basis denies those allegations.

       633.    Defendant denies the allegations contained in Paragraph 633 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 633 of the Complaint, and on that basis denies those allegations.

       634.    Defendant denies the allegations contained in Paragraph 634 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 634 of the Complaint, and on that basis denies those allegations.

       635.    Defendant denies the allegations contained in Paragraph 635 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 635 of the Complaint, and on that basis denies those allegations.

       636.    Defendant denies the allegations contained in Paragraph 636 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 636 of the Complaint, and on that basis denies those allegations.

       637.    Defendant denies the allegations contained in Paragraph 637 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the




                                              - 147 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 151 of 318. PageID #: 31113



allegations contained in Paragraph 637 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 637 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       638.    Defendant denies the allegations contained in Paragraph 638 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 638 of the Complaint, and on that basis denies those allegations.

       639.    Defendant denies the allegations contained in Paragraph 639 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 639 of the Complaint, and on that basis denies those allegations.

       640.    Defendant denies the allegations contained in Paragraph 640 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 640 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 640 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

                                 ii.   Walgreens

       641.    Defendant denies the allegations contained in Paragraph 641 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 641 of the Complaint, and on that basis denies those allegations.


                                              - 148 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 152 of 318. PageID #: 31114



To the extent Paragraph 641 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       642.    Defendant denies the allegations contained in Paragraph 642 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 642 of the Complaint, and on that basis denies those allegations.

       643.    Defendant denies the allegations contained in Paragraph 643 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 643 of the Complaint, and on that basis denies those allegations.

       644.    Defendant denies the allegations contained in Paragraph 644 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 644 of the Complaint, and on that basis denies those allegations.

       645.    Defendant denies the allegations contained in Paragraph 645 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 645 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 645 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.




                                              - 149 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 153 of 318. PageID #: 31115



       646.    Defendant denies the allegations contained in Paragraph 646 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 646 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 646 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       647.    Defendant denies the allegations contained in Paragraph 647 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 647 of the Complaint, and on that basis denies those allegations.

       648.    Defendant denies the allegations contained in Paragraph 647 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 647 of the Complaint, and on that basis denies those allegations.

       649.    Defendant denies the allegations contained in Paragraph 649 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 649 of the Complaint, and on that basis denies those allegations.

                                 iii.   Rite Aid

       650.    Defendant denies the allegations contained in Paragraph 650 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 650 of the Complaint, and on that basis denies those allegations.


                                               - 150 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 154 of 318. PageID #: 31116



       651.    Defendant denies the allegations contained in Paragraph 651 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 651 of the Complaint, and on that basis denies those allegations.

       652.    The allegations in Paragraph 652 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 652 of the Complaint to the extent that they are

directed to Defendant. To the extent they are directed at other parties, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

652 of the Complaint, and on that basis denies those allegations. To the extent Paragraph 652

purports to be based on reference state or federal regulations, those laws or regulations speak for

themselves, and Defendant denies any characterization of the same.

       653.    Defendant denies the allegations contained in Paragraph 653 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 653 of the Complaint, and on that basis, denies those

allegations.

       654.    The allegations in Paragraph 654 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 654 of the Complaint to the extent that they are

directed to Defendant. To the extent they are directed at other parties, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

654 of the Complaint, and on that basis, denies those allegations. To the extent Paragraph 654




                                              - 151 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 155 of 318. PageID #: 31117



purports to be based on reference state or federal regulations, those laws or regulations speak for

themselves, and Defendant denies any characterization of the same.

       655.    The allegations in Paragraph 655 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 655 of the Complaint to the extent that they are

directed to Defendant. To the extent they are directed at other parties, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

655 of the Complaint, and on that basis, denies those allegations.

       656.    The allegations in Paragraph 656 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 656 of the Complaint to the extent that they are

directed to Defendant. To the extent they are directed at other parties, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

656 of the Complaint, and on that basis, denies those allegations. To the extent Paragraph 656

purports to be based on reference documents or websites, those documents or websites speak for

themselves, and Defendant denies any characterization of the same.

       657.    The allegations in Paragraph 657 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 657 of the Complaint to the extent that they are

directed to Defendant. To the extent they are directed at other parties, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

657 of the Complaint, and on that basis, denies those allegations.




                                              - 152 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 156 of 318. PageID #: 31118



       658.    The allegations in Paragraph 658 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 658 of the Complaint to the extent that they are

directed to Defendant. To the extent they are directed at other parties, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

658 of the Complaint, and on that basis, denies those allegations.

       659.    The allegations in Paragraph 659 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 659 of the Complaint to the extent that they are

directed to Defendant. To the extent they are directed at other parties, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

659 of the Complaint, and on that basis, denies those allegations.

       F.      The Opioids the Defendants Sold Migrated into Other Jurisdictions

       660.    Defendant denies the allegations contained in Paragraph 660 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 660 of the Complaint, and on that basis, denies those

allegations.

       661.    Defendant denies the allegations contained in Paragraph 661 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 661 of the Complaint, and on that basis, denies those

allegations.




                                              - 153 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 157 of 318. PageID #: 31119



       662.    Defendant denies the allegations contained in Paragraph 662 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 662 of the Complaint, and on that basis, denies those

allegations.

       663.    Defendant denies the allegations contained in Paragraph 663 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 663 of the Complaint, and on that basis, denies those

allegations. To the extent Paragraph 663 purports to be based on reference documents or websites,

those documents or websites speak for themselves, and Defendant denies any characterization of

the same.

       664.    Defendant denies the allegations contained in Paragraph 664 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 664 of the Complaint, and on that basis, denies those

allegations.

       665.    Defendant denies the allegations contained in Paragraph 665 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 665 of the Complaint, and on that basis, denies those

allegations. To the extent Paragraph 665 purports to be based on reference documents or websites,




                                             - 154 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 158 of 318. PageID #: 31120



those documents or websites speak for themselves, and Defendant denies any characterization of

the same.

       666.    Defendant denies the allegations contained in Paragraph 663 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 666 of the Complaint, and on that basis, denies those

allegations. To the extent Paragraph 666 purports to be based on reference documents or websites,

those documents or websites speak for themselves, and Defendant denies any characterization of

the same.

       667.    Defendant denies the allegations contained in Paragraph 667 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 667 of the Complaint, and on that basis, denies those

allegations.

       668.    Defendant denies the allegations contained in Paragraph 668 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 668 of the Complaint, and on that basis, denies those

allegations.

       669.    Defendant denies the allegations contained in Paragraph 669 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the




                                             - 155 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 159 of 318. PageID #: 31121



allegations contained in Paragraph 669 of the Complaint, and on that basis, denies those

allegations.

       670.    The allegations in Paragraph 670 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 670 of the Complaint to the extent that they are

directed to Defendant. To the extent they are directed at other parties, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

670 of the Complaint, and on that basis, denies those allegations. Further answering, Defendant

states that Defendant has complied and continues to comply with its legal obligations in connection

with the distribution of controlled substances, including but not limited to, its obligations to

identify and report suspicious orders to the appropriate federal and state government entities,

including the DEA.

       G.      Ohio-Specific Facts

       671.    The allegations in Paragraph 671 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

admits only that it is a wholesale distributor of various prescription medications (as well as over-

the-counter medications) and that Defendant has distributed controlled substances, including

opioids, to retail pharmacies in Ohio, only to the extent that those pharmacies are registered with

the DEA and licensed in Ohio. Defendant further states that Defendant has complied and continues

to comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. Defendant also denies the

allegations contained in Paragraph 671 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or


                                              - 156 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 160 of 318. PageID #: 31122



information sufficient to form a belief as to the truth of the allegations contained in Paragraph 671

of the Complaint, and on that basis denies those allegations.

               1.      The Devastating Effects of the Opioid Crisis in Ohio and Plaintiffs’
                       Communities

                       a.        Marketing Defendants’ Implementation of Their Scheme in
                                 Summit County

       672.    Defendant denies the allegations contained in Paragraph 672 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 672 of the Complaint, and on that basis denies those allegations.

By way of further response, Defendant incorporates by reference its answer to Paragraph 671.

       673.    Defendant denies the allegations contained in Paragraph 673 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 673 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 673 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       674.    Defendant denies the allegations contained in Paragraph 674 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 674 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 674 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.


                                               - 157 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 161 of 318. PageID #: 31123



       675.    Defendant denies the allegations contained in Paragraph 675 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 675 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 675 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       676.    Defendant denies the allegations contained in Paragraph 676 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 676 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 676 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       677.    Defendant denies the allegations contained in Paragraph 677 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 677 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 677 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       678.    Defendant denies the allegations contained in Paragraph 678 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,




                                              - 158 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 162 of 318. PageID #: 31124



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 678 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 678 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       679.    Defendant denies the allegations contained in Paragraph 679 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 679 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 679 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       680.    Defendant denies the allegations contained in Paragraph 680 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 680 of the Complaint, and on that basis denies those allegations.

       681.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 681 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 681 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       682.    Defendant denies the allegations contained in Paragraph 682 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,




                                              - 159 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 163 of 318. PageID #: 31125



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 682 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 682 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       683.    Defendant denies the allegations contained in Paragraph 683 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 683 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 683 of the Complaint purports to be based on reference documents or

websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

                       b.        Defendants Breached Their Duties in Ohio

       684.    The allegations in Paragraph 684 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 684 of the Complaint

purports to be based on state or federal laws and regulations, those laws and regulations speak for

themselves, and Defendant denies any characterizations of the same.            Further answering,

Defendant admits that it is a wholesale distributor of various prescription medications (as well as

over-the-counter medications) and that Defendant has distributed controlled substances, including

opioids, to retail pharmacies in Ohio, only to the extent that those pharmacies are registered with

the DEA and licensed in Ohio. Defendant also admits that branded and generic prescription

opioids are regulated as controlled substances by state and federal law. Defendant further states

that Defendant has complied and continues to comply with its legal obligations in connection with

the distribution of controlled substances, including but not limited to, its obligations to identify


                                              - 160 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 164 of 318. PageID #: 31126



and report suspicious orders to the appropriate federal and state government entities, including the

DEA. To the extent the allegations of Paragraph 684 are directed at other parties, Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations, and on that

basis denies those allegations. Except as specifically admitted herein, Defendant denies the

remaining allegations of Paragraph 684.

       685.    The allegations in Paragraph 685 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 685 of the Complaint

purports to be based on state or federal laws and regulations, those laws and regulations speak for

themselves, and Defendant denies any characterizations of the same.            Further answering,

Defendant states that Defendant has complied and continues to comply with its legal obligations

in connection with the distribution of controlled substances, including but not limited to, its

obligations to identify and report suspicious orders to the appropriate federal and state government

entities, including the DEA. To the extent the allegations of Paragraph 685 are directed at other

parties, Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations, and on that basis denies those allegations. Except as specifically admitted herein,

Defendant denies the remaining allegations of Paragraph 685.

       686.    The allegations in Paragraph 686 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 686 of the Complaint

purports to be based on state or federal laws and regulations, those laws and regulations speak for

themselves, and Defendant denies any characterizations of the same.            Further answering,

Defendant states that Defendant has complied and continues to comply with its legal obligations

in connection with the distribution of controlled substances, including but not limited to, its

obligations to identify and report suspicious orders to the appropriate federal and state government




                                              - 161 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 165 of 318. PageID #: 31127



entities, including the DEA. To the extent the allegations of Paragraph 686 are directed at other

parties, Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations, and on that basis denies those allegations. Except as specifically admitted herein,

Defendant denies the remaining allegations of Paragraph 686.

       687.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 687 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 687 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       688.    The allegations in Paragraph 688 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 688 of the Complaint

purports to be based on state or federal laws and regulations, those laws and regulations speak for

themselves, and Defendant denies any characterizations of the same.            Further answering,

Defendant states that Defendant has complied and continues to comply with its legal obligations

in connection with the distribution of controlled substances, including but not limited to, its

obligations to identify and report suspicious orders to the appropriate federal and state government

entities, including the DEA. To the extent the allegations of Paragraph 688 are directed at other

parties, Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations, and on that basis denies those allegations. Except as specifically admitted herein,

Defendant denies the remaining allegations of Paragraph 688.

       689.    The allegations in Paragraph 689 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 689 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for




                                              - 162 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 166 of 318. PageID #: 31128



themselves, and Defendant denies any characterizations of the same.            Further answering,

Defendant states that Defendant has complied and continues to comply with its legal obligations

in connection with the distribution of controlled substances, including but not limited to, its

obligations to identify and report suspicious orders to the appropriate federal and state government

entities, including the DEA. To the extent the allegations of Paragraph 689 are directed at other

parties, Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations, and on that basis denies those allegations. Except as specifically admitted herein,

Defendant denies the remaining allegations of Paragraph 689.

       690.    To the extent Paragraph 690 of the Complaint purports to be based on reference

documents or websites, those documents and websites speak for themselves, and Defendant denies

any characterizations of the same. To the extent a response is required, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

690 of the Complaint, and on that basis denies those allegations.

       691.    To the extent Paragraph 690 of the Complaint purports to be based on reference

documents or websites, those documents and websites speak for themselves, and Defendant denies

any characterizations of the same. To the extent a response is required, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

691 of the Complaint, and on that basis denies those allegations.

       692.    To the extent Paragraph 692 of the Complaint purports to be based on reference

documents or websites, those documents and websites speak for themselves, and Defendant denies

any characterizations of the same. To the extent a response is required, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

692 of the Complaint, and on that basis denies those allegations. Further answering, Defendant




                                              - 163 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 167 of 318. PageID #: 31129



states that Defendant has complied and continues to comply with its legal obligations in connection

with the distribution of controlled substances, including but not limited to, its obligations to

identify and report suspicious orders to the appropriate federal and state government entities,

including the DEA.

       693.    To the extent Paragraph 693 of the Complaint purports to be based on reference

documents or websites, those documents and websites speak for themselves, and Defendant denies

any characterizations of the same. Further answering, Defendant admits that it is a wholesale

distributor of various prescription medications (as well as over-the-counter medications) and that

Defendant has distributed controlled substances, including opioids, to retail pharmacies in Ohio,

only to the extent that those pharmacies are registered with the DEA and licensed in Ohio.

Defendant further states that Defendant has complied and continues to comply with its legal

obligations in connection with the distribution of controlled substances, including but not limited

to, its obligations to identify and report suspicious orders to the appropriate federal and state

government entities, including the DEA. Defendant denies the allegations contained in Paragraph

693 of the Complaint to the extent that they are directed to Defendant. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 693 of the Complaint, and on that basis denies

those allegations.   Except as specifically admitted herein, Defendant denies the remaining

allegations of Paragraph 693.

       694.    To the extent Paragraph 694 of the Complaint purports to be based on reference

documents or websites, those documents and websites speak for themselves, and Defendant denies

any characterizations of the same. Further answering, Defendant admits that it is a wholesale

distributor of various prescription medications (as well as over-the-counter medications) and that




                                               - 164 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 168 of 318. PageID #: 31130



Defendant has distributed controlled substances, including opioids, to retail pharmacies in Ohio,

only to the extent that those pharmacies are registered with the DEA and licensed in Ohio.

Defendant further states that Defendant has complied and continues to comply with its legal

obligations in connection with the distribution of controlled substances, including but not limited

to, its obligations to identify and report suspicious orders to the appropriate federal and state

government entities, including the DEA. Defendant denies the allegations contained in Paragraph

694 of the Complaint to the extent that they are directed to Defendant. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 694 of the Complaint, and on that basis denies

those allegations. Except as specifically admitted herein, Defendant denies the remaining

allegations of Paragraph 694.

       695.    To the extent Paragraph 695 of the Complaint purports to be based on reference

documents or websites, those documents and websites speak for themselves, and Defendant denies

any characterizations of the same. Further answering, Defendant admits that it is a wholesale

distributor of various prescription medications (as well as over-the-counter medications) and that

Defendant has distributed controlled substances, including opioids, to retail pharmacies in Ohio,

only to the extent that those pharmacies are registered with the DEA and licensed in Ohio.

Defendant further states that Defendant has complied and continues to comply with its legal

obligations in connection with the distribution of controlled substances, including but not limited

to, its obligations to identify and report suspicious orders to the appropriate federal and state

government entities, including the DEA. Defendant denies the allegations contained in Paragraph

695 of the Complaint to the extent that they are directed to Defendant. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as




                                               - 165 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 169 of 318. PageID #: 31131



to the truth of the allegations contained in Paragraph 695 of the Complaint, and on that basis denies

those allegations. Except as specifically admitted herein, Defendant denies the remaining

allegations of Paragraph 695.

       696.    To the extent Paragraph 696 of the Complaint purports to be based on reference

documents or websites, those documents and websites speak for themselves, and Defendant denies

any characterizations of the same. Further answering, Defendant admits that it is a wholesale

distributor of various prescription medications (as well as over-the-counter medications) and that

Defendant has distributed controlled substances, including opioids, to retail pharmacies in Ohio,

only to the extent that those pharmacies are registered with the DEA and licensed in Ohio.

Defendant further states that Defendant has complied and continues to comply with its legal

obligations in connection with the distribution of controlled substances, including but not limited

to, its obligations to identify and report suspicious orders to the appropriate federal and state

government entities, including the DEA. Defendant denies the allegations contained in Paragraph

696 of the Complaint to the extent that they are directed to Defendant. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 696 of the Complaint, and on that basis denies

those allegations. Except as specifically admitted herein, Defendant denies the remaining

allegations of Paragraph 696.

       697.    To the extent Paragraph 697 of the Complaint purports to be based on reference

documents or websites, those documents and websites speak for themselves, and Defendant denies

any characterizations of the same. Further answering, Defendant admits that it is a wholesale

distributor of various prescription medications (as well as over-the-counter medications) and that

Defendant has distributed controlled substances, including opioids, to retail pharmacies in Ohio,




                                               - 166 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 170 of 318. PageID #: 31132



only to the extent that those pharmacies are registered with the DEA and licensed in Ohio.

Defendant further states that Defendant has complied and continues to comply with its legal

obligations in connection with the distribution of controlled substances, including but not limited

to, its obligations to identify and report suspicious orders to the appropriate federal and state

government entities, including the DEA. Defendant denies the allegations contained in Paragraph

697 of the Complaint to the extent that they are directed to Defendant. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 697 of the Complaint, and on that basis denies

those allegations. Except as specifically admitted herein, Defendant denies the remaining

allegations of Paragraph 697.

       698.    To the extent Paragraph 698 of the Complaint purports to be based on reference

documents or websites, those documents and websites speak for themselves, and Defendant denies

any characterizations of the same. To the extent a response is required, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

698 of the Complaint, and on that basis denies those allegations.

       699.    To the extent Paragraph 699 of the Complaint purports to be based on reference

documents or websites, those documents and websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 699 of the Complaint, and on that

basis denies those allegations.

       700.    To the extent Paragraph 700 of the Complaint purports to be based on reference

documents or websites, those documents and websites speak for themselves, and Defendant denies

any characterizations of the same. Defendant lacks knowledge or information sufficient to form a




                                               - 167 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 171 of 318. PageID #: 31133



belief as to the truth of the allegations contained in Paragraph 700 of the Complaint, and on that

basis denies those allegations.

       701.    The allegations in Paragraph 701 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Further answering, Defendant states that

Defendant has complied and continues to comply with its legal obligations in connection with the

distribution of controlled substances, including but not limited to, its obligations to identify and

report suspicious orders to the appropriate federal and state government entities, including the

DEA. Defendant denies the allegations contained in Paragraph 701 of the Complaint to the extent

that they are directed to Defendant. To the extent they are directed at other parties, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 701 of the Complaint, and on that basis denies those allegations. Except as

specifically admitted herein, Defendant denies the remaining allegations of Paragraph 701.

       702.    The allegations in Paragraph 702 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Further answering, Defendant states that

Defendant has complied and continues to comply with its legal obligations in connection with the

distribution of controlled substances, including but not limited to, its obligations to identify and

report suspicious orders to the appropriate federal and state government entities, including the

DEA. Defendant denies the allegations contained in Paragraph 702 of the Complaint to the extent

that they are directed to Defendant. To the extent they are directed at other parties, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 702 of the Complaint, and on that basis denies those allegations. Except as

specifically admitted herein, Defendant denies the remaining allegations of Paragraph 702.




                                              - 168 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 172 of 318. PageID #: 31134



       703.    The allegations of Paragraph 703 have been stricken from the Complaint, and thus

no response is required. To the extent a response is required, Defendant denies the allegations

contained in Paragraph 703 of the Complaint.

       704.    The allegations of Paragraph 704 have been stricken from the Complaint, and thus

no response is required. To the extent a response is required, Defendant denies the allegations

contained in Paragraph 704 of the Complaint.

       705.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 705 of the Complaint, and on that basis denies those

allegations. Defendant also denies the allegations contained in Paragraph 705 of the Complaint to

the extent that they are directed to Defendant. The remaining allegations in Paragraph 705 of the

Complaint set forth legal arguments and legal conclusions to which no response is required. By

way of further response, Defendant states that Defendant has complied and continues to comply

with its legal obligations in connection with the distribution of controlled substances, including

but not limited to, its obligations to identify and report suspicious orders to the appropriate federal

and state government entities, including the DEA.

       706.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 706 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 706 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       707.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 707 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 707 of the Complaint purports to be based on reference




                                               - 169 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 173 of 318. PageID #: 31135



documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       708.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 708 of the Complaint, and on that basis denies those

allegations. Defendant also denies the allegations contained in Paragraph 708 of the Complaint to

the extent that they are directed to Defendant. The remaining allegations in Paragraph 708 of the

Complaint set forth legal arguments and legal conclusions to which no response is required. By

way of further response, Defendant states that Defendant has complied and continues to comply

with its legal obligations in connection with the distribution of controlled substances, including

but not limited to, its obligations to identify and report suspicious orders to the appropriate federal

and state government entities, including the DEA.

       709.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 709 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 709 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       710.    To the extent Paragraph 710 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. The remaining allegations in Paragraph 710 of the Complaint

set forth legal arguments and legal conclusions to which no response is required. Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 710 of the Complaint, and on that basis denies those allegations. Defendant also denies

the allegations contained in Paragraph 710 of the Complaint to the extent that they are directed to




                                               - 170 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 174 of 318. PageID #: 31136



Defendant. By way of further response, Defendant states that Defendant has complied and

continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       711.    The allegations of Paragraph 711 have been stricken from the Complaint, and thus

no response is required. To the extent a response is required, Defendant denies the allegations

contained in Paragraph 711 of the Complaint.

       712.    To the extent Paragraph 712 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. The remaining allegations in Paragraph 712 of the Complaint

set forth legal arguments and legal conclusions to which no response is required. Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 712 of the Complaint, and on that basis denies those allegations. Defendant also denies

the allegations contained in Paragraph 712 of the Complaint to the extent that they are directed to

Defendant. By way of further response, Defendant states that Defendant has complied and

continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       713.    The allegations in Paragraph 713 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 713 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 713 of the Complaint to the extent that they are




                                               - 171 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 175 of 318. PageID #: 31137



directed to Defendant. By way of further response, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

                       c.      By Dramatically Increasing Prescription Opioid Prescribing
                               and Use, Defendants Have Created a Public Health Crisis in
                               Summit County

       714.    The allegations in Paragraph 714 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 714 of the Complaint, and on that basis, denies those allegations. Defendant

denies the allegations contained in Paragraph 714 of the Complaint to the extent that they are

directed to Defendant. By way of further response, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       715.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 715 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 715 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. By way of further response, Defendant incorporates by

reference its response to Paragraph 2 of the Complaint.

       716.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 716 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 716 of the Complaint purports to be based on reference


                                               - 172 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 176 of 318. PageID #: 31138



documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. The remaining allegations in Paragraph 716 of the Complaint

set forth legal arguments and legal conclusions to which no response is required. By way of further

response, Defendant incorporates by reference its response to Paragraph 2 of the Complaint.

       717.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 717 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 717 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. By way of further response, Defendant incorporates by

reference its response to Paragraph 2 of the Complaint.

       718.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 718 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 718 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. By way of further response, Defendant incorporates by

reference its response to Paragraph 2 of the Complaint.

       719.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 719 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 719 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. By way of further response, Defendant incorporates by

reference its response to Paragraph 2 of the Complaint.




                                              - 173 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 177 of 318. PageID #: 31139



       720.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 720 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 720 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. By way of further response, Defendant incorporates by

reference its response to Paragraph 2 of the Complaint.

       721.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 721 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 721 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. By way of further response, Defendant incorporates by

reference its response to Paragraph 2 of the Complaint.

       722.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 722 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 722 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       723.    The allegations in Paragraph 723 of the Complaint set forth purported medical

and/or expert opinions to which no response is required. To the extent a response is required,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 723 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 723 of the Complaint purports to be based on reference documents or




                                              - 174 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 178 of 318. PageID #: 31140



websites, those documents or websites speak for themselves, and Defendant denies any

characterizations of the same.

       724.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 724 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 724 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       725.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 725 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 725 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       726.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 726 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 726 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       727.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 727 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 727 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.




                                             - 175 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 179 of 318. PageID #: 31141



       728.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 728 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 728 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       729.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 729 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 729 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       730.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 730 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 730 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       731.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 731 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 731 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       732.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 732 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 732 of the Complaint purports to be based on reference




                                             - 176 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 180 of 318. PageID #: 31142



documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       733.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 733 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 733 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       734.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 734 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 734 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       735.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 735 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 735 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       736.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 736 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 736 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.




                                             - 177 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 181 of 318. PageID #: 31143



       737.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 737 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 737 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       738.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 738 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 738 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       739.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 739 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 739 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       740.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 740 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 740 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       741.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 741 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 741 of the Complaint purports to be based on reference




                                             - 178 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 182 of 318. PageID #: 31144



documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       742.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 742 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 742 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       743.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 743 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 743 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       744.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 744 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 744 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same.

       745.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 745 of the Complaint, and on that basis denies those

allegations. To the extent Paragraph 745 of the Complaint purports to be based on reference

documents or websites, those documents or websites speak for themselves, and Defendant denies

any characterizations of the same. By way of further response, on May 31, 2018, the Court granted




                                             - 179 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 183 of 318. PageID #: 31145



Valley Fire District’s motion to voluntarily dismiss without prejudice all of its claims against

Defendant.

       H.      The Defendants Conspired To Engage In the Wrongful Conduct Complained
               Of Herein and Intended To Benefit Both Independently and Jointly From
               Their Conspiracy

               1.      Conspiracy Among Marketing Defendants

       746.    Defendant denies the allegations contained in Paragraph 746 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 746 of the Complaint, and on that basis denies those allegations.

       747.    Defendant denies the allegations contained in Paragraph 747 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 747 of the Complaint, and on that basis denies those allegations.

       748.    Defendant denies the allegations contained in Paragraph 748 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 748 of the Complaint, and on that basis denies those allegations.

       749.    Defendant denies the allegations contained in Paragraph 749 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 749 of the Complaint, and on that basis denies those allegations.

       750.    Defendant denies the allegations contained in Paragraph 750 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,




                                              - 180 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 184 of 318. PageID #: 31146



Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 750 of the Complaint, and on that basis denies those allegations.

       751.    Defendant denies the allegations contained in Paragraph 751 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 751 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 751 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       752.    Defendant denies the allegations contained in Paragraph 752 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 752 of the Complaint, and on that basis denies those allegations.

       753.    Defendant denies the allegations contained in Paragraph 753 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 753 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 753 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       754.    Defendant denies the allegations contained in Paragraph 754 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the




                                              - 181 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 185 of 318. PageID #: 31147



allegations contained in Paragraph 754 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 754 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       755.    Defendant denies the allegations contained in Paragraph 755 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 755 of the Complaint, and on that basis denies those allegations.

       756.    Defendant denies the allegations contained in Paragraph 756 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 756 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 756 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       757.    Defendant denies the allegations contained in Paragraph 757 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 757 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 757 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.




                                              - 182 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 186 of 318. PageID #: 31148



       758.    Defendant denies the allegations contained in Paragraph 758 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 758 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 758 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       759.    Defendant denies the allegations contained in Paragraph 759 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 759 of the Complaint, and on that basis denies those allegations.

               2.      Conspiracy Among All Defendants

       760.    The allegations in Paragraph 760 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 760 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 760 of the Complaint, and on that

basis denies those allegations.

       761.    The allegations in Paragraph 761 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 761 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 761 of the Complaint, and on that

basis denies those allegations.


                                              - 183 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 187 of 318. PageID #: 31149



       762.    The allegations in Paragraph 762 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 762 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 762 of the Complaint, and on that

basis denies those allegations.

       763.    The allegations in Paragraph 763 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 763 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 763 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 763 of the Complaint purports to be based

on reference regulations, those laws or regulations speak for themselves, and Defendant denies

any characterizations of the same.

       764.    The allegations in Paragraph 764 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 764 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 764 of the Complaint, and on that

basis denies those allegations.

       765.    The allegations in Paragraph 765 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 765 of the Complaint to the extent that they are directed to Defendant. To the extent




                                             - 184 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 188 of 318. PageID #: 31150



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 765 of the Complaint, and on that

basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       766.    The allegations in Paragraph 766 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 766 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 766 of the Complaint, and on that

basis denies those allegations.

       I.      Statutes of Limitation Are Tolled and Defendants Are Estopped From
               Asserting Statutes Of Limitations As Defenses

               1.      Continuing Conduct

       767.    The allegations in Paragraph 767 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 767 of the Complaint, and on that basis denies those allegations.

       768.    The allegations in Paragraph 768 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 768 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 768 of the Complaint, and on that



                                               - 185 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 189 of 318. PageID #: 31151



basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

               2.      Equitable Estoppel and Fraudulent Concealment

       769.    The allegations in Paragraph 769 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 769 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 769 of the Complaint, and on that

basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       770.    The allegations in Paragraph 770 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 770 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 770 of the Complaint, and on that

basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.




                                               - 186 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 190 of 318. PageID #: 31152



       771.    Defendant denies the allegations contained in Paragraph 771 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 771 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 771 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       772.    The allegations in Paragraph 772 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 772 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 772 of the Complaint, and on that

basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       773.    The allegations in Paragraph 773 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 773 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 773 of the Complaint, and on that

basis denies those allegations.




                                               - 187 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 191 of 318. PageID #: 31153



       774.    Defendant denies the allegations contained in Paragraph 774 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 774 of the Complaint, and on that basis denies those allegations.

       775.    The allegations in Paragraph 775 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 775 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 775 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 775

of the Complaint, and on that basis denies those allegations.

       776.    The allegations in Paragraph 776 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 776 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 776 of the Complaint, and on that

basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       777.    The allegations in Paragraph 777 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in




                                               - 188 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 192 of 318. PageID #: 31154



Paragraph 777 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 777 of the Complaint, and on that

basis denies those allegations.

       J.      Facts Pertaining to Punitive Damages

       778.    The allegations in Paragraph 778 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 778 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 778 of the Complaint, and on that

basis denies those allegations.

       779.    The allegations in Paragraph 779 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 779 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 779 of the Complaint, and on that

basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

       780.    The allegations in Paragraph 780 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 780 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a


                                               - 189 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 193 of 318. PageID #: 31155



belief as to the truth of the allegations contained in Paragraph 780 of the Complaint, and on that

basis denies those allegations.

       781.    The allegations in Paragraph 781 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 781 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 781 of the Complaint, and on that

basis denies those allegations. Further answering, Defendant states that Defendant has complied

and continues to comply with its legal obligations in connection with the distribution of controlled

substances, including but not limited to, its obligations to identify and report suspicious orders to

the appropriate federal and state government entities, including the DEA.

               1.      The Marketing Defendants Persisted in Their Fraudulent Scheme
                       Despite Repeated Admonitions, Warnings and Even Prosecutions

       782.    Defendant denies the allegations contained in Paragraph 782 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 782 of the Complaint, and on that basis denies those allegations.

                       a.         FDA Warnings to Janssen Failed to Deter Janssen’s
                                  Misleading Promotion of Duragesic

       783.    Defendant denies the allegations contained in Paragraph 783 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 783 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 783 of the Complaint purports to be based on reference documents or




                                               - 190 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 194 of 318. PageID #: 31156



websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       784.    Defendant denies the allegations contained in Paragraph 784 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 784 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 784 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       785.    Defendant denies the allegations contained in Paragraph 785 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 785 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 785 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

                       b.        Governmental Action, Including Large Monetary Fines, Failed
                                 to Stop Cephalon from Falsely Marketing Actiq for Off-Label
                                 Users

       786.    Defendant denies the allegations contained in Paragraph 786 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 786 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 786 of the Complaint purports to be based on reference documents or




                                              - 191 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 195 of 318. PageID #: 31157



websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       787.    Defendant denies the allegations contained in Paragraph 787 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 787 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 787 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

                       c.        FDA Warnings Did Not Prevent Cephalon from Continuing
                                 False and Off-Label Marketing of Fentora

       788.    Defendant denies the allegations contained in Paragraph 788 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 788 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 788 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       789.    Defendant denies the allegations contained in Paragraph 789 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 789 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 789 of the Complaint purports to be based on reference documents or




                                              - 192 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 196 of 318. PageID #: 31158



websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       790.    Defendant denies the allegations contained in Paragraph 790 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 790 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 790 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

                       d.        A Guilty Plea and a Large Fine Did Not Deter Purdue from
                                 Continuing Its Fraudulent Marketing of OxyContin

       791.    Defendant denies the allegations contained in Paragraph 791 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 791 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 791 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       792.    Defendant denies the allegations contained in Paragraph 792 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 792 of the Complaint, and on that basis denies those allegations.




                                              - 193 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 197 of 318. PageID #: 31159



               2.      Repeated Admonishments and Fines Did Not Stop Defendants from
                       Ignoring Their Obligations to Control the Supply Chain and Prevent
                       Diversion

       793.    Defendant denies the allegations contained in Paragraph 793 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 793 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 793 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       794.    Defendant denies the allegations contained in Paragraph 794 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 794 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 794 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       795.    Defendant denies the allegations contained in Paragraph 795 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 795 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 795 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.




                                              - 194 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 198 of 318. PageID #: 31160



       796.    The allegations in Paragraph 796 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 796 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant admits only that

in 2007 the DEA temporarily suspended the license of one AmerisourceBergen Drug Corporation

Florida distribution center to distribute controlled substances. Further answering, Defendant states

that the DEA reinstated the suspended license shortly thereafter. Defendant denies the remaining

allegations in Paragraph 796 of the Complaint. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 796 of the Complaint, and on that basis denies those allegations.

       797.    Defendant denies the allegations contained in Paragraph 797 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 797 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 797 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       798.    Defendant denies the allegations contained in Paragraph 798 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 798 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 798 of the Complaint purports to be based on reference documents or




                                              - 195 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 199 of 318. PageID #: 31161



websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       799.    Defendant denies the allegations contained in Paragraph 799 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 799 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 799 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       800.    Defendant denies the allegations contained in Paragraph 800 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 800 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 800 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       801.    Defendant denies the allegations contained in Paragraph 801 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 801 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 801 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.




                                              - 196 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 200 of 318. PageID #: 31162



       802.    Defendant denies the allegations contained in Paragraph 802 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 802 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 802 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       803.    Defendant denies the allegations contained in Paragraph 803 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 803 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 803 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       804.    Defendant denies the allegations contained in Paragraph 804 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 804 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 804 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.




                                              - 197 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 201 of 318. PageID #: 31163



       805.    The allegations of Paragraph 805 have been stricken from the Complaint, and thus

no response is required. To the extent a response is required, Defendant denies the allegations

contained in Paragraph 805 of the Complaint.

       806.    The allegations of Paragraph 806 have been stricken from the Complaint, and thus

no response is required. To the extent a response is required, Defendant denies the allegations

contained in Paragraph 806 of the Complaint.

       807.    The allegations of Paragraph 807 have been stricken from the Complaint, and thus

no response is required. To the extent a response is required, Defendant denies the allegations

contained in Paragraph 807 of the Complaint.

       808.    Defendant denies the allegations contained in Paragraph 808 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 808 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 808 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       809.    Defendant denies the allegations contained in Paragraph 809 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 809 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 809 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.




                                              - 198 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 202 of 318. PageID #: 31164



       810.    Defendant denies the allegations contained in Paragraph 810 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 810 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 810 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       811.    Defendant denies the allegations contained in Paragraph 811 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 811 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 811 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       812.    Defendant denies the allegations contained in Paragraph 812 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 812 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 812 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       813.    The allegations in Paragraph 813 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent a response is required, Defendant




                                              - 199 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 203 of 318. PageID #: 31165



denies the allegations contained in Paragraph 813 of the Complaint to the extent that they are

directed to Defendant. To the extent they are directed at other parties, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

813 of the Complaint, and on that basis denies those allegations. To the extent Paragraph 813 of

the Complaint purports to be based on reference documents or websites, those documents and

websites speak for themselves, and Defendant denies any characterizations of the same. Further

answering, Defendant states that Defendant has complied and continues to comply with its legal

obligations in connection with the distribution of controlled substances, including but not limited

to, its obligations to identify and report suspicious orders to the appropriate federal and state

government entities, including the DEA.

II.    FACTS PERTAINING TO CLAIMS UNDER RACKETEER-INFLUENCED AND
       CORRUPT ORGANIZATIONS (“RICO”) ACT

       A.      The Opioid Marketing Enterprise

               1.      The Common Purpose and Scheme of the Opioid Marketing
                       Enterprise

       814.    The allegations in Paragraph 814 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 814 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 814 of the Complaint, and on that

basis denies those allegations.

       815.    The allegations in Paragraph 815 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 815 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a


                                              - 200 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 204 of 318. PageID #: 31166



belief as to the truth of the allegations contained in Paragraph 815 of the Complaint, and on that

basis denies those allegations

       816.    The allegations in Paragraph 816 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 816 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 816 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 816

of the Complaint, and on that basis denies those allegations.

       817.    The allegations in Paragraph 817 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 817 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 817 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 817 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       818.    The allegations in Paragraph 818 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 818 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 818 of the Complaint, and on that




                                               - 201 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 205 of 318. PageID #: 31167



basis denies those allegations. To the extent Paragraph 818 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       819.    The allegations in Paragraph 819 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 819 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 819 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 819 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       820.    The allegations in Paragraph 820 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 820 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 820 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 820 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       821.    The allegations in Paragraph 821 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 821 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                             - 202 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 206 of 318. PageID #: 31168



belief as to the truth of the allegations contained in Paragraph 821 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 821 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       822.    The allegations in Paragraph 822 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 822 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 822 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 822 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       823.    The allegations in Paragraph 823 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 823 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 823 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 823 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       824.    Defendant denies the allegations contained in Paragraph 824 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the




                                             - 203 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 207 of 318. PageID #: 31169



allegations contained in Paragraph 824 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 824 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       825.    Defendant denies the allegations contained in Paragraph 825 of the Complaint to

the extent that they are directed to Defendant. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 825 of the Complaint, and on that basis denies those allegations.

To the extent Paragraph 825 of the Complaint purports to be based on reference documents or

websites, those documents and websites speak for themselves, and Defendant denies any

characterizations of the same.

       826.    The allegations in Paragraph 826 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 826 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 826 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 826 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same

       827.    The allegations in Paragraph 827 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 827 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                              - 204 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 208 of 318. PageID #: 31170



belief as to the truth of the allegations contained in Paragraph 827 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 827 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       828.    The allegations in Paragraph 828 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 828 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 828 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 828 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

               2.     The Conduct of the Opioid Marketing Enterprise violated Civil RICO

       829.    The allegations in Paragraph 829 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 829 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 829 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 829 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       830.    The allegations in Paragraph 830 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 830 of the Complaint to the extent that they are directed to Defendant. To the extent


                                             - 205 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 209 of 318. PageID #: 31171



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 830 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 830 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       831.    The allegations in Paragraph 831 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 831 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 831 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 831 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       832.    The allegations in Paragraph 832 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 832 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 832 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 832 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       833.    The allegations in Paragraph 833 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in




                                             - 206 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 210 of 318. PageID #: 31172



Paragraph 833 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 833 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 833 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       834.    The allegations in Paragraph 834 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 834 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 834 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 834 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

               3.     The RICO Marketing Defendants Controlled and Paid Front Groups
                      and KOLs to Promote and Maximize Opioid Use

       835.    The allegations in Paragraph 835 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 835 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 835 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 835 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.



                                             - 207 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 211 of 318. PageID #: 31173



       836.    The allegations in Paragraph 836 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 836 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 836 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 836 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       837.    The allegations in Paragraph 837 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 837 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 837 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 837 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

               4.     Pattern of Racketeering Activity

       838.    The allegations in Paragraph 838 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 838 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 838 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 838 of the Complaint purports to be based




                                             - 208 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 212 of 318. PageID #: 31174



on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       839.    The allegations in Paragraph 839 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 839 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 839 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 839 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       840.    The allegations in Paragraph 840 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 840 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 840 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 840 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       841.    The allegations in Paragraph 841 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 841 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 841 of the Complaint, and on that




                                             - 209 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 213 of 318. PageID #: 31175



basis denies those allegations. To the extent Paragraph 841 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same

       842.    The allegations in Paragraph 842 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 842 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 842 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 842 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       843.    The allegations in Paragraph 843 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 843 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 843 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 843 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       844.    The allegations in Paragraph 844 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 844 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                             - 210 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 214 of 318. PageID #: 31176



belief as to the truth of the allegations contained in Paragraph 844 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 844 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       845.    The allegations in Paragraph 845 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 845 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 845 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 845 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       846.    The allegations in Paragraph 846 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 846 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 846 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 846 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       847.    The allegations in Paragraph 847 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 847 of the Complaint to the extent that they are directed to Defendant. To the extent




                                             - 211 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 215 of 318. PageID #: 31177



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 847 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 847 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       848.    The allegations in Paragraph 848 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 848 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 848 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 848 of the Complaint purports to be based

on reference documents or websites, those documents and websites speak for themselves, and

Defendant denies any characterizations of the same.

       B.      The Opioid Supply Chain Enterprise

       849.    The allegations in Paragraph 849 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 849 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 849 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as


                                             - 212 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 216 of 318. PageID #: 31178



to the truth of the allegations contained in Paragraph 849 of the Complaint, and on that basis denies

those allegations.

       850.    The allegations in Paragraph 850 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 850 of the Complaint

purports to be based on reference federal regulations, those federal regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 850 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 850 of the Complaint, and on that basis denies

those allegations.

       851.    The allegations in Paragraph 851 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 851 of the Complaint

purports to be based on reference federal regulations, those federal regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 851 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are




                                               - 213 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 217 of 318. PageID #: 31179



directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 851 of the Complaint, and on that basis denies

those allegations.

       852.    The allegations in Paragraph 852 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 852 of the Complaint

purports to be based on reference federal regulations, those federal regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 852 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 852 of the Complaint, and on that basis denies

those allegations.

       853.    The allegations in Paragraph 853 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 853 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 853 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the




                                               - 214 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 218 of 318. PageID #: 31180



appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 853 of the Complaint, and on that basis denies

those allegations.

       854.    The allegations in Paragraph 854 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 854 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 854 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 854 of the Complaint, and on that basis denies

those allegations.

       855.    The allegations in Paragraph 855 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 855 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 855 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,




                                               - 215 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 219 of 318. PageID #: 31181



including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 855 of the Complaint, and on that basis denies

those allegations.

       856.    The allegations in Paragraph 856 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 856 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 856 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 856 of the Complaint, and on that basis denies

those allegations.

       857.    The allegations in Paragraph 857 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 857 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 857 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to




                                               - 216 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 220 of 318. PageID #: 31182



comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 857 of the Complaint, and on that basis denies

those allegations.

       858.    The allegations in Paragraph 858 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 858 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 858 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 858 of the Complaint, and on that basis denies

those allegations.

       859.    The allegations in Paragraph 859 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 859 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 859 of the Complaint to the extent that they are directed to




                                               - 217 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 221 of 318. PageID #: 31183



Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 859 of the Complaint, and on that basis denies

those allegations.

       860.    The allegations in Paragraph 860 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 860 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 860 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 860 of the Complaint, and on that basis denies

those allegations.

       861.    The allegations in Paragraph 861 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 861 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                               - 218 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 222 of 318. PageID #: 31184



belief as to the truth of the allegations contained in Paragraph 861 of the Complaint, and on that

basis denies those allegations.

       862.    The allegations in Paragraph 862 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 862 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 862 of the Complaint, and on that

basis denies those allegations.

       863.    The allegations in Paragraph 863 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 863 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 863 of the Complaint, and on that

basis denies those allegations. To the extent Paragraph 863 of the Complaint purports to be based

on reference federal regulations, those federal regulations speak for themselves, and Defendant

denies any characterizations of the same.

       864.    The allegations in Paragraph 864 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 864 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 864 of the Complaint, and on that

basis denies those allegations.




                                             - 219 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 223 of 318. PageID #: 31185



       865.    The allegations in Paragraph 865 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 865 of the Complaint to the extent that they are directed to Defendant. Further

answering, Defendant states that it is a wholesale distributor of various prescription medications

(as well as over-the-counter medications) and that Defendant has distributed controlled substances,

including opioids, to retail pharmacies in Ohio, only to the extent that those pharmacies are

registered with the DEA and licensed in Ohio. To the extent they are directed at other parties,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 865 of the Complaint, and on that basis denies those allegations.

Except as specifically admitted herein, Defendant denies the remaining allegations of Paragraph

865.

       866.    The allegations in Paragraph 866 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 866 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 866 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 866 of the Complaint, and on that basis denies

those allegations.




                                               - 220 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 224 of 318. PageID #: 31186



       867.    The allegations in Paragraph 867 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 867 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 867 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 867 of the Complaint, and on that basis denies

those allegations.

       868.    The allegations in Paragraph 868 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 868 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same Defendant denies the

allegations contained in Paragraph 868 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 868

of the Complaint, and on that basis denies those allegations.

       869.    The allegations in Paragraph 869 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 869 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for




                                               - 221 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 225 of 318. PageID #: 31187



themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 869 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 869

of the Complaint, and on that basis denies those allegations.

       870.    The allegations in Paragraph 870 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 870 of the Complaint

purports to be based on reference state or federal regulations, those state or federal regulations

speak for themselves, and Defendant denies any characterizations of the same. Defendant denies

the allegations contained in Paragraph 870 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 870 of the Complaint, and on that basis denies

those allegations.

       871.    The allegations in Paragraph 871 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 871 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 871 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or




                                               - 222 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 226 of 318. PageID #: 31188



information sufficient to form a belief as to the truth of the allegations contained in Paragraph 871

of the Complaint, and on that basis denies those allegations.

       872.    The allegations in Paragraph 872 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 872 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 872 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 872

of the Complaint, and on that basis denies those allegations.

       873.    The allegations in Paragraph 873 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 873 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 873 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 873

of the Complaint, and on that basis denies those allegations.

       874.    The allegations in Paragraph 874 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 874 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 874 of the Complaint to the extent that they are directed to




                                               - 223 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 227 of 318. PageID #: 31189



Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 874

of the Complaint, and on that basis denies those allegations.

       875.    The allegations in Paragraph 875 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 875 of the Complaint

purports to be based on reference federal regulations, those federal regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 875 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 875 of the Complaint, and on that basis denies

those allegations.

       876.    The allegations in Paragraph 876 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 876 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 876 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the




                                               - 224 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 228 of 318. PageID #: 31190



appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 876 of the Complaint, and on that basis denies

those allegations.

       877.    The allegations in Paragraph 877 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 877 of the Complaint

purports to be based on reference documents or websites, those documents and websites speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 877 of the Complaint to the extent that they are directed to

Defendant. Further answering, Defendant states that Defendant has complied and continues to

comply with its legal obligations in connection with the distribution of controlled substances,

including but not limited to, its obligations to identify and report suspicious orders to the

appropriate federal and state government entities, including the DEA. To the extent they are

directed at other parties, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 877 of the Complaint, and on that basis denies

those allegations.

                                     CLAIMS FOR RELIEF

                             FIRST CLAIM FOR RELIEF
        Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing Enterprise
   (Against Purdue, Cephalon, Jannsen, Endo, and Mallinckrodt (the “RICO Marketing
                                      Defendants”))

       878.    Defendant repeats and realleges Defendant’s answers to the allegations contained

in Paragraphs 1 through 877 of the Complaint as though fully set forth herein.

       879.    The allegations in Paragraph 879 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 879 of the Complaint



                                               - 225 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 229 of 318. PageID #: 31191



purports to be based on state or federal laws or regulations, those laws and regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 879 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 879

of the Complaint, and on that basis denies those allegations.

       880.    The allegations in Paragraph 880 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 880 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 880 of the Complaint, and on that

basis denies those allegations.

       881.    The allegations in Paragraph 881 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 881 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 881 of the Complaint, and on that

basis denies those allegations.

       882.    The allegations in Paragraph 882 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 882 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                               - 226 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 230 of 318. PageID #: 31192



belief as to the truth of the allegations contained in Paragraph 882 of the Complaint, and on that

basis denies those allegations.

       883.    The allegations in Paragraph 883 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 883 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 883 of the Complaint, and on that

basis denies those allegations.

       884.    The allegations in Paragraph 884 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 884 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 884 of the Complaint, and on that

basis denies those allegations.

       885.    The allegations in Paragraph 885 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 885 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 885 of the Complaint, and on that

basis denies those allegations.

       886.    The allegations in Paragraph 886 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 886 of the Complaint to the extent that they are directed to Defendant. To the extent




                                             - 227 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 231 of 318. PageID #: 31193



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 886 of the Complaint, and on that

basis denies those allegations.

       887.    The allegations in Paragraph 887 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 887 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 887 of the Complaint, and on that

basis denies those allegations.

       888.    The allegations in Paragraph 888 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 888 of the Complaint

purports to be based on state or federal laws or regulations, those laws and regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 888 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 888

of the Complaint, and on that basis denies those allegations.

       889.    The allegations in Paragraph 889 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 889 of the Complaint

purports to be based on state or federal laws or regulations, those laws and regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 889 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or




                                               - 228 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 232 of 318. PageID #: 31194



information sufficient to form a belief as to the truth of the allegations contained in Paragraph 889

of the Complaint, and on that basis denies those allegations.

       890.    The allegations in Paragraph 890 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 890 of the Complaint

purports to be based on state or federal laws or regulations, those laws and regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 890 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 890

of the Complaint, and on that basis denies those allegations.

       891.    The allegations in Paragraph 891 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 891 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 891 of the Complaint, and on that

basis denies those allegations.

       892.    The allegations in Paragraph 892 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 892 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 892 of the Complaint, and on that

basis denies those allegations.




                                               - 229 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 233 of 318. PageID #: 31195



       893.    The allegations in Paragraph 893 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 893 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 893 of the Complaint, and on that

basis denies those allegations.

       894.    The allegations in Paragraph 894 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 894 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 894 of the Complaint, and on that

basis denies those allegations.

       895.    The allegations in Paragraph 895 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 895 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 895 of the Complaint, and on that

basis denies those allegations.

       896.    The allegations in Paragraph 896 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 896 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                             - 230 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 234 of 318. PageID #: 31196



belief as to the truth of the allegations contained in Paragraph 896 of the Complaint, and on that

basis denies those allegations.

       897.    The allegations in Paragraph 897 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 897 of the Complaint

purports to be based on state or federal laws or regulations, those laws and regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 897 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 897

of the Complaint, and on that basis denies those allegations.

       898.    The allegations in Paragraph 898 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 898 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 898 of the Complaint, and on that

basis denies those allegations.

       899.    The allegations in Paragraph 899 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 899 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 899 of the Complaint, and on that

basis denies those allegations.




                                               - 231 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 235 of 318. PageID #: 31197



       900.    The allegations in Paragraph 900 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 900 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 900 of the Complaint, and on that

basis denies those allegations.

       901.    The allegations in Paragraph 901 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 901 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 901 of the Complaint, and on that

basis denies those allegations.

       902.    The allegations in Paragraph 902 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 902 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 902 of the Complaint, and on that

basis denies those allegations.

       903.    The allegations in Paragraph 903 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 903 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                             - 232 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 236 of 318. PageID #: 31198



belief as to the truth of the allegations contained in Paragraph 903 of the Complaint, and on that

basis denies those allegations.

       904.    The allegations in Paragraph 904 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 904 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 904 of the Complaint, and on that

basis denies those allegations.

       905.    The allegations in Paragraph 905 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 905 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 905 of the Complaint, and on that

basis denies those allegations.

                                  SECOND CLAIM FOR RELIEF

  Violation of RICO, 18 U.S.C. § 1961 et seq.—Opioid Supply Chain Enterprise (Against
  Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis, McKesson, Cardinal, and
                AmerisourceBergen—“RICO Supply Chain Defendants”)

       906.    Defendant repeats and realleges Defendant’s answers to the allegations contained

in Paragraphs 1 through 905 of the Complaint as if fully set forth herein.

       907.    The allegations in Paragraph 907 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 907 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 907 of the Complaint to the extent that they are directed to


                                              - 233 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 237 of 318. PageID #: 31199



Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 907

of the Complaint, and on that basis denies those allegations.

       908.    The allegations in Paragraph 908 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 908 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 908 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 908

of the Complaint, and on that basis denies those allegations.

       909.    The allegations in Paragraph 909 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 909 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 909 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 909

of the Complaint, and on that basis denies those allegations.

       910.    The allegations in Paragraph 910 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 910 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                               - 234 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 238 of 318. PageID #: 31200



belief as to the truth of the allegations contained in Paragraph 910 of the Complaint, and on that

basis denies those allegations.

       911.    The allegations in Paragraph 911 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 911 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 911 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 911

of the Complaint, and on that basis denies those allegations.

       912.    The allegations in Paragraph 912 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 912 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 912 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 912

of the Complaint, and on that basis denies those allegations.

       913.    The allegations in Paragraph 913 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 913 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 913 of the Complaint to the extent that they are directed to




                                               - 235 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 239 of 318. PageID #: 31201



Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 913

of the Complaint, and on that basis denies those allegations.

       914.    The allegations in Paragraph 914 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 914 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 914 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 914

of the Complaint, and on that basis denies those allegations.

       915.    The allegations in Paragraph 915 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 915 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 915 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 915

of the Complaint, and on that basis denies those allegations.

       916.    The allegations in Paragraph 916 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 916 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the




                                               - 236 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 240 of 318. PageID #: 31202



allegations contained in Paragraph 916 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 916

of the Complaint, and on that basis denies those allegations.

       917.    The allegations in Paragraph 917 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 917 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 917 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 917

of the Complaint, and on that basis denies those allegations.

       918.    The allegations in Paragraph 918 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 918 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 918 of the Complaint, and on that

basis denies those allegations.

       919.    The allegations in Paragraph 919 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 919 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 919 of the Complaint to the extent that they are directed to




                                               - 237 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 241 of 318. PageID #: 31203



Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 919

of the Complaint, and on that basis denies those allegations.

       920.    The allegations in Paragraph 920 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 920 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 920 of the Complaint, and on that

basis denies those allegations.

       921.    The allegations in Paragraph 921 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 921 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 921 of the Complaint, and on that

basis denies those allegations.

       922.    The allegations in Paragraph 922 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 922 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 922 of the Complaint, and on that

basis denies those allegations.

       923.    The allegations in Paragraph 923 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in




                                               - 238 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 242 of 318. PageID #: 31204



Paragraph 923 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 923 of the Complaint, and on that

basis denies those allegations.

       924.    The allegations in Paragraph 924 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 924 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 924 of the Complaint, and on that

basis denies those allegations.

       925.    The allegations in Paragraph 925 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 925 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 925 of the Complaint, and on that

basis denies those allegations.

       926.    The allegations in Paragraph 926 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 926 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 926 of the Complaint, and on that

basis denies those allegations.




                                             - 239 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 243 of 318. PageID #: 31205



       927.    The allegations in Paragraph 927 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 927 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 927 of the Complaint, and on that

basis denies those allegations.

       928.    The allegations in Paragraph 928 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 928 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 928 of the Complaint, and on that

basis denies those allegations.

       929.    The allegations in Paragraph 929 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 929 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 929 of the Complaint, and on that

basis denies those allegations.

       930.    The allegations in Paragraph 930 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 930 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                             - 240 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 244 of 318. PageID #: 31206



belief as to the truth of the allegations contained in Paragraph 930 of the Complaint, and on that

basis denies those allegations.

       931.    The allegations in Paragraph 931 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 931 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 931 of the Complaint, and on that

basis denies those allegations.

       932.    The allegations in Paragraph 932 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 932 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 932 of the Complaint, and on that

basis denies those allegations.

       933.    The allegations in Paragraph 933 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 933 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 933 of the Complaint, and on that

basis denies those allegations.

       934.    The allegations in Paragraph 934 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 934 of the Complaint to the extent that they are directed to Defendant. To the extent




                                             - 241 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 245 of 318. PageID #: 31207



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 934 of the Complaint, and on that

basis denies those allegations.

       935.    The allegations in Paragraph 935 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 935 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 935 of the Complaint, and on that

basis denies those allegations.

       936.    The allegations in Paragraph 936 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 936 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 936 of the Complaint, and on that

basis denies those allegations.

       937.    The allegations in Paragraph 937 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 937 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 937 of the Complaint, and on that

basis denies those allegations.

       938.    The allegations in Paragraph 938 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in




                                             - 242 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 246 of 318. PageID #: 31208



Paragraph 938 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 938 of the Complaint, and on that

basis denies those allegations.

                                  THIRD CLAIM FOR RELIEF

   Violation Of The Ohio Corrupt Practices Act Ohio Revised Code §§ 2923.31, et seq.
  (Against Purdue, Cephalon, Janssen, Endo, and Mallinckrodt (the “Opioid Marketing
                                    Enterprise”))

       939.    Defendant repeats and realleges Defendant’s answers to the allegations contained

in paragraphs 1 through 938 of the Complaint as though fully set forth herein.

       940.    The allegations in Paragraph 940 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 940 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 940 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 940

of the Complaint, and on that basis denies those allegations.

       A.      The Opioid Marketing Enterprise and Pattern of Corrupt Activity

       941.    Defendant repeats and realleges Defendant’s answers to the allegations contained

in Plaintiffs’ First Claim for Relief, paragraphs 878 through 905, as though fully set forth herein.

       942.    The allegations in Paragraph 942 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 942 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the


                                               - 243 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 247 of 318. PageID #: 31209



allegations contained in Paragraph 942 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 942

of the Complaint, and on that basis denies those allegations

       943.    The allegations in Paragraph 943 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 943 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 943 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 943

of the Complaint, and on that basis denies those allegations.

       944.    The allegations in Paragraph 944 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 944 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 944 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 944

of the Complaint, and on that basis denies those allegations.

       945.    The allegations in Paragraph 945 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 945 of the Complaint to the extent that they are directed to Defendant. To the extent




                                               - 244 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 248 of 318. PageID #: 31210



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 945 of the Complaint, and on that

basis denies those allegations.

       B.      Injury Caused and Relief Sought

       946.    The allegations in Paragraph 946 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 946 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 946 of the Complaint, and on that

basis denies those allegations.

       947.    The allegations in Paragraph 947 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 947 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 947 of the Complaint, and on that

basis denies those allegations.

       948.    The allegations in Paragraph 948 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 948 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 948 of the Complaint, and on that

basis denies those allegations.

       949.    The allegations in Paragraph 949 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 949 of the Complaint


                                             - 245 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 249 of 318. PageID #: 31211



purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 949 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 949

of the Complaint, and on that basis denies those allegations.

                               FOURTH CLAIM FOR RELIEF

   Violation Of The Ohio Corrupt Practices Act Ohio Revised Code §§ 2923.31, et seq.
Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis, McKesson, Cardinal,
           and AmerisourceBergen) (The “Opioid Supply Chain Enterprise”)

       950.    Defendant repeats and realleges Defendant’s answers to the allegations contained

in paragraphs 1 through 949 of the Complaint as though fully set forth herein.

       951.    The allegations in Paragraph 951 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 951 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 951 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 951

of the Complaint, and on that basis denies those allegations.

       A.      The Opioid Supply Chain Enterprise and Pattern of Corrupt Activity

       952.    Defendant repeats and realleges Defendant’s answers to the allegations contained

in Plaintiffs’ Second Claim for Relief, paragraphs 906 through 938, as though fully set forth herein.

       953.    The allegations in Paragraph 953 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 953 of the Complaint


                                               - 246 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 250 of 318. PageID #: 31212



purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 953 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 953

of the Complaint, and on that basis denies those allegations.

       954.    The allegations in Paragraph 954 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 954 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 954 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 954

of the Complaint, and on that basis denies those allegations.

       955.    The allegations in Paragraph 955 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 955 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 955 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 955

of the Complaint, and on that basis denies those allegations.




                                               - 247 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 251 of 318. PageID #: 31213



       956.    The allegations in Paragraph 956 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 956 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 956 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 956

of the Complaint, and on that basis denies those allegations.

       957.    The allegations in Paragraph 957 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 957 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 957 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 957

of the Complaint, and on that basis denies those allegations.

       958.    The allegations in Paragraph 958 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 958 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 958 of the Complaint, and on that

basis denies those allegations.




                                               - 248 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 252 of 318. PageID #: 31214



       959.    The allegations in Paragraph 959 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 959 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 959 of the Complaint, and on that

basis denies those allegations.

       960.    The allegations in Paragraph 960 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 960 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 960 of the Complaint, and on that

basis denies those allegations.

       961.    The allegations in Paragraph 961 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 961 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 961 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 961

of the Complaint, and on that basis denies those allegations.

       962.    The allegations in Paragraph 962 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 962 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for




                                               - 249 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 253 of 318. PageID #: 31215



themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 962 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 962

of the Complaint, and on that basis denies those allegations.

       963.    The allegations in Paragraph 963 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 963 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 963 of the Complaint, and on that

basis denies those allegations.

       964.    The allegations in Paragraph 964 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 964 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 964 of the Complaint, and on that

basis denies those allegations.

       965.    The allegations in Paragraph 965 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 965 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 965 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or




                                               - 250 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 254 of 318. PageID #: 31216



information sufficient to form a belief as to the truth of the allegations contained in Paragraph 965

of the Complaint, and on that basis denies those allegations.

       966.    The allegations in Paragraph 966 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 966 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 966 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 966

of the Complaint, and on that basis denies those allegations.

       967.    The allegations in Paragraph 967 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 967 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 967 of the Complaint, and on that

basis denies those allegations.

       968.    The allegations in Paragraph 968 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 968 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 968 of the Complaint, and on that

basis denies those allegations.

       B.      Impact of The Opioid Supply Chain Enterprise




                                               - 251 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 255 of 318. PageID #: 31217



       969.    Defendant repeats and realleges Defendant’s answers to the allegations contained

in Section I.G. of the Complaint as though fully set forth herein.

       C.      Injury Caused and Relief Sought

       970.    The allegations in Paragraph 970 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 970 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 970 of the Complaint, and on that

basis denies those allegations.

       971.    The allegations in Paragraph 971 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 971 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 971 of the Complaint, and on that

basis denies those allegations.

       972.    The allegations in Paragraph 972 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 972 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 972 of the Complaint, and on that

basis denies those allegations.

       973.    The allegations in Paragraph 973 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 973 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for


                                              - 252 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 256 of 318. PageID #: 31218



themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 973 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 973

of the Complaint, and on that basis denies those allegations.

                                 FIFTH CLAIM FOR RELIEF

                                    Statutory Public Nuisance
                                     (Against All Defendants)

       974.    Defendant repeats and realleges Defendant’s answers to the allegations contained

in Paragraphs 1 through 973 of the Complaint as though fully set forth herein.

       975.    The allegations in Paragraph 975 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 975 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 975 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 975

of the Complaint, and on that basis denies those allegations.

       976.    The allegations in Paragraph 976 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 976 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 976 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or



                                               - 253 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 257 of 318. PageID #: 31219



information sufficient to form a belief as to the truth of the allegations contained in Paragraph 976

of the Complaint, and on that basis denies those allegations.

       977.    The allegations in Paragraph 977 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 977 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 977 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 977

of the Complaint, and on that basis denies those allegations.

       978.    The allegations in Paragraph 978 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 978 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 978 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 978

of the Complaint, and on that basis denies those allegations.

       979.    The allegations in Paragraph 979 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 979 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 979 of the Complaint to the extent that they are directed to




                                               - 254 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 258 of 318. PageID #: 31220



Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 979

of the Complaint, and on that basis denies those allegations.

       980.    The allegations in Paragraph 980 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 980 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 980 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 980

of the Complaint, and on that basis denies those allegations.

       981.    The allegations in Paragraph 981 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 981 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 981 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 981

of the Complaint, and on that basis denies those allegations.

       982.    The allegations in Paragraph 982 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 982 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the




                                               - 255 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 259 of 318. PageID #: 31221



allegations contained in Paragraph 982 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 982

of the Complaint, and on that basis denies those allegations.

       983.    The allegations in Paragraph 983 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 983 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 983 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 983

of the Complaint, and on that basis denies those allegations.

       984.    The allegations in Paragraph 984 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 984 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 984 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 984

of the Complaint, and on that basis denies those allegations.

       985.    The allegations in Paragraph 985 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 985 of the Complaint to the extent that they are directed to Defendant. To the extent




                                               - 256 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 260 of 318. PageID #: 31222



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 985 of the Complaint, and on that

basis denies those allegations.

       986.    The allegations in Paragraph 986 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 986 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 986 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 986

of the Complaint, and on that basis denies those allegations.

       987.    The allegations in Paragraph 987 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 987 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 987 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 987

of the Complaint, and on that basis denies those allegations.

       988.    The allegations in Paragraph 988 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 988 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                               - 257 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 261 of 318. PageID #: 31223



belief as to the truth of the allegations contained in Paragraph 988 of the Complaint, and on that

basis denies those allegations.

       989.    The allegations in Paragraph 989 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 989 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 989 of the Complaint, and on that

basis denies those allegations.

       990.    The allegations in Paragraph 990 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 990 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 990 of the Complaint, and on that

basis denies those allegations.

       991.    The allegations in Paragraph 991 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 991 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 991 of the Complaint, and on that

basis denies those allegations.

       992.    The allegations in Paragraph 992 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 992 of the Complaint to the extent that they are directed to Defendant. To the extent




                                             - 258 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 262 of 318. PageID #: 31224



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 992 of the Complaint, and on that

basis denies those allegations.

       993.    The allegations in Paragraph 993 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 993 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 993 of the Complaint, and on that

basis denies those allegations.

       994.    The allegations in Paragraph 994 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 994 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 994 of the Complaint, and on that

basis denies those allegations.

       995.    The allegations in Paragraph 995 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 995 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 995 of the Complaint, and on that

basis denies those allegations.

       996.    The allegations in Paragraph 996 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in




                                             - 259 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 263 of 318. PageID #: 31225



Paragraph 996 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 996 of the Complaint, and on that

basis denies those allegations.

                                  SIXTH CLAIM FOR RELIEF

                            Common Law Absolute Public Nuisance
                                 (Against All Defendants)

       997.    Defendant repeats and realleges Defendant’s answers to the allegations contained

in Paragraphs 1 through 996 of the Complaint as though fully set forth herein.

       998.    The allegations in Paragraph 998 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 998 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 998 of the Complaint, and on that

basis denies those allegations.

       999.    The allegations in Paragraph 999 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 999 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 999 of the Complaint, and on that

basis denies those allegations.

       1000. The allegations in Paragraph 1000 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1000 of the Complaint to the extent that they are directed to Defendant. To the extent



                                             - 260 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 264 of 318. PageID #: 31226



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1000 of the Complaint, and on that

basis denies those allegations.

       1001. The allegations in Paragraph 1001 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1001 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1001 of the Complaint, and on that

basis denies those allegations.

       1002. The allegations in Paragraph 1002 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1002 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1002 of the Complaint, and on that

basis denies those allegation.

       1003. The allegations in Paragraph 1003 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1003 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1003 of the Complaint, and on that

basis denies those allegations.

       1004. The allegations in Paragraph 1004 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in




                                              - 261 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 265 of 318. PageID #: 31227



Paragraph 1004 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1004 of the Complaint, and on that

basis denies those allegations.

       1005. The allegations in Paragraph 1005 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1005 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1005 of the Complaint, and on that

basis denies those allegations.

       1006. The allegations in Paragraph 1006 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1006 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1006 of the Complaint, and on that

basis denies those allegations.

       1007. The allegations in Paragraph 1007 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1007 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1007 of the Complaint, and on that

basis denies those allegations.




                                              - 262 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 266 of 318. PageID #: 31228



       1008. The allegations in Paragraph 1008 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1008 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1008 of the Complaint, and on that

basis denies those allegations.

       1009. The allegations in Paragraph 1009 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1009 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 1009 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1009

of the Complaint, and on that basis denies those allegations.

       1010. The allegations in Paragraph 1010 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1010 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 1010 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1010

of the Complaint, and on that basis denies those allegations.




                                               - 263 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 267 of 318. PageID #: 31229



       1011. The allegations in Paragraph 1011 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1011 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1011 of the Complaint, and on that

basis denies those allegations.

       1012. The allegations in Paragraph 1012 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1012 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1012 of the Complaint, and on that

basis denies those allegations.

       1013. The allegations in Paragraph 1013 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1013 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1013 of the Complaint, and on that

basis denies those allegations.

       1014. The allegations in Paragraph 1014 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1014 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                              - 264 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 268 of 318. PageID #: 31230



belief as to the truth of the allegations contained in Paragraph 1014 of the Complaint, and on that

basis denies those allegations.

       1015. The allegations in Paragraph 1015 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1015 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1015 of the Complaint, and on that

basis denies those allegations.

       1016. The allegations in Paragraph 1016 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1016 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 1016 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1016

of the Complaint, and on that basis denies those allegations.

       1017. The allegations in Paragraph 1017 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1017 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1017 of the Complaint, and on that

basis denies those allegations.




                                               - 265 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 269 of 318. PageID #: 31231



       1018. The allegations in Paragraph 1018 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1018 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1018 of the Complaint, and on that

basis denies those allegations.

       1019. The allegations in Paragraph 1019 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1019 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1019 of the Complaint, and on that

basis denies those allegations.

       1020. The allegations in Paragraph 1020 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1020 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1020 of the Complaint, and on that

basis denies those allegations.

       1021. The allegations in Paragraph 1021 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1021 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                              - 266 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 270 of 318. PageID #: 31232



belief as to the truth of the allegations contained in Paragraph 1021 of the Complaint, and on that

basis denies those allegations.

       1022. The allegations in Paragraph 1022 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1022 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1022 of the Complaint, and on that

basis denies those allegations.

       1023. The allegations in Paragraph 1023 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1023 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1023 of the Complaint, and on that

basis denies those allegations.

       1024. The allegations in Paragraph 1024 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1024 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1024 of the Complaint, and on that

basis denies those allegations.

       1025. The allegations in Paragraph 1025 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1025 of the Complaint to the extent that they are directed to Defendant. To the extent




                                              - 267 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 271 of 318. PageID #: 31233



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1025 of the Complaint, and on that

basis denies those allegations.

       1026. The allegations in Paragraph 1026 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1026 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1026 of the Complaint, and on that

basis denies those allegations.

       1027. The allegations in Paragraph 1027 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1027 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1027 of the Complaint, and on that

basis denies those allegations.

       1028. The allegations in Paragraph 1028 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1028 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1028 of the Complaint, and on that

basis denies those allegations.

       1029. The allegations in Paragraph 1029 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in




                                              - 268 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 272 of 318. PageID #: 31234



Paragraph 1029 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1029 of the Complaint, and on that

basis denies those allegations.

       1030. The allegations in Paragraph 1030 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1030 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1030 of the Complaint, and on that

basis denies those allegations.

       1031. The allegations in Paragraph 1031 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1031 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1031 of the Complaint, and on that

basis denies those allegations.

       1032. The allegations in Paragraph 1032 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1032 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1032 of the Complaint, and on that

basis denies those allegations.




                                              - 269 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 273 of 318. PageID #: 31235



       1033. The allegations in Paragraph 1033 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1033 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1033 of the Complaint, and on that

basis denies those allegations.

       1034. The allegations in Paragraph 1034 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1034 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1034 of the Complaint, and on that

basis denies those allegations.

       1035. The allegations in Paragraph 1035 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1035 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1035 of the Complaint, and on that

basis denies those allegations.

       1036. The allegations in Paragraph 1036 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1036 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                              - 270 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 274 of 318. PageID #: 31236



belief as to the truth of the allegations contained in Paragraph 1036 of the Complaint, and on that

basis denies those allegations.

       1037. The allegations in Paragraph 1037 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1037 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 1037 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1037

of the Complaint, and on that basis denies those allegations.

       1038. The allegations in Paragraph 1038 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1038 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1038 of the Complaint, and on that

basis denies those allegations.

                                  SEVENTH CLAIM FOR RELIEF

                                           Negligence
                                     (Against All Defendants)

       1039. Defendant repeats and realleges Defendant’s answers to the allegations contained

in Paragraphs 1 through 1039 of the Complaint as though fully set forth herein.

       1040. The allegations in Paragraph 1040 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1040 of the Complaint to the extent that they are directed to Defendant. To the extent



                                               - 271 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 275 of 318. PageID #: 31237



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1040 of the Complaint, and on that

basis denies those allegations.

       1041. The allegations in Paragraph 1041 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1041 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1041 of the Complaint, and on that

basis denies those allegations.

       1042. The allegations in Paragraph 1042 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1042 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1042 of the Complaint, and on that

basis denies those allegations.

       1043. The allegations in Paragraph 1043 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1043 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1043 of the Complaint, and on that

basis denies those allegations.

       1044. The allegations in Paragraph 1044 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in




                                              - 272 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 276 of 318. PageID #: 31238



Paragraph 1044 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1044 of the Complaint, and on that

basis denies those allegations.

       1045. The allegations in Paragraph 1045 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1045 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1045 of the Complaint, and on that

basis denies those allegations.

       1046. The allegations in Paragraph 1046 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1046 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1046 of the Complaint, and on that

basis denies those allegations.

       1047. The allegations in Paragraph 1047 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1047 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1047 of the Complaint, and on that

basis denies those allegations.




                                              - 273 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 277 of 318. PageID #: 31239



       1048. The allegations in Paragraph 1048 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1048 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1048 of the Complaint, and on that

basis denies those allegations.

       1049. The allegations in Paragraph 1049 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1049 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1049 of the Complaint, and on that

basis denies those allegations.

       1050. The allegations in Paragraph 1050 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1050 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1050 of the Complaint, and on that

basis denies those allegations.

       1051. The allegations in Paragraph 1051 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1051 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                              - 274 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 278 of 318. PageID #: 31240



belief as to the truth of the allegations contained in Paragraph 1051 of the Complaint, and on that

basis denies those allegations.

       1052. The allegations in Paragraph 1052 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1052 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1052 of the Complaint, and on that

basis denies those allegations.

       1053. The allegations in Paragraph 1053 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1053 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1053 of the Complaint, and on that

basis denies those allegations.

       1054. The allegations in Paragraph 1054 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1054 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1054 of the Complaint, and on that

basis denies those allegations.

       1055. The allegations in Paragraph 1055 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1055 of the Complaint to the extent that they are directed to Defendant. To the extent




                                              - 275 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 279 of 318. PageID #: 31241



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1055 of the Complaint, and on that

basis denies those allegations.

       1056. The allegations in Paragraph 1056 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1056 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1056 of the Complaint, and on that

basis denies those allegations.

       1057. The allegations in Paragraph 1057 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1057 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1057 of the Complaint, and on that

basis denies those allegations.

       1058. The allegations in Paragraph 1058 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1058 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 1058 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1058

of the Complaint, and on that basis denies those allegations.




                                               - 276 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 280 of 318. PageID #: 31242



       1059. The allegations in Paragraph 1059 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1059 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1059 of the Complaint, and on that

basis denies those allegations.

       1060. The allegations in Paragraph 1060 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1060 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 1060 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1060

of the Complaint, and on that basis denies those allegations.

       1061. The allegations in Paragraph 1061 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1061 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1061 of the Complaint, and on that

basis denies those allegations.

       1062. The allegations in Paragraph 1062 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1062 of the Complaint to the extent that they are directed to Defendant. To the extent




                                               - 277 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 281 of 318. PageID #: 31243



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1062 of the Complaint, and on that

basis denies those allegations.

       1063. The allegations in Paragraph 1063 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1063 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1063 of the Complaint, and on that

basis denies those allegations.

       1064. The allegations in Paragraph 1064 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1064 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1064 of the Complaint, and on that

basis denies those allegations.

       1065. The allegations in Paragraph 1065 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1065 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1065 of the Complaint, and on that

basis denies those allegations.

       1066. The allegations in Paragraph 1066 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in




                                              - 278 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 282 of 318. PageID #: 31244



Paragraph 1066 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1066 of the Complaint, and on that

basis denies those allegations.

       1067. The allegations in Paragraph 1067 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1067 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1067 of the Complaint, and on that

basis denies those allegations.

       1068. The allegations in Paragraph 1068 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1068 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1068 of the Complaint, and on that

basis denies those allegations.

       1069. The allegations in Paragraph 1069 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1069 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1069 of the Complaint, and on that

basis denies those allegations.




                                              - 279 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 283 of 318. PageID #: 31245



       1070. The allegations in Paragraph 1070 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1070 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1070 of the Complaint, and on that

basis denies those allegations.

       1071. The allegations in Paragraph 1071 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1071 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1071 of the Complaint, and on that

basis denies those allegations.

                                  EIGHTH CLAIM FOR RELIEF

                                     Common Law Fraud
                              (Against the Marketing Defendants)

       1072. Defendant repeats and reallges Defendant’s answers to the allegations contained in

Paragraphs 1 through 1071 of the Complaint as though fully set forth herein.

       1073. The allegations in Paragraph 1073 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1073 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1073 of the Complaint, and on that

basis denies those allegations.




                                              - 280 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 284 of 318. PageID #: 31246



       1074. The allegations in Paragraph 1074 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1074 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1074 of the Complaint, and on that

basis denies those allegations.

       1075. The allegations in Paragraph 1075 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1075 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1075 of the Complaint, and on that

basis denies those allegations.

       1076. The allegations in Paragraph 1076 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1076 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1076 of the Complaint, and on that

basis denies those allegations.

       1077. The allegations in Paragraph 1077 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1077 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                              - 281 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 285 of 318. PageID #: 31247



belief as to the truth of the allegations contained in Paragraph 1077 of the Complaint, and on that

basis denies those allegations.

       1078. The allegations in Paragraph 1078 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1078 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1078 of the Complaint, and on that

basis denies those allegations.

       1079. The allegations in Paragraph 1079 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1079 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1079 of the Complaint, and on that

basis denies those allegations.

       1080. The allegations in Paragraph 1080 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1080 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1080 of the Complaint, and on that

basis denies those allegations.

       1081. The allegations in Paragraph 1081 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1081 of the Complaint to the extent that they are directed to Defendant. To the extent




                                              - 282 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 286 of 318. PageID #: 31248



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1081 of the Complaint, and on that

basis denies those allegations.

       1082. The allegations in Paragraph 1082 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1082 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1082 of the Complaint, and on that

basis denies those allegations.

       1083. The allegations in Paragraph 1083 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1083 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1083 of the Complaint, and on that

basis denies those allegations.

       1084. The allegations in Paragraph 1084 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1084 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1084 of the Complaint, and on that

basis denies those allegations.

       1085. The allegations in Paragraph 1085 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in




                                              - 283 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 287 of 318. PageID #: 31249



Paragraph 1085 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1085 of the Complaint, and on that

basis denies those allegations.

       1086. The allegations in Paragraph 1086 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1086 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1086 of the Complaint, and on that

basis denies those allegations.

       1087. The allegations in Paragraph 1087 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1087 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1087 of the Complaint, and on that

basis denies those allegations.

       1088. The allegations in Paragraph 1088 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1088 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1088 of the Complaint, and on that

basis denies those allegations.




                                              - 284 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 288 of 318. PageID #: 31250



       1089. The allegations in Paragraph 1089 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1089 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1089 of the Complaint, and on that

basis denies those allegations.

                                  NINTH CLAIM FOR RELIEF

                                  Injury Through Criminal Acts
                                          (R.C. 2307.60)
                                     (Against All Defendants)

       1090. Defendant repeats and realleges Defendant’s answers to the allegations contained

in Paragraphs 1 through 1089 of the Complaint as though fully set forth herein.

       1091. The allegations in Paragraph 1091 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1091 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 1091 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1091

of the Complaint, and on that basis denies those allegations.

       1092. The allegations in Paragraph 1092 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1092 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 1092 of the Complaint to the extent that they are directed to


                                               - 285 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 289 of 318. PageID #: 31251



Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1092

of the Complaint, and on that basis denies those allegations.

       1093. The allegations in Paragraph 1093 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1093 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 1093 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1093

of the Complaint, and on that basis denies those allegations.

       1094. The allegations in Paragraph 1094 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1094 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 1094 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1094

of the Complaint, and on that basis denies those allegations.

       1095. The allegations in Paragraph 1095 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1095 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the




                                               - 286 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 290 of 318. PageID #: 31252



allegations contained in Paragraph 1095 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1095

of the Complaint, and on that basis denies those allegations.

       1096. The allegations in Paragraph 1096 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1096 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 1096 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1096

of the Complaint, and on that basis denies those allegations.

       1097. The allegations in Paragraph 1097 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1097 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 1097 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1097

of the Complaint, and on that basis denies those allegations.

       1098. The allegations in Paragraph 1098 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1098 of the Complaint to the extent that they are directed to Defendant. To the extent




                                               - 287 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 291 of 318. PageID #: 31253



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1098 of the Complaint, and on that

basis denies those allegations.

       1099. The allegations in Paragraph 1099 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1099 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1099 of the Complaint, and on that

basis denies those allegations.

       1100. The allegations in Paragraph 1100 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1100 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1100 of the Complaint, and on that

basis denies those allegations.

       1101. The allegations in Paragraph 1101 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1101 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 1101 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1101

of the Complaint, and on that basis denies those allegations.




                                               - 288 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 292 of 318. PageID #: 31254



       1102. The allegations in Paragraph 1102 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1102 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1102 of the Complaint, and on that

basis denies those allegations.

       1103. The allegations in Paragraph 1103 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1103 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1103 of the Complaint, and on that

basis denies those allegations.

       1104. The allegations in Paragraph 1104 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1104 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1104 of the Complaint, and on that

basis denies those allegations.

       1105. The allegations in Paragraph 1105 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1105 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                              - 289 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 293 of 318. PageID #: 31255



belief as to the truth of the allegations contained in Paragraph 1105 of the Complaint, and on that

basis denies those allegations.

       1106. The allegations in Paragraph 1106 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1106 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1106 of the Complaint, and on that

basis denies those allegations.

       1107. The allegations in Paragraph 1107 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. To the extent Paragraph 1107 of the Complaint

purports to be based on state or federal law or regulations, those laws or regulations speak for

themselves, and Defendant denies any characterizations of the same. Defendant denies the

allegations contained in Paragraph 1107 of the Complaint to the extent that they are directed to

Defendant. To the extent they are directed at other parties, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1107

of the Complaint, and on that basis denies those allegations.

                                  TENTH CLAIM FOR RELIEF

                                       Unjust Enrichment
                                     (Against All Defendants)

       1108. Defendant repeats and realleges Defendant’s answers to the allegations contained

in Paragraphs 1 through 1107 of the Complaint as though fully set forth herein.

       1109. The allegations in Paragraph 1109 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1109 of the Complaint to the extent that they are directed to Defendant. To the extent



                                               - 290 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 294 of 318. PageID #: 31256



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1109 of the Complaint, and on that

basis denies those allegations.

       1110. The allegations in Paragraph 1110 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1110 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1110 of the Complaint, and on that

basis denies those allegations.

       1111. The allegations in Paragraph 1111 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1111 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1111 of the Complaint, and on that

basis denies those allegations.

       1112. The allegations in Paragraph 1112 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1112 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1112 of the Complaint, and on that

basis denies those allegations.

       1113. The allegations in Paragraph 1113 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in




                                              - 291 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 295 of 318. PageID #: 31257



Paragraph 1113 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1113 of the Complaint, and on that

basis denies those allegations.

       1114. The allegations in Paragraph 1114 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1114 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1114 of the Complaint, and on that

basis denies those allegations.

       1115. The allegations in Paragraph 1115 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1115 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1115 of the Complaint, and on that

basis denies those allegations.

       1116. The allegations in Paragraph 1116 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1116 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1116 of the Complaint, and on that

basis denies those allegations.




                                              - 292 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 296 of 318. PageID #: 31258



       1117. The allegations in Paragraph 1117 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1117 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1117 of the Complaint, and on that

basis denies those allegations.

       1118. The allegations in Paragraph 1118 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1118 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1118 of the Complaint, and on that

basis denies those allegations.

       1119. The allegations in Paragraph 1119 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1119 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1119 of the Complaint, and on that

basis denies those allegations.

       1120. The allegations in Paragraph 1120 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1120 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                              - 293 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 297 of 318. PageID #: 31259



belief as to the truth of the allegations contained in Paragraph 1120 of the Complaint, and on that

basis denies those allegations.

       1121. The allegations in Paragraph 1121 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1121 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1121 of the Complaint, and on that

basis denies those allegations.

                              ELEVENTH CLAIM FOR RELIEF

                                       Civil Conspiracy
                                    (Against All Defendants)

       1122. Defendant repeats and realleges Defendant’s answers to the allegations contained

in paragraphs 1 through 1121 of the Complaint as though fully set forth herein.

       1123. The allegations in Paragraph 1123 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1123 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1123 of the Complaint, and on that

basis denies those allegations.

       1124. The allegations in Paragraph 1124 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1124 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a




                                              - 294 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 298 of 318. PageID #: 31260



belief as to the truth of the allegations contained in Paragraph 1124 of the Complaint, and on that

basis denies those allegations.

       1125. The allegations in Paragraph 1125 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1125 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1125 of the Complaint, and on that

basis denies those allegations.

       1126. The allegations in Paragraph 1126 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1126 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1126 of the Complaint, and on that

basis denies those allegations.

       1127. The allegations in Paragraph 1127 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1127 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1127 of the Complaint, and on that

basis denies those allegations.

       1128. The allegations in Paragraph 1128 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1128 of the Complaint to the extent that they are directed to Defendant. To the extent




                                              - 295 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 299 of 318. PageID #: 31261



they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1128 of the Complaint, and on that

basis denies those allegations.

       1129. The allegations in Paragraph 1129 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1129 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1129 of the Complaint, and on that

basis denies those allegations.

       1130. The allegations in Paragraph 1130 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1130 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1130 of the Complaint, and on that

basis denies those allegations.

       1131. The allegations in Paragraph 1131 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1131 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1131 of the Complaint, and on that

basis denies those allegations.

       1132. The allegations in Paragraph 1132 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in




                                              - 296 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 300 of 318. PageID #: 31262



Paragraph 1132 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1132 of the Complaint, and on that

basis denies those allegations.

       1133. The allegations in Paragraph 1133 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1133 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1133 of the Complaint, and on that

basis denies those allegations.

       1134. The allegations in Paragraph 1134 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1134 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1134 of the Complaint, and on that

basis denies those allegations.

       1135. The allegations in Paragraph 1135 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1135 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1135 of the Complaint, and on that

basis denies those allegations.




                                              - 297 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 301 of 318. PageID #: 31263



        1136. The allegations in Paragraph 1136 of the Complaint set forth legal arguments and

legal conclusions to which no response is required. Defendant denies the allegations contained in

Paragraph 1136 of the Complaint to the extent that they are directed to Defendant. To the extent

they are directed at other parties, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1136 of the Complaint, and on that

basis denies those allegations.

                                      PRAYER FOR RELIEF

        1137. Defendant admits only that Plaintiffs purport to seek the relief identified in

Paragraph 1137 of the Complaint, but specifically denies any liability or wrongdoing whatsoever

and denies that Plaintiffs are entitled to any relief that they seek.

        WHEREFORE, Defendant demands judgment in its favor and against Plaintiffs,

dismissing Plaintiffs’ Complaint in its entirety, with prejudice, together with the costs of suit and

such other relief as the Court deems equitable and just.

                                   AFFIRMATIVE DEFENSES

        By asserting the defenses set forth below, Defendant does not allege or admit that it has

the burden of proof and/or the burden of persuasion with respect to any of these defenses. All of

the following defenses are pled in the alternative and none constitutes an admission that Defendant

is in any way liable to Plaintiffs, that Plaintiffs have been or will be injured or damaged in any

way, or that Plaintiffs are entitled to any relief whatsoever. Upon completion of discovery, if the

facts warrant, Defendant may withdraw one or more of these defenses.

        Defendant asserts as follows:




                                                - 298 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 302 of 318. PageID #: 31264



       1.      Plaintiffs’ Complaint fails to state a claim upon which relief may be granted, fails

to state facts sufficient to constitute the purported causes of action, and fails to plead a legally

cognizable injury.

       2.      Plaintiffs have failed to plead that they reimbursed any prescriptions for an opioid

distributed by Defendant that harmed patients and should not have been written, or that

Defendant’s allegedly improper conduct caused any healthcare provider to write any ineffective

or harmful opioid prescription, which Defendant then distributed.

       3.      Plaintiffs have failed to join one or more necessary and indispensable parties,

including, but not limited to, the DEA, healthcare providers, prescribers, patients, and other third

parties whom Plaintiffs allege engaged in the prescription, dispensing, diversion or use of the

subject prescription medications.

       4.      To the extent Plaintiffs are alleging fraud, fraudulent concealment, or similar

conduct, Plaintiffs have failed to plead the allegations with sufficient particularity.

       5.      Plaintiffs cannot obtain relief on their claims based on actions undertaken by

Defendant of which Defendant provided notice of all material facts.

       6.      Plaintiffs fail to plead any actionable misrepresentation or omission made by or

attributable to Defendant.

       7.      Plaintiffs’ claims against Defendant do not arise out of the same transactions or

occurrences as their claims against other defendants, as required for joinder of parties.

       8.      Plaintiffs have failed to comply with the requirement that they identify each patient

in whose claim(s) they have a subrogation interest and on whose behalf it has incurred costs.

       9.      Plaintiffs’ claims are barred and should be dismissed because Plaintiffs have failed

to comply with the Court’s case management orders, including CMO-1.




                                               - 299 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 303 of 318. PageID #: 31265



       10.      Plaintiffs are precluded from recovering against Defendant pursuant to applicable

law following section 402A of the Restatement (Second) of Torts.

       11.      Plaintiffs’ recovery is barred under Section 6(c) of the Restatement (Third) of Torts.

       12.      Plaintiffs’ claims are barred in whole or in part because no conduct of Defendant

was misleading, unfair, or deceptive.

       13.      Defendant appropriately, completely, and fully discharged any and all obligations

and legal duties arising out of the matters alleged in the Complaint.

       14.      Plaintiffs’ claim for unjust enrichment is barred or limited because Defendant did

not receive and retain any alleged benefit from Plaintiffs.

       15.      Plaintiffs’ claims are barred, in whole or in part, by the free public services doctrine

and/or the municipal cost recovery rule.

       16.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have no private

right of action under the relevant laws and regulations.

       17.      Defendant did not owe or breach any statutory or common law duty to Plaintiffs.

       18.      Plaintiffs are barred from recovery against Defendant because Defendant complied

with all applicable federal and Ohio state rules and regulations related to distribution of the subject

prescription medications.

       19.      Plaintiffs’ claims and damages are barred or limited, in whole or in part, by

common law, statutory, and state constitutional constraints on the exercise of police powers by a

municipality.

       20.      Plaintiffs are barred from recovery by application of the informed consent doctrine.

       21.      Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of

limitations.




                                                - 300 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 304 of 318. PageID #: 31266



       22.     Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of repose.

       23.     Plaintiffs’ claims are not ripe, and/or have been mooted.

       24.     Plaintiffs’ claims are barred, in whole or in part, by the equitable doctrines of

laches, waiver, unclean hands, in pari delicto, and/or ratification.

       25.     Venue may be improper and/or inconvenient in this Court.

       26.     Plaintiffs’ claims are barred, in whole or in part, for lack of standing.

       27.     Plaintiffs’ claims are barred because Plaintiffs are not the real party in interest.

       28.     Plaintiffs’ claims against Defendant are barred by the doctrines of res judicata and

collateral estoppel.

       29.     Plaintiffs may be barred by the doctrine of estoppel from all forms of relief sought

in the Complaint.

       30.     Plaintiffs’ claims are barred because Plaintiffs lack capacity to bring their claims,

including claims indirectly maintained on behalf of their citizens and claims brought as parens

patriae.

       31.     Plaintiffs’ claims are barred to the extent they are based on alleged violations of

industry customs because purported industry customs do not create legal duties on Defendant.

       32.     Plaintiffs are barred from recovery by the Assumption of Risk doctrine, whether

primary, express, or implied (Ohio Revised Code § 2307.711).

       33.     Plaintiffs are barred from recovery by application of the learned intermediary

doctrine.

       34.     Plaintiffs’ claims are barred or limited by the terms and effect of any applicable

Consent Judgment, including by operation of the doctrines of res judicata and collateral estoppel,




                                               - 301 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 305 of 318. PageID #: 31267



failure to fulfill conditions precedent, failure to provide requisite notice, payment, accord and

satisfaction, and compromise and settlement.

       35.     Plaintiffs’ claims are barred in whole or in part, or are subject to other limitations,

by the Ohio Product Liability Act, Ohio Revised Code § 2307.71, et seq.

       36.     Plaintiffs’ nuisance claims are barred to the extent that they lack the statutory

authority to bring a nuisance claim under Ohio law.

       37.     Plaintiffs’ statutory nuisance claim is barred because the statutes upon which

Plaintiffs rely, including Ohio Revised Code §§ 715.44, 3767.01 et seq., 4729.35, are

unconstitutionally vague.

       38.     Plaintiffs’ claim of public nuisance is barred or limited because no action of

Defendant involved interference with real property; illegal conduct perpetrated by third parties

involving the use of an otherwise legal product does not involve a public right against the

distributor sufficient to state a claim for public nuisance; the alleged public nuisance would have

impermissible extraterritorial reach; and the alleged conduct of Defendant is too remote from the

alleged injury as a matter of law and due process.

       39.     Plaintiffs are barred from recovery against Defendant because there is no proximate

causation between the alleged acts or omissions of Defendant and the damages alleged to have

been sustained by Plaintiffs.

       40.     Plaintiffs’ damages, if any, were caused by the active, direct, and proximate

negligence or actual conduct of entities or persons other than Defendant, and in the event that

Defendant is found to be liable to Plaintiffs, Defendant will be entitled to indemnification,

contribution, and/or apportionment.

       41.     Plaintiffs’ claims are barred, in whole or in part, by failure to establish causation.




                                               - 302 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 306 of 318. PageID #: 31268



       42.     Plaintiffs’ claims are barred by criminal acts of third parties.

       43.     Any damages and/or injuries allegedly sustained by Plaintiffs were directly and

proximately caused by independent, intervening and/or superseding causes, factors or occurrences,

which were not reasonably foreseeable to Defendant and for which Defendant is not liable.

       44.     Any and all losses or claims allegedly sustained by Plaintiffs are the result of acts

and/or omissions of persons over whom Defendant does not, or did not, have any direction or

control, and for whose actions or omissions Defendant is not liable.

       45.     Defendant is not liable for any statements in the Manufacturer Defendants’ branded

or unbranded materials.

       46.     Plaintiffs’ claims are barred to the extent that the subject prescription medications

were misused, modified, altered, or changed from the condition in which they were sold, which

misuse, modification, alteration, or change caused or contributed to cause Plaintiffs’ alleged

injuries or damages.

       47.     Plaintiffs’ injuries and damages, if any, are the result of forces of nature over which

Defendant had no control or responsibility.

       48.     Defendant is not liable for any injuries or expenses allegedly incurred by Plaintiffs

to the extent the injuries or expenses as alleged may have resulted from the pre-existing and/or

unrelated medical conditions of the users of the subject prescription medications.

       49.     Any injuries and/or damages sustained by Plaintiffs were caused, in whole or part,

by its own failure to effectively enforce the law and prosecute violations thereof and any recovery

by Plaintiffs are barred or, alternatively, should be diminished according to its own fault.




                                               - 303 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 307 of 318. PageID #: 31269



       50.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ alleged injuries

or damages, if any, were caused by illegal and/or illicit use, misuse, or abuse of the subject

prescription medications by the users, for which Defendant is not liable.

       51.     Plaintiffs’ claims are barred, in whole or in part, because neither the users of the

subject prescription medications nor their prescribers relied to their detriment upon any statement

by Defendant in determining to use or prescribe the subject prescription medications.

       52.     Plaintiffs’ claims are preempted by federal law, including (without limitation) the

federal Controlled Substances Act and the Food, Drug, and Cosmetic Act (“FDCA”).

       53.     Plaintiffs may not recover against Defendant because the methods, standards, or

techniques of distributing of the subject prescription medications complied with and were in

conformity with the generally recognized state of the art at the time the product was designed,

manufactured, labeled, and distributed.

       54.     Plaintiffs’ claims are barred to the extent they are based on any allegations

involving failure to provide adequate warnings or information because all warnings or information

that accompanied the allegedly distributed products were approved by the United States Food &

Drug Administration for a product approved under the Federal Food, Drug, and Cosmetic Act (21

U.S.C. Section 301 et seq.), as amended, or Section 351, Public Health Service Act (42 U.S.C.

Section 262), as amended, or the warnings and information provided were those stated in

monographs developed by the United States Food & Drug Administration for pharmaceutical

products that may be distributed without an approved new drug application.

       55.     Plaintiffs’ claims are barred, in whole or in part, for failure to exhaust

administrative remedies.




                                               - 304 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 308 of 318. PageID #: 31270



       56.     Plaintiffs’ claims are barred, in whole or in part, because federal agencies have

exclusive or primary jurisdiction over the matters asserted in the Complaint.

       57.     Plaintiffs’ claims are preempted insofar as they conflict with Congress’ purposes

and objectives in enacting relevant federal legislation and authorizing regulations, including the

Hatch-Waxman amendments to the FDCA and implementing regulations. See Geier v. Am. Honda

Co., 529 U.S. 861 (2000).

       58.     To the extent that Plaintiffs rely on letters or other informal guidance from the DEA

to establish Defendant’s regulatory duties, such informal guidance cannot enlarge Defendant’s

regulatory duties in the absence of compliance by DEA with the requirements by the

Administrative Procedure Act, 5 U.S.C. § 551 et seq.

       59.     If Plaintiffs incurred the damages alleged, which is expressly denied, Defendant is

not liable for damages because the methods, standards, or techniques of designing, manufacturing,

labeling, and distributing of the prescription medications at issue complied with and were in

conformity with the laws and regulations of the Controlled Substances Act, the FDCA, and the

generally recognized state of the art in the industry at the time the product was designed,

manufactured, labeled, and distributed.

       60.     Plaintiffs’ claims are barred, in whole or in part, by conflict preemption as set forth

in the United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 131 S. Ct. 2567 (2011)

and Mutual Pharm. Co. v. Bartlett, 133 S. Ct. 2466 (2013).

       61.     To the extent Plaintiffs assert claims that depend solely on violations of federal law,

including any claims of a “fraud on the FDA” with respect to the Manufacturer Defendants’

disclosure of information related to the safety of their medications at issue, such claims are barred

and should be dismissed. See Buckman v. Plaintiffs’ Legal Comm., 531 U.S. 341 (2001).




                                               - 305 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 309 of 318. PageID #: 31271



       62.     To the extent Plaintiffs assert claims that depend solely on violations of federal law,

including any claims of “fraud on the Drug Enforcement Administration” (“DEA”) with respect

to Defendant’s compliance with statutes or regulations administered and/or enforced by the DEA,

such claims are barred and should be dismissed. See Buckman v. Plainitffs’ Legal Comm’n, 531

U.S. 341 (2001).

       63.     Plaintiffs’ claims are barred, in whole or in part, by the deference that common law

accords discretionary actions by the FDA under the FDCA and discretionary actions by the DEA

under the Controlled Substances Act.

       64.     Plaintiff’s claims are barred in whole or in part because Plaintiffs suffered no

injuries or damages as a result of any action by Defendant.

       65.     Plaintiffs’ Complaint is barred, in whole or in part, by the doctrines of

acquiescence, settlement, or release.

       66.     Plaintiffs’ claims are barred, in whole or in part, by the economic loss doctrine.

       67.     Plaintiffs’ claims against Defendant are barred to the extent they rely, explicitly or

implicitly, on a theory of market-share liability.

       68.     Plaintiffs’ Complaint is barred, in whole or in part, because the derivative injury

rule and the remoteness doctrine bar Plaintiffs from recovering payments that it allegedly made on

behalf its residents to reimburse any expenses for health care, pharmaceutical care, and other public

services.

       69.     To the extent that Plaintiffs seek punitive, exemplary, or aggravated damages, any

such damages are barred because the product at issue, and its labeling, were subject to and received

pre-market approval by the FDA under 52 Stat. 1040, 21 U.S.C. § 301.




                                               - 306 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 310 of 318. PageID #: 31272



       70.     The alleged injuries and damages asserted by Plaintiffs are too remote and/or

speculative from the alleged conduct of Defendant to be a basis for liability as a matter of law and

due process and derive solely from the claims of others.

       71.     Plaintiffs are barred from recovery by Plaintiffs’ failure to mitigate damages.

       72.     Plaintiffs, to the extent they are seeking any damages in their capacity as a third-

party payor, cannot recover as damages the costs of healthcare provided to insureds.

       73.     To the extent Plaintiffs attempt to seek equitable relief, Plaintiffs are not entitled to

such relief because Plaintiffs have an adequate remedy at law.

       74.     Plaintiffs would be unjustly enriched if allowed to recover on any of their claims.

       75.     Plaintiffs’ claims are barred, reduced, and/or limited pursuant to the applicable

Ohio statutory and common law regarding limitations of awards, caps on recovery, and setoffs.

       76.     A specific percentage of the tortious conduct that proximately caused the injury or

loss to person or property is attributable to one or more persons from whom Plaintiffs do not seek

recovery in this action. Should Defendant be held liable to Plaintiffs, which liability is specifically

denied, Defendant would be entitled to a credit or set-off for all sums of money received or

available from or on behalf of any tortfeasor(s) for the same injuries alleged in Plaintiffs’

Complaint.

       77.     Plaintiffs’ claims are barred and/or reduced by contributory or comparative

negligence and contributory or comparative fault.

       78.     Plaintiffs’ injuries, losses, or damages, if any, were caused by or contributed to by

other persons or entities, whether named or not named as parties to this action, who may be jointly

and severally liable for all or part of Plaintiffs’ alleged injuries, losses, or damages, if any.




                                               - 307 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 311 of 318. PageID #: 31273



Defendant will request apportionment of the fault pursuant to Ohio Revised Code § 2307.23, et

seq, of all named parties to this action, whether or not they remain parties at trial.

       79.     If Defendant is found liable for Plaintiffs’ alleged injuries and losses (which

liability is specifically denied), the facts will show that Defendant caused fifty percent or less of

the conduct that proximately caused such injuries or loss and is liable only for its proportionate

share of the damages that represent economic loss. Ohio Revised Code § 2307.22.

       80.     A percentage of each Plaintiffs’ alleged injury or loss, if proven, is attributable to

(i) each Plaintiff, (ii) other parties from whom Plaintiffs seek recovery, and (iii) persons from

whom Plaintiffs do not seek recovery in this action, including, but not limited to, prescribing

practitioners, non-party pharmacies and pharmacists, individuals and entities involved in diversion

and distribution of prescription opioids, individuals and entities involved in distribution and sale

of illegal opioids, individuals involved in procuring diverted prescription opioids and/or illegal

drugs, delivery services, federal, state, and local government entities, and health insurers and

pharmacy benefit managers. Ohio Revised Code § 2307.23.

       81.     The damages which Plaintiffs may be entitled to recover if liability is established

(which liability is specifically denied) are capped pursuant to Ohio Revised Code §§ 2315.18 and

2315.21.

       82.     Any damages that Plaintiffs may recover against Defendant must be reduced to the

extent that Plaintiffs are seeking to damages for alleged injuries or expenses related to the same

user(s) of the subject prescription medications, or damages recovered or recoverable by other

actual or potential plaintiffs. Any damages that Plaintiffs may recover against Defendant must be

reduced to the extent they unjustly enrich Plaintiffs.




                                                - 308 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 312 of 318. PageID #: 31274



       83.     Defendant’s liability, if any, will not result from Defendant’s conduct but solely the

result of an obligation imposed by law, and thus Defendant is entitled to complete indemnity,

express or implied, by other parties.

       84.     Plaintiffs’ claims for punitive or exemplary damages are barred because Plaintiffs

cannot prove by clear and convincing evidence that Defendant was grossly negligent and

Defendant has neither acted nor failed to act in a manner that entitles Plaintiffs to recover punitive

or exemplary damages.

       85.     The imposition of punitive and/or exemplary damages against Defendant would

violate its rights under the Due Process clauses in the Fifth and Fourteenth Amendments to the

Constitution of the United States, the Excessive Fines clause in the Eighth Amendment to the

Constitution of the United States, the Double Jeopardy clause in the Fifth Amendment to the

Constitution of the United States, the equal protection clause of the Fourteenth Amendment to the

Constitution of the United States, and the Sixth Amendment to the Constitution of the United

States, in various circumstances in this litigation, including but not limited to the following:

               a.      imposition of punitive damages by a jury which is inadequately instructed

               regarding the rationale behind punitive damages, the standards/criteria governing

               such an award of damages, and/or the limits of such damages;

               b.      imposition of punitive damages where applicable state law is impermissibly

               vague, imprecise, or inconsistent;

               c.      imposition of punitive damages that employs a burden of proof that is less

               than clear and convincing evidence;




                                               - 309 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 313 of 318. PageID #: 31275



              d.        imposition of punitive damages without bifurcating the trial and trying all

              punitive damages issues separately, only if and after a finding on the merits of the

              liability of the Defendant;

              e.        imposition of punitive damages without any predetermined limit on any

              such award;

              f.        imposition of punitive damages which allows multiple punishment for the

              same alleged act(s) or omission(s);

              g.        imposition of punitive damages without consistent appellate standards of

              review of such an award;

              h.        imposition of a penalty, criminal in nature, without according to Defendant

              the same procedural protections that are accorded to criminal defendants under the

              constitutions of the United States, Ohio, and any other state whose laws may apply;

              and

              i.        imposition of punitive damages that otherwise fail to satisfy Supreme Court

              precedent, including, without limitation, Pacific Mut. Life Ins. Co. v. Haslip, 499

              U.S. 1 (1991); TXO Production Corp. v. Alliance Resources, Inc., 509 U.S. 443

              (1993); BMW of N. Am. v. Gore, 517 U.S. 559 (1996); State Farm Ins. Co. v.

              Campbell, 538 U.S. 408 (2003); and Philip Morris USA v. Williams, 549 U.S. 346

              (2007).

       86.    Defendant’s rights under the Due Process Clause of the U.S. Constitution and

applicable state Constitution or statute are violated by any financial or other arrangement that

might distort a government attorney’s duty to pursue justice rather than his or her personal




                                              - 310 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 314 of 318. PageID #: 31276



interests, financial or otherwise, in the context of a civil enforcement proceeding, including by

Plaintiffs’ use of a contingency fee contract with private counsel.

       87.     Plaintiffs’ claims are barred, in whole or in part, because they violate the Ex Post

Facto clauses of the U.S. Constitution, insofar as Plaintiffs seek to impose liability retroactively

for conduct that was not actionable at the time it occurred.

       88.     Plaintiffs’ claims are barred, in whole or in part, by the political question and

separation of powers doctrine.

       89.     Plaintiffs’ claims are barred in whole or in part by the Dormant Commerce Clause

of the United States Constitution.

       90.     To the extent that Plaintiffs’ claims relate to Defendant’s alleged advertising, public

statements, lobbying, or other activities protected by the First Amendment to the Constitution of

the United States or by the Constitution of the State of Ohio or that of any other state whose laws

may apply, such claims are barred.

       91.     Plaintiffs’ claims are barred to the extent that Defendant has valid defenses which

bar recovery by those persons on whose behalf Plaintiffs purportedly seek recovery.

       92.     Defendant adopts by reference all defenses asserted in any party’s motion to

dismiss filed herein.

       93.     Defendant asserts all applicable defenses under Federal Rules of Civil Procedure

8(c) and 12(b) and/or Ohio Rules of Civil Procedure 8(C) and 12(B), as investigation and discovery

proceeds.

       94.     Defendant reserves the right to assert any other defense available under the Ohio

Revised Code, Ohio common law and/or Ohio Constitution.




                                               - 311 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 315 of 318. PageID #: 31277



       95.     Plaintiffs’ RICO claims are barred, in whole or in part, by the absence of the

existence of an “enterprise” for the purposes of RICO liability.

       96.     Plaintiffs’ RICO claims are barred, in whole or in part, by the absence of an

“association” between Defendant and any other defendant or entity alleged to be part of an

“enterprise” for purposes of RICO.

       97.     Plaintiffs’ RICO claims are barred, in whole or in part, because Defendant did not

participate in any “enterprise.”

       98.     Plaintiffs’ RICO claims are barred, in whole or in part, because Defendant did not

engage in a pattern of racketeering activity under RICO.

       99.     Plaintiffs’ RICO claims are barred, in whole or in part, because Defendant did not

knowingly agree to facilitate any schemes that include the operation or management of a RICO

enterprise.

       100.    Plaintiffs’ claims are barred, in whole or in part, by the absence of a conspiracy,

including a lack of agreement to commit any unlawful predicate acts, necessary to establish a valid

RICO claim under 18 U.S.C. § 1962(d).

       101.    Plaintiffs’ RICO claims are barred, in whole or in part, because Defendant did not

commit any predicate acts that may give rise to liability under 18 U.S.C. § 1962.

       102.    Plaintiffs’ RICO claims are barred, in whole or in part, because there are no

allegations that Defendant adopted the goal of furthering or facilitating any criminal endeavor as

necessary to support Plaintiffs’ civil conspiracy theory of liability.

       103.    The federal RICO statute is unconstitutionally vague.

       104.    Plaintiffs’ alleged damages do not constitute injury to business or property interests

cognizable under RICO.




                                               - 312 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 316 of 318. PageID #: 31278



       105.    Plaintiffs’ RICO claims are barred, in whole or in part, because the alleged

predicated acts, namely failure to report and halt suspicious orders under the Controlled Substances

Act, do not qualify as racketeering activity for purposes of RICO.

       106.    Plaintiffs’ claims, including their claims under Ohio Revised Code § 2307.60 is

barred because Plaintiffs have not and cannot identify a criminal predicate act sufficient to give

rise to liability under the statute, a conviction, or that Plaintiffs suffered any injury that resulted

from the alleged criminal act.

       107.    Defendant is entitled to, and claims the benefit of, all defenses and presumptions

set forth in or arising from any rule of law or statute of this State or any other state whose

substantive law might control the action.

       108.    Plaintiffs’ claims are subject to all defenses that could be asserted if Plaintiffs’

claims were properly made by individuals on whose behalf or for whose alleged damages Plaintiffs

seek to recover.

       109.    Defendant adopts by reference any additional applicable defense pled by any other

defendants not otherwise pled herein. Defendant reserves the right to assert all defenses, whether

affirmative or otherwise, that may become apparent or available to them during the course of this

litigation, and hereby provide notice of their intent to add and rely upon any such other and further

defenses in the future.

                            DEMAND FOR BIFURCATED TRIAL

       If any Plaintiff is permitted to proceed to trial upon any claims for punitive or exemplary

damages, such claims, if any, must be bifurcated from the remaining issues.




                                               - 313 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 317 of 318. PageID #: 31279



                                    DEMAND FOR JURY TRIAL

        Answering Defendant hereby demands a trial by jury of all issues so triable. Answering

Defendant also hereby reserves the right to have each action coordinated in this litigation remanded

to its original jurisdiction for trial.


Dated: January 15, 2019                                 Respectfully submitted,


                                                        REED SMITH LLP

                                                        /s/ Robert A. Nicholas
                                                        Robert A. Nicholas
                                                        Shannon E. McClure
                                                        REED SMITH LLP
                                                        Three Logan Square
                                                        1717 Arch Street, Suite 3100
                                                        Philadelphia, PA 19103
                                                        Tel: (215) 851-8100
                                                        Fax: (215) 851-1420
                                                        rnicholas@reedsmith.com
                                                        smcclure@reedsmith.com

                                                        Counsel for AmerisourceBergen Drug
                                                        Corporation




                                              - 314 -
Case: 1:17-md-02804-DAP Doc #: 1251 Filed: 01/15/19 318 of 318. PageID #: 31280



                              CERTIFICATE OF SERVICE

       I, Robert A. Nicholas, hereby certify that, on January 15, 2019, the foregoing

AmerisourceBergen Drug Corporation’s Answer to Plaintiffs’ Corrected Second Amended

Complaint with Affirmative Defenses was served on all counsel of record via the Court’s CM/ECF

notification system.




                                                         /s/ Robert A. Nicholas
                                                         Robert A. Nicholas
